Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

Dated as of July 6, 2011

 

among

 

GUESS ?, INC.,

as the Borrower,

 

the Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuer and Swing Line Lender,

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

1.01

 

Defined Terms

 

1

 

 

 

 

 

1.02

 

Other Interpretive Provisions

 

32

 

 

 

 

 

1.03

 

Accounting Terms

 

33

 

 

 

 

 

1.04

 

Rounding

 

33

 

 

 

 

 

1.05

 

Times of Day

 

33

 

 

 

 

 

1.06

 

Letter of Credit Amounts

 

34

 

 

 

 

 

1.07

 

Currency Equivalents Generally

 

34

 

 

 

 

 

1.08

 

Additional Approved Currencies

 

34

 

 

 

 

 

1.09

 

Change of Currency

 

35

 

 

 

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

2.01

 

Committed Loans

 

35

 

 

 

 

 

2.02

 

Committed Borrowings, Conversions and Continuations of Committed Loans

 

36

 

 

 

 

 

2.03

 

Letters of Credit

 

38

 

 

 

 

 

2.04

 

Swing Line Loans

 

47

 

 

 

 

 

2.05

 

Prepayments

 

50

 

 

 

 

 

2.06

 

Reduction or Termination of Commitments

 

51

 

 

 

 

 

2.07

 

Repayment of Loans

 

51

 

 

 

 

 

2.08

 

Interest

 

52

 

 

 

 

 

2.09

 

Fees

 

52

 

 

 

 

 

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate and
Applicable Commitment Fee Percentage

 

53

 

 

 

 

 

2.11

 

Evidence of Debt

 

54

 

 

 

 

 

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

54

 

 

 

 

 

2.13

 

Sharing of Payments by Lenders

 

56

 

 

 

 

 

2.14

 

Increase in Commitments; Incremental Facilities

 

57

 

 

 

 

 

2.15

 

Defaulting Lenders

 

59

 

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

3.01

 

Taxes

 

61

 

 

 

 

 

3.02

 

Illegality

 

64

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

3.03

 

Inability to Determine Rates

 

64

 

 

 

 

 

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

64

 

 

 

 

 

3.05

 

Compensation for Losses

 

66

 

 

 

 

 

3.06

 

Mitigation Obligations; Replacement of Lenders

 

66

 

 

 

 

 

3.07

 

Survival

 

67

 

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

67

 

 

 

 

 

4.02

 

Conditions to all Credit Extensions

 

69

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

70

 

 

 

 

 

5.02

 

Authorization; No Contravention

 

71

 

 

 

 

 

5.03

 

Governmental Authorization; Other Consents

 

71

 

 

 

 

 

5.04

 

Binding Effect

 

71

 

 

 

 

 

5.05

 

Financial Statements; No Material Adverse Effect; No Internal Control Event

 

71

 

 

 

 

 

5.06

 

Litigation

 

72

 

 

 

 

 

5.07

 

No Default

 

72

 

 

 

 

 

5.08

 

Ownership of Real Property; Liens

 

72

 

 

 

 

 

5.09

 

Environmental Compliance

 

73

 

 

 

 

 

5.10

 

Insurance

 

73

 

 

 

 

 

5.11

 

Taxes

 

73

 

 

 

 

 

5.12

 

ERISA Compliance

 

73

 

 

 

 

 

5.13

 

Subsidiaries; Equity Interests; Loan Parties

 

74

 

 

 

 

 

5.14

 

Margin Regulations; Investment Company Act

 

74

 

 

 

 

 

5.15

 

Disclosure

 

74

 

 

 

 

 

5.16

 

Compliance with Laws

 

74

 

 

 

 

 

5.17

 

Intellectual Property; Licenses, Etc.

 

75

 

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

75

 

 

 

 

 

6.02

 

Certificates; Other Information

 

76

 

 

 

 

 

6.03

 

Notices

 

78

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

6.04

 

Payment of Obligations

 

78

 

 

 

 

 

6.05

 

Preservation of Existence, Etc.

 

79

 

 

 

 

 

6.06

 

Maintenance of Properties

 

79

 

 

 

 

 

6.07

 

Maintenance of Insurance

 

79

 

 

 

 

 

6.08

 

Compliance with Laws

 

79

 

 

 

 

 

6.09

 

Books and Records

 

79

 

 

 

 

 

6.10

 

Inspection Rights

 

79

 

 

 

 

 

6.11

 

Use of Proceeds

 

80

 

 

 

 

 

6.12

 

Covenant to Guarantee Obligations and Give Security

 

80

 

 

 

 

 

6.13

 

Compliance with Environmental Laws

 

82

 

 

 

 

 

6.14

 

Further Assurances

 

82

 

 

 

 

 

6.15

 

Compliance with Terms of Leaseholds

 

82

 

 

 

 

 

6.16

 

Cash Collateral Accounts

 

83

 

 

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

7.01

 

Liens

 

83

 

 

 

 

 

7.02

 

Indebtedness

 

86

 

 

 

 

 

7.03

 

Investments

 

88

 

 

 

 

 

7.04

 

Fundamental Changes

 

90

 

 

 

 

 

7.05

 

Dispositions

 

91

 

 

 

 

 

7.06

 

Restricted Payments

 

92

 

 

 

 

 

7.07

 

Change in Nature of Business

 

93

 

 

 

 

 

7.08

 

Transactions with Affiliates

 

93

 

 

 

 

 

7.09

 

Burdensome Agreements

 

93

 

 

 

 

 

7.10

 

Use of Proceeds

 

94

 

 

 

 

 

7.11

 

Financial Covenants

 

94

 

 

 

 

 

7.12

 

Amendments of Organization Documents

 

95

 

 

 

 

 

7.13

 

Accounting Changes

 

95

 

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

8.01

 

Events of Default

 

95

 

 

 

 

 

8.02

 

Remedies upon Event of Default

 

97

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

8.03

 

Application of Funds

 

97

 

 

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

9.01

 

Agency Matters

 

99

 

 

 

 

 

9.02

 

Collateral and Guaranty Matters

 

100

 

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

 

 

 

 

10.01

 

Amendments, Etc.

 

101

 

 

 

 

 

10.02

 

Notices; Effectiveness; Electronic Communications

 

103

 

 

 

 

 

10.03

 

No Waiver; Cumulative Remedies

 

105

 

 

 

 

 

10.04

 

Expenses; Indemnity; Damage Waiver

 

105

 

 

 

 

 

10.05

 

Payments Set Aside

 

107

 

 

 

 

 

10.06

 

Successors and Assigns

 

107

 

 

 

 

 

10.07

 

Treatment of Certain Information; Confidentiality

 

112

 

 

 

 

 

10.08

 

Right of Setoff

 

113

 

 

 

 

 

10.09

 

Interest Rate Limitation

 

113

 

 

 

 

 

10.10

 

Counterparts; Integration; Effectiveness

 

114

 

 

 

 

 

10.11

 

Survival of Representations and Warranties

 

114

 

 

 

 

 

10.12

 

Severability

 

114

 

 

 

 

 

10.13

 

Replacement of Lenders

 

114

 

 

 

 

 

10.14

 

GOVERNING LAW; JURISDICTION; ETC.

 

115

 

 

 

 

 

10.15

 

WAIVER OF JURY TRIAL

 

116

 

 

 

 

 

10.16

 

No Advisory or Fiduciary Responsibility

 

116

 

 

 

 

 

10.17

 

USA PATRIOT Act Notice

 

117

 

 

 

 

 

10.18

 

California Judicial Reference

 

117

 

 

 

 

 

10.19

 

Judgment Currency

 

117

 

 

 

 

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

1.01

 

Mandatory Costs

 

 

 

2.01

 

Commitments and Applicable Percentages

 

 

 

2.03

 

Existing Letters of Credit

 

 

 

5.06

 

Litigation

 

 

 

5.08(c)

Owned Real Property

 

 

 

5.09

 

Environmental Matters

 

 

 

5.13

 

Subsidiaries and Other Equity Investments; Loan Parties

 

 

 

5.17

 

Intellectual Property Matters

 

 

 

6.12

 

Guarantors

 

 

 

7.01

 

Existing Liens

 

 

 

7.02

 

Existing Indebtedness

 

 

 

7.03

 

Existing Investments

 

 

 

7.08

 

Existing Transactions with Affiliates

 

 

 

7.09

 

Certain Existing Agreements

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

 

A-1

 

Committed Loan Notice

 

 

 

A-2

 

Swing Line Loan Notice

 

 

 

B  

 

Note

 

 

 

C  

 

Compliance Certificate

 

 

 

D  

 

Assignment and Assumption

 

 

 

E  

 

Guaranty

 

 

 

F  

 

Security Agreement

 

 

 

G  

 

Opinion Matters — Counsel to Loan Parties

 

 

 

H  

 

Pledge Agreement

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 6, 2011, among
Guess ?, Inc., a Delaware corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMorgan Chase Bank, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Additional Lender” has the meaning specified in Section 2.14(b).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth in the
Closing Date Letter with respect to such currency, or such other address or
account with respect to such currency as the Administrative Agent may from time
to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in
effect on such

 

--------------------------------------------------------------------------------


 

day plus 1/2 of 1%  and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Adjusted LIBO rate, respectively.

 

“Applicable Commitment Fee Percentage” means, at any time, in respect of the
Facility, (a) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(a) for the
fiscal quarter ending July 30, 2011, 0.20% per annum and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Total Adjusted Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Commitment Fee Percentage

 

Pricing Level

 

Total Adjusted
Leverage Ratio

 

Commitment Fee

 

1

 

<2.75:1

 

0.20%

 

2

 

>2.75:1 but <3.50:1

 

0.25%

 

3

 

>3.50:1

 

0.30%

 

 

Any increase or decrease in the Applicable Commitment Fee Percentage resulting
from a change in the Total Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 3 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until the date such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Commitment Fee Percentage for any period shall
be subject to the provisions of Section 2.10(b).

 

“Applicable Percentage” means at any time, with respect to each Lender in regard
to the Loans and the Letters of Credit, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the Dollar
Equivalent amount of the Commitment of such Lender at such time in regard to the
Loans and the Letters of Credit and the denominator of which is the amount of
the Aggregate Commitments at such time; provided that in the case of
Section 2.15, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the Aggregate Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, then the Applicable

 

2

--------------------------------------------------------------------------------


 

Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Period” has the meaning specified in Section 2.10(b).

 

“Applicable Rate” means (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter ending July 30, 2011, 0.15% per annum for
Base Rate Loans and 1.15% per annum for Eurodollar Rate Loans and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Total Adjusted Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

 

Pricing Level

 

Total Adjusted
Leverage Ratio

 

LIBO Rate
(Standby Letters of Credit)

 

Base Rate

 

1

 

<2.75:1

 

1.15%

 

0.15%

 

2

 

>2.75:1 but <3.50:1

 

1.40%

 

0.40%

 

3

 

>3.50:1

 

1.65%

 

0.65%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Adjusted Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 3
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the date such Compliance
Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Approved Currency, the local time in the place of settlement for such Approved
Currency as may be reasonably determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Currency” means Canadian Dollars, Euros, Swiss Franc, UK Sterling,
Japanese Yen and each other currency (other than Dollars) that is approved in
accordance with Section 1.08.

 

3

--------------------------------------------------------------------------------


 

“Approved Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Approved
Currency as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Approved Currency
with Dollars.

 

“Approved Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000.  The Approved Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 29, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.04(b).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Committed Loans and of the obligation of the
L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person

 

4

--------------------------------------------------------------------------------


 

charged with the reorganization or liquidation of its business appointed for it,
or, in the good faith determination of the Administrative Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate Loan” means a Loan that bears interest based on the Alternate Base
Rate.  All Base Rate Loans shall be denominated in Dollars.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located, and:

 

(a)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurodollar Rate Loan,
or any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurodollar Rate Loan, or
any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

5

--------------------------------------------------------------------------------


 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Canadian Dollar” and “Cdn. $” mean lawful money of Canada.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure categorized as a capital expenditure in such Person’s financial
statements prepared in accordance with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at JPMorgan Chase (or another commercial bank
selected in compliance with Section 6.16) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, and (ii) has combined capital and surplus of at least $250,000,000, in
each case with maturities of not more than 270 days from the date of acquisition
thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof;

 

6

--------------------------------------------------------------------------------


 

(d)           repurchase obligations with a term of not more than 270 days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus of at least
$250,000,000;

 

(e)           repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed by the
United States of America or issued by any governmental agency thereof and backed
by the full faith and credit to the United States of America, in each case
maturing within 270 days or less from the date of acquisition; provided, that
the terms of such agreements comply with the guidelines set forth in the Federal
Financial Agreements of Depository Institutions with Securities Dealers and
Others, as adopted by the Comptroller of the Currency on October 31, 1985;

 

(f)            any evidence of Indebtedness issued by a state, city, town,
county or their agencies and paying interest which is exempt from federal tax,
provided that the maturity (or date by which such Indebtedness may be tendered
for repurchase) is 270 days or less and the Indebtedness is rated at least A-1,
SP-1 or AAA by S&P or at least P-1, MIG-1 or Aaa by Moody’s;

 

(g)           marketable short-term money market and similar highly liquid funds
having a rating of at least “Prime-1” (or the then equivalent grade) by Moody’s
or at least “A-1” (or the then equivalent grade) by S&P from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency);

 

(h)           Investments with average maturities of 270 days or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and

 

(i)            investment funds investing substantially all of their assets in
Cash Equivalents of the kinds described in clauses (a) through (h) of this
definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
stored value card, purchase card, pooling, netting, electronic funds transfer
and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or, (ii) in
the case of Cash Management Agreements executed prior to the Closing Date, was a
Lender or an Affiliate of a Lender on the Closing Date, in any case in its
capacity as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

7

--------------------------------------------------------------------------------


 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) all
requests, rules, guidelines or directives under or issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act, all interpretations
and applications thereof and any compliance by a Lender or Issuing Bank with any
request or directive relating thereto and (y) all requests, rules, guidelines or
directives promulgated under or in connection with, all interpretations and
applications of, or and any compliance by a Lender or Issuing Bank with. any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States regulatory authorities, in each case pursuant to Basel III, shall in each
case under clause (x) and (y) be deemed to be a “Change in Law,” unless such
law, request, rule, guideline or directive is definitively adopted prior to the
date hereof in a manner applicable to such Lender, Issuing Bank, Lending Officer
or holding company, as applicable.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
Permitted Holder or any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than the Permitted
Holders becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”) directly or
indirectly, of 50% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

 

(b)           any Person or two or more Persons (excluding any Permitted Holder)
acting in concert shall have acquired by contract or otherwise, directly or
indirectly, control of the management or policies of the Borrower, or control
over the equity securities of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such securities; or

 

8

--------------------------------------------------------------------------------


 

(c)           a “change of control” or any comparable term under, and as defined
in, the documentation for any other outstanding Indebtedness with a principal
amount in excess of the Threshold Amount of the Borrower shall have occurred.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Closing Date Letter” means the letter, dated July 6, 2011, from the Borrower to
the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Pledge Agreement, the Security
Agreement, each of the Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurodollar Rate
Committed Loans, having the same Interest Period.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A-1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) EBITDAR, less (ii) the aggregate amount of Federal, state,
local and foreign income taxes paid in cash, less (iii) the aggregate amount of
all Maintenance Capital Expenditures (but in no event less than $10,000,000) to
(b) the sum of, without duplication, (i) Consolidated Interest Charges
(excluding non-cash charges in connection with forward foreign exchange Swap
Contracts), (ii) the aggregate principal amount of all regularly scheduled
principal payments of outstanding debt for borrowed money, but excluding any
such payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02, and (iii) real
property lease rental expense (excluding any Capitalized Lease obligations) of
the Borrower and its Subsidiaries (excluding from real property lease rental
expense up to $75,000,000 of concession commissions in respect of concession
contracts with an original tenor of less than two years (to the extent otherwise
included in real property lease rental expense of the Borrower and its
Subsidiaries)), in each case, of or by the Borrower and its Subsidiaries for the
most recently completed four fiscal quarter period; provided that the
Consolidated Fixed Charge Coverage Ratio shall be determined on a Pro Forma
Basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, (i) the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) without duplication of amounts included in clauses (a),
(c) or (d) hereof, all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, shipside bonds and similar instruments (except to the extent that
any such instrument supports any obligation that does not constitute
Indebtedness), (c) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business, accrued expenses, earn-outs and purchase price adjustments,
consultant fees, payroll and bonus payments to employees, and other similar
obligations, in each case only to the extent that such obligation is not
classified as indebtedness under GAAP), (d) all Attributable Indebtedness,
(e) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (d) above of Persons other than
the Borrower or any Subsidiary, and (f) all Indebtedness of the types referred
to in clauses (a) through (e) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary minus (ii) the excess, if any, of (x) the aggregate amount of
unrestricted cash and Cash Equivalents held by the Borrower and its Domestic
Subsidiaries in the United States as of such date of determination over
(y) $75,000,000.

 

“Consolidated Interest Charges” means, for any period of four fiscal quarters of
the Borrower and its Subsidiaries, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of

 

10

--------------------------------------------------------------------------------


 

assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed period of
four fiscal quarters of the Borrower.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis and in
accordance with GAAP for the most recently completed four fiscal quarter period;
provided that Consolidated Net Income shall exclude extraordinary gains and
extraordinary losses for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Committed Borrowing, (b)
a Swing Line Loan and (c) an L/C Credit Extension.

 

“Credit Party” means the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act (Canada) and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States,
Canada or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Alternate Base Rate plus (ii)
the Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate and any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay

 

11

--------------------------------------------------------------------------------


 

over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Disclosed Litigation” has the meaning set forth in Section 5.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(other than cash) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.  For the avoidance of doubt, the grant
of a Lien or security interest in any assets (including but not limited to
accounts receivable) shall not constitute a “Disposition” for purposes of this
Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalents” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amounts of
Approved Currencies, an equivalent amount of Dollars determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Approved Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDAR” means, at any date of determination, an amount equal to Consolidated
Net Income (including income recognized from deferred revenues on payments made
by licensees) of the Borrower and its Subsidiaries on a consolidated basis for
the most recently completed four fiscal quarters plus (a) the following to the
extent

 

12

--------------------------------------------------------------------------------


 

deducted in calculating such Consolidated Net Income:  (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income Taxes
payable, (iii) depreciation and amortization expense, (iv) charges arising from
the impairment of goodwill or any other assets, (v) any non-cash charges or
expenses resulting from stock compensation, including, without limitation, any
currently outstanding stock options or any future grant, exercise or
cancellation of stock options, shares of restricted stock or warrants, (vi) real
property lease rental expense (excluding any Capitalized Lease obligations) of
the Borrower and its Subsidiaries (excluding from real property lease rental
expense up to $75,000,000 of concession commissions in respect of concession
contracts with an original tenor of less than two years (to the extent otherwise
included in real property lease rental expense of the Borrower and its
Subsidiaries)), (vii) customary fees, costs and expenses incurred in connection
with any equity or debt offering, Investments or Indebtedness permitted by this
Agreement or in connection with the consummation of acquisitions permitted
pursuant to Section 7.03(h), (viii) restructuring charges or reserves
(including, without limitation, non-cash retention, severance, systems
establishment costs, accelerated pension charges, contract termination costs
including future lease commitments, and costs to consolidate facilities and
relocate employees) in an aggregate amount not to exceed $50,000,000 through the
Maturity Date and (ix) other non-recurring expenses (excluding losses generated
from barter transactions) reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such four fiscal quarter period) and minus
(b) the following to the extent included in calculating such Consolidated Net
Income:  (i) Federal, state, local and foreign income Tax credits and (ii) all
non-recurring non-cash items (excluding gains generated from barter
transactions) increasing Consolidated Net Income (in each case of or by the
Borrower and its Subsidiaries for such four fiscal quarter period).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or

 

13

--------------------------------------------------------------------------------


 

indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Permit” means any material permit, approval, identification
number license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, however, that debt securities convertible or exchangeable into any of
the foregoing shall not constitute Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

14

--------------------------------------------------------------------------------


 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Adjusted LIBO Rate or the LIBO Rate.  Eurodollar Rate Loans may be
denominated in Dollars or in an Approved Currency.  All Committed Loans
denominated in an Approved Currency must be Eurodollar Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Assets” means (a) pledges of real property, including real property
leases; (b) any vehicle covered by a certificate of title or ownership, whether
now owned or hereafter acquired; (c) Equity Interests in any IP Subsidiaries,
(d) any assets owned on or acquired after the Closing Date, to the extent that,
and for so long as, taking such actions would violate any applicable law or
regulation or an enforceable contractual obligation (after giving effect to
Section 9-406(d), 9-407(a), 9-408 or 9-409 of the Uniform Commercial Code and
other applicable law) binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets; provided
that, immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and such Loan Party shall be deemed to
have granted a security interest in, all such rights and interests as if such
provision had never been in effect; (e) any letter of credit rights to the
extent any Loan Party is required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (f) any United States
intent-to-use trademark applications to the extent and for so long as the grant
of a security interest therein would impair the validity or enforceability of,
or render void or voidable or result in the cancellation of, a Loan Party’s
right, title or interest therein or any trademark issued as a result of such
application; (g) any Loan Party’s right, title or interest in any license,
contract or agreement to which such Loan Party is a party or any of its right,
title or interest thereunder to the extent, but only to the extent, that such a
grant would violate the terms of such license, contract or agreement, or result
in a breach of the terms of, or constitute a default under, any such license,
contract or agreement to which such Loan Party is a party (other than to the
extent that any such term would be rendered ineffective pursuant to Section
9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable law or
regulation (including Title 11 of the United States Code) or principles of
equity); provided that, immediately upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and such Loan
Party shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect; (h) any equipment
or other asset owned by any Loan Party that is subject to a purchase money lien
or a Capitalized Lease obligation, in each case, as permitted by this Agreement,
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Capitalized Lease obligation) prohibits or
requires the consent of any person other than the Loan Parties or any Subsidiary
as a condition to the creation of any other security interest on such equipment
or asset and, in each case, such prohibition or requirement is permitted by this
Agreement; provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibition or consent requirement, the Collateral shall

 

15

--------------------------------------------------------------------------------


 

include, and such Loan Party shall be deemed to have granted a security interest
in, all such equipment or other assets as if such prohibition or consent
requirement had never been in effect; and (i) any commercial tort claim with a
value not in excess of $5,000,000.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income, assets or capital (however denominated) and franchise
Taxes imposed on it (in lieu of net income Taxes) by (i) the United States (or
any political subdivision thereof), (ii) any other Governmental Authority under
the laws of which any Lender or Administrative Agent (as the case may be) is
organized or has its principal office or maintains its applicable Lending Office
or in which the Lender or Administrative Agent is otherwise carrying on business
or is deemed to be carrying on business, or (iii) any Governmental Authority
solely as a result of a present or former connection between such recipient and
the jurisdiction of such Governmental Authority (other than any such connection
arising solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, any of the Loan
Documents), (b) any branch profits Taxes imposed by the United States, and (c)
any withholding, backup withholding or similar Tax that is (i) imposed on
amounts payable to such recipient at the time such recipient becomes a party
hereto or otherwise acquires an interest hereunder (or designates a new Lending
Office), (ii) attributable to such recipient’s failure or inability (other than
as a result of a Change in Law occurring after the time such recipient becomes a
party hereto or otherwise acquires a beneficial interest hereunder (or
designates a new Lending Office)) to comply with Section 3.01(e), except to the
extent that such recipient (or its assignor, if any) was entitled, at the time
of designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such Tax pursuant to Section 3.01(a),
or (iii) required to be deducted under applicable law from any payment hereunder
on the basis of the information provided by such recipient pursuant to Section
3.01(e).

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 19, 2006 among, inter alia, the Borrower, Guess? Canada Corporation,
Bank of America, N.A., as Domestic Agent and Domestic L/C Issuer, and the
lenders party thereto, as amended prior to the date hereof.

 

“Existing Letters of Credit” means those letters of credit outstanding under the
Existing Credit Agreement as of the Closing Date, which letters of credit are
more particularly described on Schedule 2.03.

 

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

 

16

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means the letter agreement, dated June 7, 2011, among the Borrower
and the Administrative Agent.

 

“Foreign Cash Equivalents” means, with respect to any Foreign Subsidiary,
Investments that are substantially similar to Cash Equivalents in its
jurisdiction.

 

“Foreign Exchange Bank” means any Person that, (i) at the time it enters into an
agreement to provide foreign exchange services with the Borrower or any
Subsidiary, is a Lender or an Affiliate of a Lender, or, (ii) in the case of an
agreement to provide foreign exchange services with the Borrower or any
Subsidiary executed prior to the Closing Date, was a Lender or an Affiliate of a
Lender on the Closing Date, in any case in its capacity as a party to such an
agreement to provide foreign exchange services.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than a political subdivision of the United States.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any

 

17

--------------------------------------------------------------------------------


 

Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided, however, that the term Guarantee shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or customary indemnity obligations entered into in connection
with any acquisition or Disposition permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit E, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Guarantors” means, collectively, the Domestic Subsidiaries of the Borrower
listed on Schedule 6.12 and each other Domestic Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12, but excluding the IP Subsidiaries.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (i) at the time it enters into Swap
Contract, is a Lender or an Affiliate of a Lender, or, (ii) in the case of Swap
Contract executed prior to the Closing Date, was a Lender or an Affiliate of a
Lender on the Closing Date, in any case in its capacity as a party to such Swap
Contract.

 

“Increase” has the meaning specified in Section 2.14(d).

 

18

--------------------------------------------------------------------------------


 

“Increase Effective Date” has the meaning specified in Section 2.14(d).

 

“Incremental Facilities” has the meaning specified in Section 2.14(d).

 

“Incremental Revolving Facilities” has the meaning specified in Section 2.14(d).

 

“Incremental Term Loans” has the meaning specified in Section 2.14(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under outstanding letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business, accrued expenses, earn-outs and
purchase price adjustments, consultant fees, payroll and bonus payments to
employees, and other similar obligations, in each case only to the extent that
such accounts, expenses, earn-outs, adjustments and similar obligations are not
classified as indebtedness under GAAP);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person and all
Synthetic Debt of such Person;

 

(g)                                 to the extent that any of the following
shall be classified as indebtedness under GAAP, obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, in each case, prior to
the date that is 91 days after the Maturity Date (except as a result of a change
of control event or asset sale or casualty event so long as any rights of the
holders thereof to require the redemption thereof upon the occurrence of such
event are subject to the prior payment in full of the Obligations), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

19

--------------------------------------------------------------------------------


 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract described in clause (c) above on any date shall be deemed to be
the Swap Termination Value thereof as of such date.  Capitalized Lease or
Synthetic Lease Obligations as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including any Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or nine
months thereafter, as selected by the Borrower in its Committed Loan Notice
provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of

 

20

--------------------------------------------------------------------------------


 

Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.  For the
avoidance of doubt, the purchase of aircraft shall not constitute an
“Investment” for purposes of this Agreement.

 

“IP Financing” means up to $200,000,000 of principal amount of Indebtedness of
one or more of the IP Subsidiaries at any time outstanding pursuant to loan
agreements, indentures or other documentation having covenants and other terms
(other than interest rate, fees, funding discounts, liquidation preferences,
premiums, no call periods, subordination terms and optional prepayment or
redemption provisions) no more restrictive in any material respect than those in
this Agreement and with a maturity date after the Maturity Date; provided that,
in connection with any IP Financing, the IP Subsidiaries may agree to covenants
and terms that are applicable solely to the IP Subsidiaries and reasonably
customary for securitization or asset based financings involving the
intellectual property and other assets held by such IP Subsidiaries.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IP Subsidiaries” means each of Guess? Licensing, Inc., Guess? IP GP LLC, Guess?
IP LP LLC, Guess? IP Holder L.P. or any other Subsidiary hereafter formed for
the exclusive purpose of direct or indirectly holding interests in the
intellectual property of the Borrower and its Subsidiaries.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed

 

21

--------------------------------------------------------------------------------


 

duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means in the case of the Existing Letters of Credit, Bank of
America, N.A., and in all other cases, JPMorgan in its capacity as issuer of
Letters of Credit hereunder, or if JPMorgan shall have resigned as
Administrative Agent, any other Lender that has agreed to serve as L/C Issuer
and any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.  The L/C Obligations of any Lender at any time shall be its
Applicable Percentage of the total L/C Obligations outstanding at such time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and
includes the Swing Line Lender and each Additional Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in an Approved Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

22

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to Seventy-Five Million
Dollars ($75,000,000).  The applicable Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Commitments.

 

“LIBO Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the British Bankers Association Interest Settlement Rate appearing on
the appropriate Reuters screen (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits (in the
case of Loans denominated in Dollars) and deposits in any Approved Currency (in
the case of Loans in such Approved Currency), as applicable, in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for Dollar
deposits or Approved Currency deposits, as applicable, with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Rate Loan for such Interest Period shall be the rate at which Dollar
deposits or deposits in the applicable Approved Currency, as applicable, of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Secured Hedge Agreement, (h) each Secured Cash Management
Agreement, (i) each Secured Foreign Exchange Agreement and (j) the Closing Date
Letter.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

23

--------------------------------------------------------------------------------


 

“Maintenance Capital Expenditures” means capital expenditures for the
maintenance, repair, restoration or refurbishment of tangible property, but
excluding any Capital Expenditures which adds to or significantly improves any
such property.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent), operations, or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document,
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means July 6, 2016; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other

 

24

--------------------------------------------------------------------------------


 

form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Committed Loans and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Approved Currency, the rate of interest per annum at which overnight deposits in
the applicable Approved Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of JPMorgan in the applicable offshore interbank
market for such currency to major banks in such interbank market.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an

 

25

--------------------------------------------------------------------------------


 

obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Holder” means collectively Paul Marciano, the Paul Marciano Trust,
Marciano Financial Holdings IV, LLC, the Paul Marciano Foundation, Maurice
Marciano, the Maurice Marciano Trust, the Maurice Marciano Family Foundation,
MNM Capital Holdings, LLC, G Financial Holdings LLC, NRG Capital Holdings II,
LLC, Next Step Financial LLC and as to Paul Marciano and Maurice Marciano, the
members of their families, their respective estates, spouses, heirs and any
trust of which one or more of the foregoing are the trustors, the trustees
and/or the beneficiaries.

 

“Permitted Lien” means any Lien not prohibited by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Pledge Agreement delivered in accordance with
Section 4.01(iv) by the Borrower and each Guarantor that holds Equity Interests
in another Domestic Subsidiary or in a first-tier Foreign Subsidiary in
substantially the form of Exhibit H, together with any supplement delivered
pursuant to Section 6.12.

 

“Primary Related Parties” has the meaning specified in Section 10.04(b).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (a) any
acquisition or (b) any asset sale (including pro forma adjustments arising out
of events which are directly attributable to any proposed acquisition, any
incurrence or repayment of indebtedness or any asset sale, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the staff of the
Securities and Exchange Commission) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired and the consolidated financial statements of the Borrower and its
Subsidiaries and assuming that all acquisitions that have been consummated
during the period, any asset sale and any indebtedness or other liabilities
repaid in connection therewith had been consummated

 

26

--------------------------------------------------------------------------------


 

and incurred or repaid at the beginning of such period (and assuming that such
indebtedness to be incurred bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the interest rate which
is or would be in effect with respect to such indebtedness as at the relevant
date of determination).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or vice president of finance of a Loan Party and any other officer of
the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided, in each case, that in no event shall
Restricted Payment include (x) a

 

27

--------------------------------------------------------------------------------


 

dividend payable solely in shares of that class of stock to the holders of that
class or (y) any payment made in respect of any convertible notes or other
convertible securities which constituted Indebtedness at the time of issuance
thereof and were permitted to be issued or incurred pursuant to Section 7.02, to
the extent such payment is made prior to or contemporaneously with the
conversion thereof into Equity Interests including, without limitation, in
connection with the purchase, redemption, retirement, defeasance, acquisition,
cancellation, termination, exchange or conversion of any such securities.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) the first Business Day of each calendar month, (ii) each date of a Borrowing
of a Eurodollar Rate Loan denominated in an Approved Currency (solely with
respect to such Borrowing), (iii) each date of a continuation of a Eurodollar
Rate Loan denominated in an Approved Currency pursuant to Section 2.02 (solely
with respect to such Eurodollar Rate Loan), and (iv) such additional dates as
the Administrative Agent shall determine (but, unless an Event of Default has
occurred and is continuing, in no event more than once during any calendar
month); and (b) with respect to any Letter of Credit, each of the following: 
(i) the first Business Day of each calendar month, (ii) each date of issuance of
a Letter of Credit denominated in an Approved Currency (solely with respect to
such Letter of Credit), (iii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iv) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Approved Currency, and (v) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
(but, unless an Event of Default has occurred and is continuing, in no event
more than once during any calendar month).

 

“Revolving Credit Exposure” means with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Committed Loans and its
L/C Obligations and Swing Line Exposure at such time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Approved Currency, same day or other funds as may be determined
by the Administrative Agent or the L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Approved Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank.

 

28

--------------------------------------------------------------------------------


 

“Secured Foreign Exchange Agreement” means any agreement to provide foreign
exchange services that is entered into by and between the Borrower or any
Subsidiary and any Foreign Exchange Bank.

 

“Secured Hedge Agreement” means any interest rate or foreign currency Swap
Contract permitted under Article VI or VII that is entered into by and between
the Borrower or any Subsidiary and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Foreign Exchange
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Security Agreement Supplement” means a supplement to the Security Agreement, in
form and substance reasonably satisfactory to the Borrower and the
Administrative Agent.

 

“Special Notice Currency” means at any time an Approved Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Approved Currency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in

 

29

--------------------------------------------------------------------------------


 

Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at

 

30

--------------------------------------------------------------------------------


 

any time shall be its Applicable Percentage of the total Swing Line Exposure at
such time.

 

“Swing Line Lender” means JPMorgan Chase Bank, N.A. in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Loan pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or Tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges, including any interest,
additions to tax or penalties applicable thereto or resulting from the
non-payment thereof, imposed by any Governmental Authority.

 

“Threshold Amount” means, at any time, the greater of (i) $35,000,000 and
(ii) an amount equal to 2% of the total assets of the Borrower and its
Subsidiaries on a consolidated basis as set forth in the Audited Financial
Statements or in the most recent consolidated balance sheet of the Borrower and
its Subsidiaries delivered pursuant to Section 6.01(a) prior to such time, as
the case may be.

 

“Total Adjusted Leverage Ratio” means, as of any date of determination, the
ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date and
(ii) eight (8)

 

31

--------------------------------------------------------------------------------


 

times the real property lease rental expense (excluding any Capitalized Lease
expenses) of the Borrower and its Subsidiaries for the most recently completed
period of four fiscal quarters (excluding from real property lease rental
expense up to $75,000,000 of concession commissions in respect of concession
contracts with an original tenor of less than two years (to the extent otherwise
included in real property lease rental expense of the Borrower and its
Subsidiaries)) to (b) EBITDAR, in each case, of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed period of
four fiscal quarters of the Borrower; provided that the Total Adjusted Leverage
Ratio shall be determined on a Pro Forma Basis.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan

 

32

--------------------------------------------------------------------------------


 

Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

33

--------------------------------------------------------------------------------


 

1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.07        Currency Equivalents Generally.

 

(a)           The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Approved Currencies.  Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurodollar Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurodollar Rate Loan or Letter of Credit is denominated in an
Approved Currency, such amount shall be the relevant Approved Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such Approved
Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the L/C Issuer, as the case may be.

 

1.08        Additional Approved Currencies.

 

(a)           The Borrower may from time to time request that Eurodollar Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Approved Currency;” provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars.  In the case of
any such request with respect to the making of Eurodollar Rate Loans, such
request shall be subject to the approval of the Administrative Agent and all of
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurodollar Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the

 

34

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly notify the L/C Issuer thereof.  Each Lender
(in the case of any such request pertaining to Eurodollar Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(c)           Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurodollar Rate Loans to be made or Letters of Credit
to be issued in such requested currency.  If the Administrative Agent and all
the Lenders consent to making Eurodollar Rate Loans in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Approved Currency hereunder for
purposes of any Committed Borrowings of Eurodollar Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Approved Currency hereunder for purposes of any Letter of Credit issuances. If
the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.

 

1.09        Change of Currency.  Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower in Dollars or in one or more Approved Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments at such time, (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (iii) the aggregate Outstanding Amount of all Committed

 

35

--------------------------------------------------------------------------------


 

Loans denominated in Approved Currencies shall not exceed the Approved Currency
Sublimit.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02        Committed Borrowings, Conversions and Continuations of Committed
Loans.

 

(a)           The Borrower may request Committed Loans by notice to the
Administrative Agent as provided below.  Each Committed Borrowing, each
conversion of Committed Loans from one Type to the other, and each continuation
of Committed Loans as the same Type shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice from the Borrower must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Committed Borrowing of, conversion to or continuation
of Eurodollar Rate Committed Loans denominated in Dollars or of any conversion
of Eurodollar Rate Committed Loans denominated in Dollars to Base Rate Committed
Loans, (ii) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans denominated in Approved Currencies and (iii) on the
requested date of any Committed Borrowing of Base Rate Committed Loans.  Each
such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Committed Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Committed
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed.  If the Borrower fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Approved Currency, such Loans shall be continued as
Eurodollar Rate Loans in their original currency with an Interest Period of one
month.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Committed Loans.  If the Borrower requests a
Committed Borrowing of, conversion to, or continuation of Eurodollar Rate
Committed Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  No Committed Loan may be converted into or continued as a Committed Loan
denominated in a

 

36

--------------------------------------------------------------------------------


 

different currency, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Committed Loans denominated in a currency
other than Dollars, as each case as described in the preceding subsection.  In
the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than
11:00 a.m., in the case of any Committed Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Committed Loan in an Approved Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Committed
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent by crediting the account of the Borrower
on the books of JPMorgan with the amount of such funds or otherwise disbursing
such funds in accordance with the Borrower’s written instructions; provided,
however, that if, on the date of a Committed Borrowing denominated in Dollars
there are L/C Borrowings by the Borrower outstanding, then the proceeds of such
Committed Borrowing shall be applied, first, to the payment in full of any such
L/C Borrowings, and second, to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Committed
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Committed Loan.  During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Committed Loans (whether in Dollars or any Approved Currency) without the
consent of the Required Lenders, and, unless repaid, the Required Lenders may
demand that any or all of the then outstanding Eurodollar Rate Loans denominated
in an Approved Currency be redenominated into Dollars in the amount of the
Dollar Equivalent thereof and be converted to an Base Rate Loan, on the last day
of the then current Interest Period with respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Committed Loans upon determination of such interest rate.  The
determination of the LIBO Rate by the Administrative Agent shall be conclusive
in the absence of manifest error.  The Administrative Agent shall notify the
Borrower and the Lenders of any change in the Prime Rate used in determining the
Alternate Base Rate promptly following the public announcement of such change if
any Base Rate Loans are then outstanding.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten (10) Interest
Periods in effect.

 

37

--------------------------------------------------------------------------------


 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.  (i) The Borrower may request
Letters of Credit by notice to the L/C Issuer and the Administrative Agent as
provided below.  Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Maturity Date, to issue Letters of Credit
denominated in Dollars or one or more Approved Currencies for the account of the
Borrower, and to amend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drafts under the Letters of Credit
as required under applicable law; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in, any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Total Outstandings would exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans would exceed such Lender’s Commitment, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in
clauses (x) and (z) of the applicable proviso to the preceding sentence.  Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date; provided, however that notwithstanding the foregoing the
Borrower may request, and the L/C Issuer shall issue, Letters of Credit having
expiry dates after the Letter of Credit Expiration Date but prior to July 6,
2017 so long as the aggregate available amount which may be drawn under such
Letters of Credit does not exceed $25,000,000 and prior to the Letter of Credit
Expiration Date the Borrower shall Cash Collateralize the Outstanding Amount of
all such Letters of Credit.

 

38

--------------------------------------------------------------------------------


 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           such Letter of Credit is to be denominated in a currency other
than Dollars or an Approved Currency;

 

(D)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;

 

(E)           the L/C Issuer does not as of the issuance date of such requested
Letter of Credit generally issue Letters of Credit in the requested currency; or

 

(F)           after taking into account the reallocations provided in
Section 2.15(c), a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into reasonably satisfactory
arrangements with the Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative

 

39

--------------------------------------------------------------------------------


 

Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.  (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such L/C Application must be received by the L/C Issuer and
the Administrative Agent not later than 8:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

40

--------------------------------------------------------------------------------


 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer shall issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension or (C) such
Auto-Extension Letter of Credit is an Existing Letter of Credit.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i) Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Approved Currency, the Borrower shall
reimburse the L/C Issuer in such Approved Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Approved
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 11:00 a.m. on the first Business Day immediately following the day
that the Borrower receives such notice from the L/C Issuer (or if the Borrower
receives such notice from the L/C Issuer after 11:00 a.m., on the second
Business Day immediately following the receipt of such notice (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the

 

41

--------------------------------------------------------------------------------


 

unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments as applicable and the conditions set forth
in Section 4.02 (other than the delivery of a Committed Loan Notice).  Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Notice).  No such making of

 

42

--------------------------------------------------------------------------------


 

an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)                                 Repayment of Participations.  (i) At any
time after the L/C Issuer has made a payment under any Letter of Credit and has
received from any Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Administrative
Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

43

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Approved Currency to the Borrower
or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower

 

44

--------------------------------------------------------------------------------


 

hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 2.04, and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03, Section 2.04 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at JPMorgan.  If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.  In addition, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within three Business Days after receipt of such
notice,

 

45

--------------------------------------------------------------------------------


 

the Borrower shall Cash Collateralize the L/C Obligations in an amount equal to
the amount by which the Outstanding Amount of all L/C Obligations exceeds the
Letter of Credit Sublimit.  If the Borrower is required to provide Cash
Collateral hereunder as a result of the occurrence of an Event of Default or if
the Outstanding Amount of all L/C Obligations exceeds 105% of the Letter of
Credit Sublimit as provided in the immediately preceding sentence or in
Section 2.05(c), such Cash Collateral (to the extent not applied) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived or the Outstanding Amount of all L/C Obligations not
exceeding the Letter of Credit Sublimit.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) (i) for each commercial Letter of Credit issued for
the Borrower’s account at such rates as may be mutually agreed by the Borrower
and the L/C Issuer and (ii) for each standby Letter of Credit issued for the
Borrower’s account equal to the Applicable Rate for Eurodollar Rate Loans times
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Borrower shall pay directly to
the applicable L/C Issuer for its own account, in Dollars, a fronting fee
(i) with respect to each commercial Letter of Credit issued for the Borrower’s
account, at such rates as may be mutually agreed by the Borrower and such L/C
Issuer, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and such L/C Issuer, computed on the Dollar Equivalent of
the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at such
rates as may be mutually agreed by the Borrower and such L/C Issuer.  Such
fronting fee pursuant to clauses (i) and (iii) above shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur

 

46

--------------------------------------------------------------------------------


 

after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  In addition, the
Borrower shall pay directly to the applicable L/C Issuer for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
its Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, agrees to make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent not later than 12:00 noon on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
1:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the general account of
the Borrower on the books of the Swing Line Lender in immediately available
funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk

 

48

--------------------------------------------------------------------------------


 

participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such

 

49

--------------------------------------------------------------------------------


 

amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.  (a) The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
10:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Committed Loans denominated in Dollars, (B) four Business Days (or three,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurodollar Rate Loans denominated in Approved
Currencies, and (C) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Committed Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the applicable Committed Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

(b)                                 If the Administrative Agent notifies the
Borrower at any time that the Total Outstandings at such time exceed an amount
equal to 105% of the Aggregate Commitments then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect; provided, however,
that, subject to the provisions of Section 2.03(g), the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after any such prepayment of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit

 

50

--------------------------------------------------------------------------------


 

of such Cash Collateral, request that additional Cash Collateral be provided in
order to protect against the results of further exchange rate fluctuations.

 

(c)           If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all Loans denominated in Approved Currencies at such
time exceeds an amount equal to 105% of the Approved Currency Sublimit then in
effect, then, within three Business Days after receipt of such notice, the
Borrower shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Approved Currency Sublimit then in effect.

 

(d)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

2.06        Reduction or Termination of Commitments.  (a) The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or
permanently reduce the sum thereof to an amount not less than the then
Outstanding Amount of all Loans to, and L/C Obligations of, the Borrower;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 10:00 a.m. two Business Days prior to the date of termination or
reduction, (ii) the Borrower shall specify which Commitment is to be so reduced,
(iii) any such partial reduction shall be in an aggregate amount of $5,000,000
or any whole multiple of $1,000,000 in excess thereof and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Approved Currency
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
amount of the Aggregate Commitments, such sublimit shall be automatically
reduced by the amount of such excess;

 

(b)           The Administrative Agent shall promptly notify the Lenders of any
such notice of reduction or termination of the Aggregate Commitments.  Once
reduced in accordance with this Section, the Aggregate Commitments may not be
increased.  Any such reduction shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued on the Aggregate
Commitments that are terminated, until the effective date of any termination,
shall be paid on the effective date of such termination.  Subject to the proviso
in Section 2.05(a), the amount of any such Aggregate Commitment reduction shall
not be applied to the Approved Currency Sublimit, the Letter of Credit Sublimit
or the Swing Line Sublimit unless otherwise specified by the Borrower.

 

2.07        Repayment of Loans.

 

(a)           The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date to the
Borrower.

 

51

--------------------------------------------------------------------------------


 

(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the first date after such Swing Line Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swing Line Loan is made and (ii) the Maturity Date; provided, however, that
on each date that Committed Loans are made, the Borrower shall repay all Swing
Line Loans then outstanding.

 

2.08        Interest.  (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
(x) the Adjusted LIBO Rate for such Interest Period plus the Applicable Rate or
(y) in the case of a Eurodollar Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State, the LIBO
Rate for such Interest Period plus the Applicable Rate plus the Mandatory Cost;
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Alternate Base Rate plus the Applicable Rate and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Alternate Base
Rate plus the Applicable Rate.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter, upon the
election of Required Lenders, bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

52

--------------------------------------------------------------------------------


 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) in Dollars equal to the
Applicable Commitment Fee Percentage times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Committed
Loans and (ii) the Outstanding Amount of L/C Obligations.  The commitment fee
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date.  The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Commitment Fee Percentage during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Commitment Fee Percentage
separately for each period during such quarter that such Applicable Commitment
Fee Percentage was in effect.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met.

 

(b)           Other Fees.  The Borrower shall pay to the Administrative Agent
fees for its own account, in Dollars, in the amounts and at the times specified
in the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.  The Borrower shall pay to the Lenders
such fees, in Dollars, as shall have been separately agreed upon in writing in
the amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate and Applicable Commitment Fee Percentage.  (a)  All computations
of interest for Base Rate Loans when the Alternate Base Rate is determined by
reference to the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Committed Loans denominated in Approved Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)           In the event that any financial statement or certification
delivered pursuant to Section 6.02(a) is shown to be inaccurate (regardless of
whether this Agreement or any Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate and/or Applicable Commitment Fee
Percentage for any period (an “Applicable Period”) than the Applicable Rate
and/or Applicable Commitment Fee Percentage applied for such Applicable Period,
as the case may be, the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Rate and Applicable Commitment Fee
Percentage for such Applicable Period based upon the corrected compliance
certificate, and (iii) immediately pay to the Administrative Agent for the
benefit of

 

53

--------------------------------------------------------------------------------


 

the Lenders the accrued additional interest and other fees owing as a result of
such increased Applicable Rate and/or Applicable Commitment Fee Percentage for
such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.

 

2.11        Evidence of Debt.  (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with their usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.  (a) General. 
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Approved Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrower hereunder with respect to principal and interest on Loans
denominated in an Approved Currency shall be made to the Administrative Agent,
for the account of the Lenders, at the Administrative Agent’s Office in such
Approved Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Approved Currency, the Borrower shall make such payment
in Dollars in the Dollar Equivalent of the Approved Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire

 

54

--------------------------------------------------------------------------------


 

transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Approved Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by a Lender,
the Overnight Rate plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Committed Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent at Overnight Rate.

 

55

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

(g)           Lender Funding Failure.  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.03(c), Section 2.04(c),
Section 2.12(b) or Section 10.04(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swing Line Lender or the
L/C Issuer to satisfy such Lender’s obligations to it under such Section until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

2.13        Sharing of Payments by Lenders.  (a) If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (i) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (A) the amount of such Obligations due and

 

56

--------------------------------------------------------------------------------


 

payable to such Lender at such time to (B) the aggregate amount of such
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of such Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (ii) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (A) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (B the aggregate amount of such Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payment on account of such Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (x notify the Administrative Agent of such fact, and
(y) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by any Loan Party pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

(b)           The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14        Increase in Commitments; Incremental Facilities.

 

(a)           Request for Increase or Incremental Facilities.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time increase in the
Aggregate Commitments (a “Increase”) or incur additional revolving credit
facilities (the “Incremental Revolving Facilities”) or additional term loans
(the “Incremental Term Loans” and, together with the Incremental Revolving
Facilities, the “Incremental Facilities”) governed by this Agreement by an
amount (for all such increases) not exceeding $100,000,000; provided that
(i) any Increase or Incremental Facility shall be in a

 

57

--------------------------------------------------------------------------------


 

minimum amount of $10,000,000, and (ii) the Borrower may make a maximum of four
such Increases or Incremental Facilities.

 

(b)           Additional Lenders.  The Borrower may, in consultation with the
Administrative Agent, designate any Lender party to this Agreement (with the
consent of such Lender, which may be given or withheld in its sole discretion)
or another Person (which may be, but need not be, an existing Lender) which
qualifies as an Eligible Assignee (including, except in the case of additional
term loans, that such Person shall be subject to the consent of the
Administrative Agent and the L/C Issuer (such consents to be limited to the
credit worthiness of any new revolving lender and not to be unreasonably
withheld or delayed) if such Person is not a Lender or an Affiliate of a Lender)
and which at the time agrees in its sole discretion to (i) in the case of any
such designated Lender that is an existing Lender, increase its Commitment or
make a commitment under an Incremental Facility, as applicable, and (ii) in the
case of any other such Person (an “Additional Lender”), become a party to this
Agreement pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(c)           Effective Date and Allocations.  If the Aggregate Commitments are
increased or any Incremental Facility is added to this Agreement in accordance
with this Section 2.14, the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such Increase or
Incremental Facility.  The Administrative Agent shall promptly notify the
Lenders of the final allocation of such Increase or Incremental Facility, as
applicable, and the Increase Effective Date.

 

(d)           Conditions to Effectiveness of Increase.  As a condition precedent
to such Increase or Incremental Facility, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Increase or Incremental
Facility, and (y) in the case of the Borrower, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default has occurred and is
continuing.  The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

 

(e)           Terms of Additional Facilities; Collateral; Amendments.  The
interest rates and fees payable to Lenders in connection with any Incremental
Facility shall be as mutually agreed between such Lenders and the Borrower at
the time of any such increase pursuant to this Section 2.14.   No amendment to
this Agreement or any other Loan Documents in connection with any Increase or
Incremental Facility shall require the consent of any Lenders

 

58

--------------------------------------------------------------------------------


 

or any other Person other than the Borrower, the Administrative Agent and the
Lenders and Additional Lenders providing such Increase or Incremental Facility,
as applicable.  All Increases and Incremental Facilities shall rank pari passu
in right of payment and security with the Obligations in respect of the
Commitments.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.15        Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.09;

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.01), provided that (i) such
Defaulting Lender’s Commitment may not be increased or extended without its
consent and (ii) the principal amount of, or interest (other than Default Rate)
or fees payable on, Loans or Unreimbursed Amounts may not be reduced or excused
or the scheduled date of payment may not be postponed as to such Defaulting
Lender without such Defaulting Lender’s consent;

 

(c)           if any Swing Line Exposure or L/C Obligations exist at the time a
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swing Line Exposure and L/C Obligations
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swing Line Exposure and L/C Obligations does not exceed the total of all
non-Defaulting Lenders’ Commitments; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, cash collateralize for the benefit of L/C Issuer only
the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.03(g) for so
long as such L/C Obligations are outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(i) with

 

59

--------------------------------------------------------------------------------


 

respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)          if the L/C Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.09(a) and Section 2.03(i) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or

 

(v)           if all or any portion of any Defaulting Lender’s L/C Obligations
are neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the L/C Issuer
or any Lender hereunder, all letter of credit fees payable under
Section 2.03(i) with respect to such Defaulting Lender’s L/C Obligations shall
be payable to the L/C Issuer until such L/C Obligations are cash collateralized
and/or reallocated; and

 

(d)           so long as any Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and the L/C Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is reasonably satisfied that the related exposure and the Defaulting Lender’s
then outstanding L/C Obligations will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.15(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swing Line Loan shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.15(c)(i) (and Defaulting Lenders shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or the L/C Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the L/C Issuer shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or the L/C Issuer, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, reasonably satisfactory to the
Swing Line Lender or the L/C Issuer, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the L/C Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and L/C Obligations of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders under the Facility (other
than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

60

--------------------------------------------------------------------------------

 


 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.  (a) Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct or withhold any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions or
withholdings (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings and (iii) the Borrower shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax under the law of the jurisdiction
in which the Borrower is resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, if requested by the Borrower or the Administrative Agent,
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative

 

61

--------------------------------------------------------------------------------


 

Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

(ii)           Without limiting the generality of the foregoing, if a Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 and
such other documentation or information prescribed by applicable Laws or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of United States withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of such Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

62

--------------------------------------------------------------------------------


 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the applicable Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the applicable Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

 

(iv)          Each Lender shall promptly notify the Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its good faith discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all out
of pocket expenses of the Administrative Agent, such Lender or such L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer if the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower.

 

(g)           Contest.  If the Borrower determines in good faith that a
reasonable basis exists for contesting a Tax or Other Tax with respect to which
the Borrower has paid an additional amount under this Section 3.01, the relevant
Lender, the Administrative Agent or the L/C Issuer, as applicable, shall
cooperate with the Borrower (but shall have no obligation to disclose any
confidential information, unless arrangements reasonably satisfactory to the
relevant Lender have been made to preserve the confidential nature of such
information) in challenging such Tax or Other Tax at the Borrower’s expense if
requested by the Borrower (it being understood and agreed that none of the
Administrative Agent, the L/C Issuer or any Lender shall have any obligation to
contest, or any responsibility for contesting, any Tax), and any cost incurred
by the relevant Lender, the Administrative Agent or the L/C Issuer in connection
with its cooperation shall be borne by the Borrower.

 

63

--------------------------------------------------------------------------------


 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate or the LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Adjusted LIBO Rate or the LIBO Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revoke such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Committed Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.  (a) Increased
Costs Generally.  Subject to the provisions of Section 3.01 (which shall be
conclusive with respect to matters covered thereby), if any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or L/C Issuer in respect
thereof (except for Indemnified

 

64

--------------------------------------------------------------------------------


 

Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or L/C Issuer);

 

(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurodollar Rate Loans; or

 

(iv)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation,

 

65

--------------------------------------------------------------------------------


 

provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;

 

(c)           any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an Approved
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

(d)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.  (a) Designation of
a Different Lending Office.  If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to

 

66

--------------------------------------------------------------------------------


 

Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender becomes a Defaulting Lender, the Borrower may
replace such Lender in accordance with Section 10.13.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

 

(i)            executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent and the
Borrower;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          a security agreement, in substantially the form of Exhibit F
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.12, in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:

 

(A)          Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement,

 

(B)           completed requests for information, dated on or before the date of
the initial Credit Extension, including the results of a recent search of all
effective financing statements filed in the jurisdiction of incorporation of
each

 

67

--------------------------------------------------------------------------------


 

Loan Party that name any Loan Party as debtor, together with copies of such
other financing statements to the extent reasonably requested by the
Administrative Agent,

 

(C)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may reasonably deem necessary or desirable in order to perfect the Liens
created thereby, and

 

(D)          evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Security Agreement has been taken (including receipt of duly executed
payoff letters and UCC-3 termination statements);

 

(iv)          the Pledge Agreement, duly executed by the Borrower and each
Guarantor that holds Equity Interests in other Domestic Subsidiaries or in a
first-tier Foreign Subsidiary, together with:

 

(A)          certificates, if any, representing the pledged Equity Interests
referred to therein accompanied by undated stock powers executed in blank, and

 

(B)           Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Pledge Agreement, covering the Collateral described in the Pledge
Agreement;

 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of the secretary or a Responsible Officer
of each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

 

(vi)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each of the Guarantors is validly existing and in good
standing in its jurisdiction of formation;

 

(vii)         favorable opinions of O’Melveny & Myers LLP and the General
Counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(viii)        a certificate of a Responsible Officer of the Borrower either
(A) stating that all consents, licenses and approvals required in connection
with the execution, delivery and performance by each Loan Party and the validity
against each Loan Party of

 

68

--------------------------------------------------------------------------------


 

the Loan Documents to which it is a party have been obtained, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

 

(ix)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or would be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Total Adjusted Leverage Ratio as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date;

 

(x)            certificates of insurance, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral;

 

(xi)           evidence that the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Credit Agreement have been, or concurrently with
the Closing Date are being, released; and

 

(xii)          an executed copy of the Closing Date Letter and such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent, the L/C Issuer or the Swing Line Lender reasonably may require.

 

(b)           All fees required to be paid to the Administrative Agent or any
Lender on or before the Closing Date shall have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such reasonable fees, charges and disbursements
as shall constitute its reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of Section 9.01, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion

 

69

--------------------------------------------------------------------------------


 

of Loans to the other Type, or a continuation of Eurodollar Rate Loans) is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)           No Default shall exist and be continuing, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           In the case of a Credit Extension to be denominated in an Approved
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an Approved
Currency) or the L/C Issuer (in the case of any Letter of Credit to be
denominated in an Approved Currency) would make it impracticable for such Credit
Extension to be denominated in the relevant Approved Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite entity power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (with
respect to Subsidiaries

 

70

--------------------------------------------------------------------------------

 


 

other than Loan Parties), (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
material breach or contravention of, or the creation of any Lien (other than
Permitted Liens) under (i) any material Contractual Obligation to which such
Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by any Governmental Authority or any
other Person is necessary or required in connection with (a) the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection of the Liens created under the
Collateral Documents (including the priority nature thereof subject to Permitted
Liens) or (d) customary actions in connection with the enforcement of remedies
under the Loan Documents, in each case except such as have been obtained.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event.

 

(a)           The Audited Financial Statements (i) were prepared in all material
respects in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness, in each
case, to the extent required to be shown thereon in accordance with GAAP.

 

(b)           The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated April 30, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in all material respects in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date

 

71

--------------------------------------------------------------------------------


 

thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

 

(d)           To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or would reasonably be expected to result in a Material Adverse
Effect.

 

(e)           The consolidated forecasted balance sheets, statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable in light of the
conditions existing at the time of delivery of such forecasts, it being
understood that projections as to future events are not to be viewed as facts
and that actual results may differ from the projections.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of a Responsible Officer of the Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or (b) except as specifically disclosed
in  Schedule 5.06 (the “Disclosed Litigation”), either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08        Ownership of Real Property; Liens.  (a) Each Loan Party and each of
its Subsidiaries has legal title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)           As of the Closing Date, Schedule 7.01 sets forth a complete and
accurate list of all material Liens on the property or assets (other than real
property) of each Loan Party and all material Liens on the property or assets
(other than real property) of each of its Subsidiaries, showing as of the date
hereof the lienholder thereof and the property or assets of such Loan Party or
such Subsidiary subject thereto.  The property of each Loan Party and each of
its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

 

(c)           As of the Closing Date, Schedule 5.08(c) sets forth a complete and
accurate list of all real property owned in fee simple by each Loan Party.

 

72

--------------------------------------------------------------------------------


 

(d)           As of the Closing Date, Schedule 7.03 sets forth a complete and
accurate list of all material Investments held by any Loan Party or any
Subsidiary of a Loan Party, exclusive of (i) Investments in other Loan Parties
or any Subsidiaries of Loan Parties, (ii) Investments in the publicly traded
Equity Interests of third parties and (iii) Investments in cash, Cash
Equivalents and other Investments permitted under Section 7.03(a).

 

5.09        Environmental Compliance.  The Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

5.10        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates in all material respects.

 

5.11        Taxes.  The Borrower and its Subsidiaries have filed all Federal and
other material Tax returns and reports required to be filed, and have paid all
Federal and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  There is no proposed Tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.

 

5.12        ERISA Compliance.  (a) Except as would not reasonably be expected to
result in a material liability, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Except as would
not reasonably be expected to result in a material liability, the Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) Except as would not reasonably be expected to result in a
material liability, no ERISA Event has occurred or is reasonably expected to
occur; (ii) except as would not reasonably be expected to result in a Material
Adverse Effect, no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any

 

73

--------------------------------------------------------------------------------


 

Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan that has resulted or would reasonably be expected to result in a Material
Adverse Effect; and (v) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

5.13        Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents or, except for the Equity Interests pledged under the
Pledge Agreement, Permitted Liens.  As of the Closing Date, the Borrower has no
equity investments in any other corporation or entity other than (i) those
specifically disclosed in Part (b) of Schedule 5.13 and (ii) Investments in the
publicly traded Equity Interests of third parties.

 

5.14        Margin Regulations; Investment Company Act.  (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.15        Disclosure.  The Borrower has disclosed to the Administrative Agent
and the Lenders all matters known to it that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.  No written
report, financial statement, certificate or other written information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished), taken as a whole
with all such other written statements, written information, documents and
certificates, contains as of the date of such written statement, written
information, document or certificate was so dated or certified, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projections are not to be viewed as facts
and that actual results may differ significantly from such projections).

 

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by

 

74

--------------------------------------------------------------------------------


 

appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except as
would not reasonably be expected to have  Material Adverse Effect, and as of the
Closing Date, Schedule 5.17 sets forth a complete and accurate list of all such
IP Rights federally registered in the United States that are owned by each Loan
Party.  To the knowledge of the Responsible Officers of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of its Subsidiaries infringes upon any material rights held by any other
Person in a manner that would reasonably be expected to result in a Material
Adverse Effect.  Except as specifically disclosed in Schedule 5.17, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened, which, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and not cash collateralized or otherwise supported in a
manner reasonably acceptable to the Administrative Agent (other than any
contingent indemnification or similar contingent obligation not yet due and
payable), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent, in form
and detail reasonably satisfactory to the Administrative Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
January 28, 2012), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of a Registered Public
Accounting Firm, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement;

 

(b)           as soon as available, but in any event within 50 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal

 

75

--------------------------------------------------------------------------------


 

quarter ended July 30, 2011), a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, all in
reasonable detail, certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

 

(c)           as soon as available, but in any event not later than 90 days
after the end of each fiscal year of the Borrower, a three year business plan
and budget of the Borrower and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year and on an annual basis for the two fiscal
years thereafter.

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)           within 5 Business Days from the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

 

(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(c)           promptly after the furnishing thereof, copies of any notice of
default furnished to any holder of debt securities of any Loan Party or of any
of its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement representing Indebtedness in an aggregate outstanding amount
in excess of the Threshold Amount and not otherwise required to be furnished to
the Administrative Agent pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(d)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding

 

76

--------------------------------------------------------------------------------


 

financial or other operational results of any Loan Party or any Subsidiary
thereof (other than comment letters and related correspondence for standard
reviews, including but not limited to SEC reviews of annual reports);

 

(e)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that would
reasonably be expected to have a Material Adverse Effect; and

 

(f)            promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent (on its own behalf or on behalf of any Lender) may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (1) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address as set forth in the Closing Date
Letter, (2) on which such documents are posted on a publicly available website
maintained by or on behalf of the SEC for access to documents filed in the EDGAR
database (the “EDGAR Website”), or (3) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that except with respect to documents posted on the EDGAR Website, the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and, if requested by the Administrative Agent,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

If additional financial institutions shall be added as Lenders under this
Agreement, the Borrower hereby acknowledges that (a) the Administrative Agent
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their securities) (each,
a “Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuer and the Lenders to treat
such Borrower Materials as not

 

77

--------------------------------------------------------------------------------


 

containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, (i) the Borrower shall be under no Obligation to
mark any Borrower Materials “PUBLIC” and (ii) for purposes hereof, all Borrower
Materials made available through the EDGAR database or a successor database
shall be deemed to be “PUBLIC” and may be treated as such by the Administrative
Agent regardless of whether they have been marked “PUBLIC”.

 

6.03        Notices.  Promptly after any Responsible Officer of the Borrower
obtains actual knowledge thereof, notify the Administrative Agent:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including the following types of events to
the extent any such event would reasonably be expected to result in a Material
Adverse Effect:  (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party or any Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws;

 

(c)           of the occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof; and

 

(e)           of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 6.01(a) (in connection with its
preparation of such opinion) or the Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event.

 

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04        Payment of Obligations.  Pay and discharge as or before the same
shall become due and payable, all its (i) federal and other material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary and (ii) other

 

78

--------------------------------------------------------------------------------


 

claims and Indebtedness if nonpayment thereof would reasonably be expected to
have a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.  (a)  Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05, except that the existence or good standing of any
Subsidiary shall not be required to be maintained to the extent the maintenance
thereof is no longer desirable in the conduct of the business of the Borrower
and its Subsidiaries, or failure to do so would not reasonably be expected to
have a Material Adverse Effect; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof,
except in each case where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

6.09        Books and Records.  Maintain proper books of record and account, in
which full, true and correct in all material respects entries in conformity with
GAAP consistently applied shall be made of all material financial transactions
and matters involving the assets and business of the Borrower or such
Subsidiary, as the case may be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender that requests through
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably requested,
upon reasonable advance notice to (and, if desired by the Borrower, in the
presence and with the participation of) the Borrower; provided, however, that
(i) unless an Event of Default then exists and is continuing,

 

79

--------------------------------------------------------------------------------


 

the Administrative Agent and the Lenders shall make no more than one such visit
and inspection organized through the Administrative Agent per year, and
(ii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and with advance notice.

 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions (i) to
refinance existing Indebtedness of the Borrower and its Subsidiaries and
(ii) for working capital, Capital Expenditures and other general corporate
purposes, including acquisitions, dividends and stock repurchases in conformity
with all provisions of this Agreement.

 

6.12        Covenant to Guarantee Obligations and Give Security.  (a) Upon the
formation or acquisition of any new direct or indirect wholly-owned Subsidiary
(other than any Foreign Subsidiary or a Subsidiary that is held directly or
indirectly by a Foreign Subsidiary) by any Loan Party, then the Borrower shall,
at the Borrower’s expense:

 

(i)            within 45 days (as such time may be extended by up to an
additional 15 days with the reasonable consent of the Administrative Agent)
after such formation or acquisition, cause such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so),
to duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,

 

(ii)           within 45 days (as such time may be extended by up to an
additional 15 days with the reasonable consent of the Administrative Agent)
after such formation or acquisition, furnish to the Administrative Agent such
information regarding the real and personal properties of such Subsidiary as
would have been required under the Loan Documents had such Subsidiary existed as
of the Closing Date,

 

(iii)          within 45 days (as such time may be extended by up to an
additional 15 days with the reasonable consent of the Administrative Agent)
after such formation or acquisition, cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to duly
execute and deliver Security Agreement Supplements and amendments to the Pledge
Agreement to the Administrative Agent and other security and pledge agreements,
as specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all pledged Equity Interests in and
of such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iv)), securing payment of all the Obligations of such Subsidiary
or such parent, as the case may be, under the Loan Documents,

 

(iv)          within 45 days (as such time may be extended by up to an
additional 15 days with the reasonable consent of the Administrative Agent)
after such formation or acquisition, cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to take
whatever action reasonably requested by Administrative Agent (including the
preparation of Uniform Commercial Code financing statements) that may be
necessary or advisable in the reasonable opinion

 

80

--------------------------------------------------------------------------------


 

of the Administrative Agent to assist the Administrative Agent (or in any
representative of the Administrative Agent designated by it) in obtaining valid
and subsisting Liens on the properties purported to be subject to the Security
Agreement Supplements and security and pledge agreements delivered pursuant to
this Section 6.12, and

 

(v)           within 60 days (as such time may be extended by up to an
additional 15 days with the reasonable consent of the Administrative Agent)
after such formation or acquisition, deliver to the Administrative Agent, upon
the request of the Administrative Agent in its sole discretion, a signed copy of
a favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters relating to such Subsidiary as the
Administrative Agent may reasonably request.

 

(b)           Upon the formation or acquisition of any new direct or indirect
non wholly-owned Subsidiary (other than any Foreign Subsidiary or a Subsidiary
that is held directly or indirectly by a Foreign Subsidiary) by any Loan Party,
then the Borrower shall, at the Borrower’s expense:

 

(i)            within 45 days (as such time may be extended by up to an
additional 15 days with the reasonable consent of the Administrative Agent)
after such formation or acquisition, cause each Loan Party which is direct
parent of such Subsidiary (if it has not already done so) to duly execute and
deliver amendments to the Pledge Agreement to the Administrative Agent
(including delivery of all pledged Equity Interests in and of such Subsidiary
owned directly by such Loan Party, and other instruments of the type specified
in Section 4.01(a)(iv)), securing payment of all the Obligations of such parent
under the Loan Documents, and

 

(ii)           within 45 days (as such time may be extended by up to an
additional 15 days with the reasonable consent of the Administrative Agent)
after such formation or acquisition, cause such Subsidiary and each Loan Party
which is direct parent of such Subsidiary (if it has not already done so) to
take whatever action reasonably requested by Administrative Agent (including the
preparation of Uniform Commercial Code financing statements) that may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
assist the Administrative Agent (or in any representative of the Administrative
Agent designated by it) in obtaining valid and subsisting Liens on the
properties purported to be subject to the pledge agreements delivered pursuant
to this Section 6.12.

 

(c)           Upon the request of the Administrative Agent following the
occurrence and during the continuance of a Default, the Borrower shall, at the
Borrower’s expense, within 30 days after such request, furnish to the
Administrative Agent a description of the material real and personal properties
of the Loan Parties in detail reasonably satisfactory to the Administrative
Agent;

 

(d)           At any time upon reasonable request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may reasonably deem
necessary or desirable in

 

81

--------------------------------------------------------------------------------


 

obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, Security Agreement Supplements and other security
and pledge agreements.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) not more than 65% of the Equity Interests of a first-tier Foreign
Subsidiary shall be required to be pledged pursuant to any of the Loan
Documents, (ii) in no event shall any Foreign Subsidiary, any direct or indirect
Subsidiary of a Foreign Subsidiary, or any IP Subsidiary be required to become a
Guarantor, nor shall any security interest be required to be granted with
respect to any assets of (including Equity Interests) of any such Person
pursuant to the Loan Documents, (iii) assets (including Equity Interests) shall
be excluded from the requirements of this Section 6.12 to the extent the
Administrative Agent reasonably determines that the cost of obtaining or
perfecting a security interest in such assets is excessive in relation to the
benefit expected to be afforded to the Lenders thereby, and (iv) in no event
shall any security interest be required to be granted with respect to any
Excluded Assets.

 

6.13        Compliance with Environmental Laws.  Except to the extent any
failure to do so would not reasonably be expected to have a Material Adverse
Effect, comply, and cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

6.14        Further Assurances.  Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ personal property to the Liens now or hereafter
intended to be covered by any of the Collateral Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

6.15        Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Borrower or any of

 

82

--------------------------------------------------------------------------------


 

its Subsidiaries is a party, keep such leases in full force and effect and not
allow such leases to lapse or be terminated or any rights to renew such leases
to be forfeited or cancelled, notify the Administrative Agent of any default by
any party with respect to any leases that are material to the business of the
Borrower or any of its Subsidiaries and cooperate with the Administrative Agent
in all respects to cure any such default, and cause each of its Subsidiaries to
do so, except, in any case, where the failure to do so, either individually or
in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.

 

6.16        Cash Collateral Accounts.  To the extent Cash Collateral is required
to be maintained in any of the Lenders’ or Agents’ possession under the terms of
any Loan Document, maintain, and cause each of the other Loan Parties to
maintain, all Cash Collateral Accounts with respect thereto with JPMorgan or
another commercial bank located in the United States, which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the terms of the Security Agreement.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and not cash collateralized or otherwise supported in a
manner reasonably acceptable to the Administrative Agent (other than any
contingent indemnification or similar contingent obligation not yet due and
payable), the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals, modifications, replacements or extensions thereof, provided that,
except with respect to Liens on accounts receivable of Foreign Subsidiaries as
described on Schedule 7.01, (i) the property covered thereby is not changed,
(ii) the amount secured or benefited thereby is not increased except as
permitted by Section 7.02, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any Indebtedness secured or benefited
thereby is permitted by Section 7.02(e);

 

(c)           Liens for Taxes not overdue for a period of more than 60 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business;

 

83

--------------------------------------------------------------------------------


 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts, and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances
affecting real property which, in the aggregate, do not materially detract from
the value of the property of such Person or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)           Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(i)            Liens securing Indebtedness permitted under Section 7.02(q);

 

(j)            Liens securing obligations permitted under Sections 7.02(a)(ii),
(iii) and (iv), 7.02(i) and 7.02(j); provided, that in the case of Liens
securing obligations permitted under Section 7.02(i), (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness (except for accessions to the property that is affixed or
incorporated into the property covered by such Lien or financed with the
proceeds of such Indebtedness and the proceeds and the products thereof),
provided that, individual financings of equipment provided by one lender or
lesser may be cross collateralized to other outstanding financings of equipment
provided by such lender or lessor, and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(k)           Liens securing Indebtedness permitted under Section 7.02(b);

 

(l)            any interest or title of a lessor or sublessor under any lease or
sublease or a licensee or licensor under any license entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business or ground
leases in respect of real property on which facilities owned or leased by the
Borrower or any of its Restricted Subsidiaries are located;

 

(m)          Liens securing Indebtedness in an aggregate principal amount not to
exceed $40,000,000 at any time existing on property at the time of its
acquisition or existing on the property of a Person which becomes a Subsidiary
of the Borrower after the date hereof; provided that (i) such Liens existed at
the time such property was acquired or such Person became a Subsidiary of the
Borrower, (ii) such Liens were not granted in connection with or in
contemplation of the applicable acquisition or Investment and (iii) any
Indebtedness secured thereby is permitted by Section 7.02(k), and (iv) such
Liens are not expanded to cover additional property (other than any
after-acquired property or proceeds and products thereof); and any renewals,
modifications, replacements or extensions thereof, provided that, (w) the
property covered thereby is not changed, (x) the amount secured or benefited
thereby is not increased except as permitted by Section 7.02, (y) the direct or
any contingent obligor with respect thereto

 

84

--------------------------------------------------------------------------------


 

is not changed, and (z) any Indebtedness secured or benefited thereby is
permitted by Section 7.02(k);

 

(n)           Liens granted by a Subsidiary on Equity Interests in any joint
venture of such Subsidiary permitted hereunder securing obligations of such
joint venture;

 

(o)           Liens of customs and revenue authorities to secure payment of
customs duties or taxes in connection with the importation of goods and of bank
guaranties issued in connection with the foregoing;

 

(p)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Subsidiary in the ordinary course of business;

 

(q)           Liens that are customary contractual rights of setoff relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Subsidiary Subsidiaries in the ordinary course of business, and Liens in
standard billing accounts;

 

(r)            (i) Liens of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on the items in the course of collection, (ii) Liens
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and not for speculative purposes,
(iii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to accounts and cash, Cash Equivalents and other Investments
permitted under Section 7.03(a) on deposit in accounts maintained by the
Borrower or any Subsidiary, in each case under this clause (iii) granted in the
ordinary course of business in favor of the banks or other financial or
depositary institution with which such accounts are maintained, securing amounts
owing to such Person with respect to cash management services (including,
without limitation, operating account arrangements and those involving pooled
accounts and netting arrangements); provided that, in the case of this clause
(iii), unless such Liens arise by operation of applicable law, in no case shall
any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness for borrowed money, (iv) possessory Liens in favor of brokers and
dealers arising in connection with the acquisition or disposition of Cash
Equivalents and other Investments permitted under Section 7.03(a), and (v) Liens
or rights of setoff against credit balances of the Borrower or any of its
Subsidiaries with credit card issuers or credit card processors or amounts owing
by such credit card issuers or credit card processors to the Borrower or any of
its Subsidiaries in the ordinary course of business, to secure the obligations
of the Borrower or any of its Subsidiaries to such credit card issuers and
credit card processors as a result of fees and chargebacks;

 

(s)           (i) good faith earnest money deposits or cash advances made in
connection with an acquisition or other Investment permitted under Section 7.03
or (ii) Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05;

 

(t)            Liens on property purportedly rented to, or leased by, the
Borrower or any Subsidiary pursuant to a sale and leaseback transaction;
provided, that (i) such sale and leaseback transaction is permitted by
Section 7.05(j); (ii) such Liens do not encumber any other property of

 

85

--------------------------------------------------------------------------------


 

the Borrower or its Subsidiaries, and (iii) such Liens secure only the
Attributable Indebtedness incurred in connection with such sale and leaseback
transaction;

 

(u)           UCC financing statements or similar public filings that are filed
as a precautionary measure in connection with operating leases or consignment of
goods in the ordinary course of business; and

 

(v)           other Liens so long as the aggregate outstanding principal amount
of the obligations secured thereby does not exceed $10,000,000 at any time.

 

7.02        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           obligations (contingent or otherwise) existing or arising under
(i) any Swap Contract, provided that such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates, prices of
commodities or foreign exchange rates, (ii) obligations existing or arising
under any Secured Hedge Agreements, (iii) obligations existing or arising under
any Secured Cash Management Agreements and (iv) obligations existing or arising
under any Secured Foreign Exchange Agreements;

 

(b)           Indebtedness under any IP Financing and any refinancings,
refundings, renewals, replacements or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal, replacement or extension to an aggregate principal amount of
more than $200,000,000 (plus an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing);

 

(c)           Indebtedness otherwise permitted under Section 7.03;

 

(d)           Indebtedness under the Loan Documents;

 

(e)           Capital Leases, Synthetic Leases, letters of credit and guaranties
related to such letters of credit outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

 

(f)            Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower, any wholly owned
Subsidiary or any partnership or joint venture of the Borrower or any wholly
owned Subsidiary to the extent the Indebtedness of such partnership or joint
venture is fully attributable to the Borrower or such wholly owned Subsidiary;

 

86

--------------------------------------------------------------------------------


 

(g)           Indebtedness in respect of performance, bid, release, appeal and
surety bonds and performance and completion guarantees and similar obligations
incurred in the ordinary course of business;

 

(h)           guaranties of operating leases and other operating obligations by
the Borrower or its Subsidiaries to, or for the benefit of, its Subsidiaries in
the ordinary course of the Borrower’s or such Subsidiary’s business;

 

(i)            Indebtedness of the Borrower or a Subsidiary consisting of a
Capital Lease or Synthetic Lease (or Indebtedness related thereto) entered into
after the Closing Date, in an aggregate principal amount at any one time
outstanding not to exceed $30,000,000;

 

(j)            other Indebtedness of Foreign Subsidiaries in an aggregate
principal amount at any one time outstanding not to exceed $250,000,000;

 

(k)           (i) Indebtedness of the Borrower or any Subsidiary that is assumed
in connection with any acquisition of property, or of any Person that becomes a
Subsidiary acquired pursuant to an acquisition or other Investment permitted
under Section 7.03(h); provided that such Indebtedness was not incurred (x) to
provide all or a portion of the funds utilized to consummate the transaction or
series of related transactions constituting such acquisition or Investment or
(y) otherwise in connection with, or in contemplation of, such acquisition or
Investment and (ii) any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

 

(l)            to the extent constituting Indebtedness, indemnification,
deferred purchase price adjustments, earn-outs or similar obligations, in each
case, incurred or assumed in connection with the acquisition of any business or
assets or any Investment permitted to be acquired or made hereunder or any
Disposition permitted hereunder;

 

(m)          Indebtedness representing deferred compensation or similar
obligations to officers, directors, employees and managers of the Borrower and
its Subsidiaries incurred in the ordinary course of business and deferred
compensation or other similar arrangements with officers, directors, employees
and managers incurred by the Borrower or any Subsidiary in connection with
acquisitions of Persons or businesses or divisions permitted under Section 7.03;

 

(n)           Indebtedness incurred by the Borrower or any Subsidiary in respect
of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

 

87

--------------------------------------------------------------------------------


 

(o)           Indebtedness incurred by Borrower or any Subsidiary arising from
bank guaranties, warehouse receipts or similar instruments in the ordinary
course of business;

 

(p)           (i) Indebtedness arising from the endorsement of instruments or
other payment items for deposit, (ii) Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts, and (iii) Indebtedness in respect of the credit cards and credit
accounts of the Borrower or any Subsidiaries in the ordinary course of business;

 

(q)           other Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount at any one time outstanding not to exceed
$20,000,000; and

 

(r)            other unsecured Indebtedness of the Borrower and its Subsidiaries
(i) in an aggregate principal amount at any one time outstanding not to exceed
$400,000,000, (ii) pursuant to loan agreements, indentures or other
documentation having covenants and other terms no more restrictive in any
material respect than those in this Agreement, (iii) having a weighted average
life to maturity (together with all other Indebtedness outstanding pursuant to
this Section 7.02(r)) not earlier than the Maturity Date and (iv) with a
maturity date after the Maturity Date.

 

7.03        Investments.  Make or hold any Investments, except:

 

(a)           Investments held by the Borrower and its Subsidiaries in the form
of Cash Equivalents, in the case of the Foreign Subsidiaries, Foreign Cash
Equivalents, and, at such times as the Borrower and its Domestic Subsidiaries
shall hold at least $50,000,000 of cash and Cash Equivalents, other Investments
permitted by the Borrower’s Investment Policy (Effective May 25, 2010) which was
transmitted to the Administrative Agent on or prior to the date hereof, together
with such changes thereto as may be reasonably acceptable to the Administrative
Agent;

 

(b)           advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes or for the purchase of Equity Interests of the Borrower by
such officers, directors and employees not prohibited by Section 7.06;

 

(c)           (i) Investments by the Borrower and its wholly-owned Subsidiaries
in each other or any of their respective wholly-owned Subsidiaries,
(ii) Investments by the Borrower and its Subsidiaries in any of their non
wholly-owned Foreign Subsidiaries, (iii) Investments by any of the Borrower’s
non wholly-owned Subsidiaries in the Borrower or any of its Subsidiaries,
(iv) Investments by the Borrower and its Subsidiaries in any of their non
wholly-owned Domestic Subsidiaries that have complied or will comply voluntarily
with Section 6.12(a) within the time periods specified in such Section and
(v) in an aggregate amount not to exceed $50,000,000 (A) Investments by the
Borrower and its Subsidiaries in any of their non wholly-owned Domestic
Subsidiaries that have complied or will comply voluntarily with
Section 6.12(b) within the time periods specified in such Section and
(B) Investments in minority Equity Interests held by the Borrower and its
Subsidiaries in Persons organized under the laws of any jurisdiction other than
a political subdivision of the United States;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of

 

88

--------------------------------------------------------------------------------


 

business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

 

(e)           Guarantees permitted by Section 7.02;

 

(f)            Investments existing on the Closing Date and set forth on
Schedule 7.03;

 

(g)           Investments by the Borrower or any Subsidiary in Swap Contracts,
Secured Cash Management Agreements and Secured Foreign Exchange Agreements
permitted under Section 7.02(a);

 

(h)           the purchase or other acquisition of not less than 51% of the
Equity Interests in, or a substantial portion of the property of, any Person, or
of any business unit of a Person, that, upon the consummation thereof, will be
majority-owned directly by the Borrower or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation), or will
become part of the Borrower or a Subsidiary; provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.03(h):

 

(i)            any such newly-created or acquired Subsidiary shall comply on or
after the consummation of such acquisition with the requirements of Section 6.12
to the extent applicable to such Subsidiary;

 

(ii)           after giving effect to such acquisition, the Borrower shall be in
compliance with Section 7.07;

 

(iii)          such purchase or other acquisition shall not include or result in
any contingent liabilities that would reasonably be expected to result in a
Material Adverse Effect (as determined in good faith by the board of directors
(or the persons performing similar functions) of the Borrower or such Subsidiary
if the board of directors is otherwise approving such transaction and, in each
other case, by a Responsible Officer);

 

(iv)          both before and immediately after giving pro forma effect to such
Investment (x) no Default shall then exist and (y) the Total Adjusted Leverage
Ratio shall not exceed 3.75 to 1.00; and

 

(v)           with respect to any such Investment in excess of $10,000,000, the
Borrower shall have delivered to the Administrative Agent, at least three
Business Days prior to the date on which any such purchase or other acquisition
is to be consummated, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this Section 7.03(h) have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition;

 

(i)            the endorsement of instruments for collection or deposit in the
ordinary course of business;

 

(j)            investments in respect to any publicly traded securities, which
public securities are traded in a nationally recognized stock exchange
association, and which investment

 

89

--------------------------------------------------------------------------------


 

shall not, when taken together with investments in public securities by the
other Loan Parties, exceed $4,000,000 in the aggregate at any one time (valued
at original cost) plus the amount of proceeds from the sale of such publicly
traded securities;

 

(k)           (i) stock or obligations issued to the Borrower or any of its
Subsidiaries by any Person (or the representative of such Person) in respect of
Indebtedness of such Person owing to the Borrower or such Subsidiary in
connection with the insolvency, bankruptcy, receivership or reorganization of
such Person or a composition or readjustment of the debts of such Person;
provided, that, in the case of any such stock or obligations, received by a Loan
Party, the original of any such stock or instrument evidencing such obligations
shall be promptly delivered to the Administrative Agent for the benefit of the
Lenders to the extent required pursuant to the Security Agreement, upon the
Administrative Agent’s request, together with such stock power, assignment or
endorsement by Borrower as the Administrative Agent may request and
(ii) Investments received in connection with the bona fide settlement of any
defaulted indebtedness or other liability owed to the Borrower or any
Subsidiary;

 

(l)            other Investments in an aggregate amount not to exceed
$35,000,000 at any time outstanding;

 

(m)          (i) advances of payroll payments to employees, officers, directors
and managers of the Borrower or any Subsidiary incurred in the ordinary course
of business and (ii) Investments held in trusts with respect to obligations
under supplemental executive retirement plans, deferred compensation plans or
similar plans or obligations to officers, directors, employees and managers of
the Borrower and its Subsidiaries incurred in the ordinary course of business;

 

(n)           advances in connection with purchases of goods or services in the
ordinary course of business;

 

(o)           Investments consisting of Liens permitted under Section 7.01; and

 

(p)           Investments consisting of transactions permitted under
Section 7.04.

 

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
returns on such Investment up to the original amount of such Investment.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person;

 

90

--------------------------------------------------------------------------------


 

(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party provided that if the seller in such a transaction is a wholly-owned
Subsidiary, then the purchaser must also be a wholly-owned Subsidiary, and
provided, further, that no Guarantor that is a Domestic Subsidiary may sell all
or substantially all of its assets (upon voluntary liquidations or otherwise) to
a Foreign Subsidiary;

 

(c)           any Subsidiary that is not a Loan Party (i) may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to, or may merge with, (x) another Subsidiary that is not a Loan
Party or (y) a Loan Party, provided that such Loan Party is the surviving entity
in any such merger, or (ii) may dissolve, liquidate or wind up its affairs at
any time if the Borrower determines in good faith that such dissolution,
liquidation or winding up is not materially disadvantageous to the Lenders; and

 

(d)           in connection with any acquisition permitted under Section 7.03,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a wholly-owned Subsidiary of
the Borrower and (ii) in the case of any such merger to which any Loan Party
(other than the Borrower) is a party, such Loan Party is the surviving Person.

 

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of obsolete, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business, including,
without limitation, Dispositions of assets in connection with closure of stores
and the Disposition of stores (and related assets) in the ordinary course of
business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real or other personal property to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or other assets used in the businesses or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property or other assets used in the
businesses;

 

(d)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

 

(e)           Dispositions permitted by Sections 7.03 or 7.04;

 

(f)            licensing by the Borrower or any Subsidiary of any of its
intellectual property, in the ordinary course of its business; provided that
such licenses are granted for fair market value in the reasonable judgment of
the Borrower;

 

91

--------------------------------------------------------------------------------


 

(g)           sales of Cash Equivalents or other Investments, as provided under
Section 7.03(a);

 

(h)           sales of any publicly traded securities or other Investments owned
by any Loan Party or any Subsidiary, to the extent such ownership was permitted
under Section 7.03(j);

 

(i)            transfers of assets to the extent required by the terms of the
documents related to the IP Financing;

 

(j)            a Disposition consisting of a sale-leaseback transaction in
connection with the acquisition of an aircraft or any other assets; provided
that the aggregate amount thereof entered into after the Closing Date, together
with the principal amount of any Indebtedness pursuant to Section 7.02(i), shall
not exceed $40,000,000;

 

(k)           transfers by the Borrower and its Subsidiaries of any intellectual
property to the Borrower or any of its Subsidiaries;

 

(l)            Dispositions of artwork with an aggregate net book value of not
more than $6,000,000;

 

(m)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(n)           Dispositions of accounts receivable or other receivables in
connection with the collection or compromise thereof in the ordinary course of
business;

 

(o)           the unwinding of any Swap Contract; and

 

(p)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (p) from and after the Closing Date shall not exceed $35,000,000;

 

provided, however, that any Disposition pursuant to Section 7.05(a), (b), (c),
(e), (f), (g), (h), (i), (j), (n) or (p) shall be for fair market value in all
material respects.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or, in the case of the Borrower, issue or sell any Equity Interests of the
Borrower or accept any capital contributions to the Borrower except that:

 

(a)           each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

92

--------------------------------------------------------------------------------


 

(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person, and the Borrower and each Subsidiary may
pay cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereof any Investment permitted hereunder;

 

(c)           the Borrower may make Restricted Payments so long as
(x) immediately after giving effect thereto (i) it shall be in pro forma
compliance with the covenants set forth in Section 7.11 and (ii) the aggregate
amount of unrestricted cash and Cash Equivalents held by the Borrower and its
Domestic Subsidiaries is at least $50,000,000 and (y) (i) in the case of the
declaration by the Borrower of any quarterly dividend in the ordinary course of
business in an aggregate amount not to exceed $30,000,000 for any such quarterly
payment, at the time of such declaration, no Event of Default shall be
continuing or would result from payment thereof, or (ii) in the case of any
other Restricted Payment, no Default shall have occurred and be continuing at
the time of the making of such Restricted Payment or would result therefrom; and

 

(d)           the Borrower may issue and sell its Equity Interests; provided,
that such sale of Equity Interests does not result in any Change of Control.

 

7.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business reasonably
related or ancillary, complimentary, or incidental thereto.

 

7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (i) transactions that in the reasonable judgment of the
Borrower are on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, (ii) transactions with Affiliates in existence on the
Closing Date and any extensions thereof on the terms substantially similar or at
least equally favorable to the Borrower and set forth on Schedule 7.08,
(iii) leases of real property from Affiliates of the Borrower, the terms of
which are approved by the board of directors of the relevant Borrower or
Subsidiary, (iv) transactions relating to any shareholders agreement to which
the Borrower is a party from time to time, (v) payments of  reasonable
compensation or reasonable severance to officers, employees and directors for
services rendered in the ordinary course of business, (vi) payments of expenses
or the making of loans and advances to officers, employees, directors and
consultants in the ordinary course of business, including but not limited to
indemnification permitted under the Borrower’s or such Subsidiary’s
organizational documents, relocation, stock option exercises, travel or
otherwise, and (vii) transactions among the Borrower and any of its direct or
indirect parents or Subsidiaries not involving any other Affiliates, and
(viii) transactions permitted under Sections 7.06, or, only with respect to the
Borrower and its Subsidiaries, 7.01, 7.02, 7.03, 7.04, or 7.05.

 

7.09        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document),
except for those agreements set forth on Schedule 7.09, that (a) limits the
ability (i) of any Subsidiary to make

 

93

--------------------------------------------------------------------------------


 

Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor (other than (1) customary
restrictions in connection with agreements to make Dispositions permitted under
this Agreement, (2) agreements in existence at the time any Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(3) the IP Financing, (4) the Indebtedness permitted under Sections 7.02(j) or
Section 7.02(r) and (5) customary net worth provisions contained in any
agreement entered into by the Borrower or any Subsidiary so long as such net
worth provisions would not reasonably be expected to impair materially the
ability of the Loan Parties to meet their ongoing obligations under this
Agreement or any other Loan Document), (ii) of any Guarantor to Guarantee the
Indebtedness of the Borrower (other than the Indebtedness permitted under
Section 7.02(r)) or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided (1) in favor of any holder of Indebtedness permitted under
Section 7.02(e), 7.02(i), 7.02(k) or 7.02(q) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, (2) in favor of holders of the IP Financings with respect to the
IP Subsidiaries, (3) in favor of holders of the Indebtedness permitted under
Section 7.02(j) or Section 7.02(r),  (4) customary provisions in joint venture
agreements and similar agreements that restrict transfer of assets of, or equity
interests in, joint ventures, (5) licenses or sublicenses by the Borrower and
its Subsidiaries of intellectual property in the ordinary course of business (in
which case any prohibition or limitation shall only be effective against the
intellectual property subject thereto), (6) customary provisions in leases,
subleases, licenses and sublicenses that restrict the transfer thereof or the
transfer of the assets subject thereto by the lessee, sublessee, licensee or
sublicensee, (7) prohibitions and limitations that are binding on a Subsidiary
at the time such Subsidiary first becomes a Subsidiary, so long as such
prohibitions and limitations were not created in contemplation of such Person
becoming a Subsidiary and apply only to such Subsidiary, (8) customary
restrictions that arise in connection with any Disposition permitted by
Section 7.04 applicable pending such Disposition solely to the assets subject to
such Disposition, (9) customary provisions contained in an agreement restricting
assignment of such agreement entered into in the ordinary course of business, or
(10) customary restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in any
manner that would violate Regulation T, U or X.

 

7.11        Financial Covenants.

 

(a)           Total Adjusted Leverage Ratio.  Permit the Total Adjusted Leverage
Ratio for the four fiscal quarter period ending as of the last day of any fiscal
quarter during any period of the Borrower and its Subsidiaries to be greater
than 4.25 to 1.00.

 

94

--------------------------------------------------------------------------------


 

(b)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio for the four fiscal quarter period ending as of the
last day of any fiscal quarter of the Borrower and its Subsidiaries to be less
1.20 to 1.00:

 

7.12        Amendments of Organization Documents.  Amend the Organization
Documents of any Loan Party in any manner that is materially adverse to the
Lenders.

 

7.13        Accounting Changes.  Make any change in accounting policies or
reporting practices, except as required or permitted by GAAP or except for
changes in fiscal year.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation or deposit
any funds as Cash Collateral in respect of L/C Obligations, or (ii) pay within
three days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement (i) contained in any of Section 6.05 or 6.12 or
Article VII; or (ii) contained in any of Section 6.01, 6.02, 6.03, 6.10 or 6.11
and such failure continues for 10 days after becoming aware of such failure

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after becoming aware of such failure; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such

 

95

--------------------------------------------------------------------------------


 

Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders within any
twelve-month period) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 45 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

96

--------------------------------------------------------------------------------


 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or any Person (other than a Loan Party) contests in any
manner the validity or enforceability of any Loan Document and such action would
reasonably be expected to have a Material Adverse Effect; or any Loan Party
denies that it has any or further liability or obligation under any material
provision of any Loan Document or purports to revoke, terminate or rescind any
material provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof or the failure of the Administrative Agent to take
any action within its control) cease to create a valid and perfected
first-priority Lien (subject to Liens permitted by Section 7.01) on any material
portion of the Collateral purported to be covered thereby.

 

8.02        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of themselves, the Lenders and the L/C Issuer
all rights and remedies available to them, the Lenders and the L/C Issuer under
the Loan Documents;

 

provided, however, that upon the occurrence of an entry of an order for relief
with respect to the Borrower under any Debtor Relief Laws, the obligation of
each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso

 

97

--------------------------------------------------------------------------------


 

to Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements, Secured Cash Management Agreements and Secured Foreign Exchange
Agreements, ratably among the Lenders, the L/C Issuer, the Hedge Banks, the Cash
Management Banks and the Foreign Exchange Banks in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  Subject
to Section 2.03(g), if any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Foreign Exchange Agreements
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Hedge Bank or Foreign Exchange Bank, as the case may be.  Each
Cash Management Bank, Hedge Bank or Foreign Exchange Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the

 

98

--------------------------------------------------------------------------------


 

appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01        Agency Matters.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.01), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.01) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or

 

99

--------------------------------------------------------------------------------


 

other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

9.02        Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
(including in their capacities as potential Cash Management Bank, potential
Hedge Bank and potential Foreign

 

100

--------------------------------------------------------------------------------


 

Exchange Bank) irrevocably authorize the Administrative Agent, at its option and
in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than any
contingent indemnification or similar contingent obligation not yet due and
payable) and the expiration or termination or Cash Collateralization of all
Letters of Credit, (ii) that is sold or transferred, or to be sold or
transferred, as part of or in connection with any sale or transfer permitted
hereunder or under any other Loan Document, or (iii)  if approved, authorized or
ratified in writing in accordance with Section 10.01;

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

(c)           to subordinate any Lien, or to enter into or amend any
intercreditor agreement with respect to any Lien, on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.01(b), 7.01(i), 7.01(j),
7.01(m), 7.01(s), 7.01(t) or 7.01(v).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.02.  In each case as specified in this Section 9.02, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.02.

 

ARTICLE X
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest (other than any Default Rate),
fees or other amounts due to

 

101

--------------------------------------------------------------------------------


 

the Lenders (or any of them) hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(d)           change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
entitled to such payment;

 

(e)           change (i) any provision of this Section 10.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(f)            release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(g)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender;

 

(h)           amend Section 1.08 or the definition of “Approved Currency”
without the written consent of each Lender; or

 

(i)            amend Section 2.15 without the written consent of the Required
Lenders, the Administrative Agent, the L/C Issuer and the Swing Line Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

102

--------------------------------------------------------------------------------


 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.02      Notices; Effectiveness; Electronic Communications.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)            if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person in the Closing Date
Letter; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites) as
set forth in Section 6.02 or pursuant to other procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

 

103

--------------------------------------------------------------------------------


 

intranet website shall be deemed received (1) upon posting on the EDGAR Website
or (2) upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of their
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reasonable reliance by such Person on each notice purportedly given by or on
behalf of the Borrower.  All telephonic notices to and other

 

104

--------------------------------------------------------------------------------


 

telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04      Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.  The
Borrower hereby agrees to pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all documented out of pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) and shall pay all reasonable
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the L/C Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of  Credit issued hereunder, including all such
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower’s obligations under this Section 10.04(a) for fees and expenses of
legal counsel shall be limited to fees and expenses of (x) one outside legal
counsel for all Indemnitees (as defined below), taken as a whole, (y) in the
case of any conflict of interest, one outside legal counsel for such affected
Indemnitee or group of Indemnitees and (z) if necessary, one local or foreign
legal counsel in each relevant jurisdiction or, in the case of any conflict of
interest, two such local or foreign legal counsel in such relevant jurisdiction.

 

(b)           Indemnification by the Borrower.  The Borrower hereby agrees to
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related and
documented out-of-pocket expenses (including the reasonable fees, charges and
disbursements of counsel for the Indemnitees, provided that all Indemnitees
shall use a single counsel in each appropriate jurisdiction, except in the case
of a bona fide conflict of interest where additional counsel may be retained),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other

 

105

--------------------------------------------------------------------------------


 

Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence,
willful misconduct or bad faith (including a breach in bad faith of its
obligations under the Loan Documents) of such Indemnitee, or its Primary Related
Parties, (y) result from a claim brought by the Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise out of any claim,
litigation, investigation or proceeding that does not involve an act or omission
by the Borrower or any of its Affiliates and that is brought by an Indemnitee
against any other Indemnitee (provided that in the event of such a claim,
litigation, investigation or proceeding involving a claim or proceeding brought
against the Administrative Agent (in its capacity as such ) by other Indemnitee,
the Administrative Agent (in its capacity as such) shall be entitled (subject to
the other limitations and exceptions set forth above) to the benefit of the
indemnities set forth above.  As used herein, the “Primary Related Parties” of
an Indemnitee are its Affiliates with direct involvement in the negotiation and
syndication of the Facility under this Agreement and such Indemnitee’s and
Affiliates’ respective directors, officers and employees.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by the Borrower to the Administrative Agent (or
any sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer in

 

106

--------------------------------------------------------------------------------


 

connection with such capacity or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(c).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, neither the Borrower nor any Indemnitee shall
assert, and each of the Borrower and the Indemnitees hereby waives, any claim
against the Borrower or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than fifteen Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06      Successors and Assigns.  (a) Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their

 

107

--------------------------------------------------------------------------------


 

respective successors and assigns permitted hereby, except that Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred pursuant to
Section 8.01(a), Section 8.01(f) or Section 8.01(g) and is continuing or no
other Event of Default has occurred and has been continuing for 30 or more days
at the time of such assignment, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

108

--------------------------------------------------------------------------------


 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred pursuant to Section 8.01(a) or Section 8.01(f) and is continuing at the
time of such assignment, (2) any other Event of Default has occurred and has
been continuing for 30 or more days at the time of such assignment or (3) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund with respect to a Lender;

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 as well as all
ancillary documents, including any Tax forms, required under Section 3.01;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, and upon satisfaction of the conditions set
forth above, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the

 

109

--------------------------------------------------------------------------------


 

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).  No assignee shall be entitled to receive any greater benefit
pursuant to this Agreement (including but not limited to Sections 3.01, 3.04,
3.05 and 10.04 hereof) than the Lender assignor would have been entitled to
receive with respect to the rights transferred.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  (i)     Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the L/C Issuer and the Swing Line Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant.  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

 

110

--------------------------------------------------------------------------------


 

(ii)           Participant Register.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents owing to each
Borrower (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) or
1.871-14(c) of the United States Treasury Regulations.  Any participation of a
Loan shall be effective only upon appropriate entries with respect thereto being
made in the Participant Register.  The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as L/C Issuer and Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan assigns all of its Commitments and Committed Loans pursuant to
Section 10.06(b), it may, upon 30 days’ notice to the Borrower and the Lenders,
resign as L/C Issuer and/or Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled

 

111

--------------------------------------------------------------------------------


 

to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of JPMorgan as L/C Issuer or Swing
Line Lender, as the case may be.  If JPMorgan resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If
JPMorgan resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to JPMorgan to
effectively assume the obligations of such party with respect to such Letters of
Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
in connection with this Agreement and the Loans (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that the Administrative Agent, the L/C Issuer or
such Lender, as applicable, shall use reasonable efforts to notify the Borrower
in the event of any such disclosure by such Person unless such notification is
prohibited by applicable law, rule or regulation), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is publicly available on the EDGAR Website or that is available
to the Administrative Agent, any Lender or the L/C Issuer

 

112

--------------------------------------------------------------------------------


 

on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledge
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall

 

113

--------------------------------------------------------------------------------


 

constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, including, without limitation, as provided in Section 10.01, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to thee Administrative Agent the
assignment fee specified in Section 10.06(b)(iv);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and

 

114

--------------------------------------------------------------------------------


 

all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      GOVERNING LAW; JURISDICTION; ETC.  (a) GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT

 

115

--------------------------------------------------------------------------------


 

PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower and the Loan
Parties each acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and their respective Affiliates, on the one hand, and the
Administrative Agent, on the other hand, and each of the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Administrative Agent has no assumed and will not assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and the Administrative Agent has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates and the Administrative Agent has no any obligation to disclose
any of

 

116

--------------------------------------------------------------------------------


 

such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent has not provided and will not provide any legal,
accounting, regulatory or Tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and Tax advisors to the extent it has deemed
appropriate.  The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
with respect to any breach or alleged breach of agency or fiduciary duty.

 

10.17      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

 

10.18      California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court.

 

10.19      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender,

 

117

--------------------------------------------------------------------------------


 

as the case may be, agrees to return the amount of any excess to the Borrower
(or to any other Person who may be entitled thereto under applicable law).

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GUESS ?, INC., as the Borrower

 

 

 

 

 

By:

/s/ Dennis R. Secor

 

Name:

Dennis Secor

 

Title:

Senior Vice President and Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Alex Rogin

 

Name:

Alex Rogin

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Alex Rogin

 

Name:

Alex Rogin

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Adam Feit

 

Name:

Adam Feit

 

Title:

Senior Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lawrence M. Sesmer

 

Name:

Lawrence M. Sesmer

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

 

 

By:

/s/ Shikna Rennan

 

Name:

Shikna Rennan

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

MANDATORY COST FORMULAE

 

 

1.                                       The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

 

(a)                                  the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions); or

 

(b)                                 the requirements of the European Central
Bank.

 

2.                                       On the first day of each Interest
Period (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender, in accordance with the paragraphs set out below.  The Mandatory Cost
will be calculated by the Administrative Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.  The Administrative Agent will, at the request of the
Company or any Lender, deliver to the Company or such Lender as the case may be,
a statement setting forth the calculation of any Mandatory Cost.

 

3.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                  in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

 

per cent per annum

100 - (A+C)

 

 

(b)                                 in relation to any Loan in any currency
other than Sterling:

 

E x 0.01

 

per cent per annum

300

 

Schedule 1.01-1

--------------------------------------------------------------------------------


 

Where:

 

“A”                                is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

“B”                                  is the percentage rate of interest
(excluding the Applicable Rate, the Mandatory Cost and any interest charged on
overdue amounts pursuant to the first sentence of Section 2.08(b) and, in the
case of interest (other than on overdue amounts) charged at the Default Rate,
without counting any increase in interest rate effected by the charging of the
Default Rate) payable for the relevant Interest Period of such Loan.

 

“C”                                  is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

“D”                                 is the percentage rate per annum payable by
the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

“E”                                   is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Lenders to the Administrative Agent pursuant to paragraph 7 below and expressed
in pounds per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the Financial Services Authority Fees Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                      In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as

 

Schedule 1.01-2

--------------------------------------------------------------------------------


 

0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 

7.                                       If requested by the Administrative
Agent or the Company, each Lender with a Lending Office in the United Kingdom or
a Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent and the
Company, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

8.                                       Each Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate.  In particular, but without limitation, each Lender
shall supply the following information in writing on or prior to the date on
which it becomes a Lender:

 

(a)                                  the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a lending office in the same jurisdiction as its Lending
Office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Lenders
on the basis of the Additional Cost Rate for each Lender based on the
information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

Schedule 1.01-3

--------------------------------------------------------------------------------


 

12.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13.                                 The Administrative Agent may from time to
time, after consultation with the Company and the Lenders, determine and notify
to all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

Schedule 1.01-4

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitment and Applicable Percentage

 

FACILITY

 

Lender

 

Commitment

 

Applicable Percentage

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

60,000,000.00

 

30.000000000

%

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

60,000,000.00

 

30.000000000

%

 

 

 

 

 

 

 

HSBC Bank USA, National Association

 

$

40,000,000.00

 

20.000000000

%

 

 

 

 

 

 

 

Bank of the West

 

$

40,000,000.00

 

20.000000000

%

 

 

 

 

 

 

 

Total

 

$

200,000,000.00

 

100.000000000

%

 

Schedule 2.01-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

 

Existing Letters of Credit

 

The standby letters of credit that have been issued and are outstanding pursuant
to the Existing Credit Agreement in the aggregate amounts set forth below:

 

Beneficiary Name

 

Amount

 

Expiration

 

 

 

 

 

 

 

 

Bank of America

 

$

100,000.00

 

08/31/2011

 

Sentry Insurance

 

$

950,000.00

 

11/01/2011

 

 

 

 

 

 

 

Total

 

$

1,050,000.00

 

 

 

 

Schedule 2.03-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

Litigation

 

None.

 

Schedule 5.06-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(c)

 

Owned Real Property

 

2152 E. 14th Street, Los Angeles, California 90021-2842.  Approximately 2.94
acres zoned M3 industrial and currently used as a parking lot for the
Guess?, Inc. corporate headquarters.

 

Schedule 5.08(c)-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

Environmental Matters

 

None.

 

Schedule 5.09-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

Subsidiaries and Other Equity Investments; Loan Parties

 

a.             Subsidiaries

 

Investment In

 

Location

 

Owned By

 

Percentage of Ownership

 

Aix Verdi Sarl

 

France

 

ONE Sarl

 

100

%

Avignon Le Pontet Sarl

 

France

 

ONE Sarl

 

100

%

Beziers Polygone Sarl

 

France

 

ONE Sarl

 

100

%

Focus Europe S.r.l.

 

Italy

 

Guess? Europe, B.V.

 

75

%(1)

Grupo Guess, S. de R.L. de C.V.

 

Mexico

 

Guess? Europe, B.V.

 

51

%(2)

GSB 3 Sarl

 

France

 

ONE Sarl

 

100

%

GSB 4 Sarl

 

France

 

ONE Sarl

 

100

%

Guess Apparel Spain, S.L.

 

Spain

 

Guess? Europe, B.V.

 

100

%

Guess? Asia Limited

 

Hong Kong

 

Guess? Europe, B.V.

 

100

%

Guess? Asia Limited (Hong Kong) (Taiwan Branch)

 

Taiwan

 

Guess? Asia Limited

 

100

%

Guess Austria GmbH

 

Austria

 

Guess? Europe, B.V.

 

100

%

Guess Belgium S.P.R.L.

 

Belgium

 

Guess Europe Sagl

 

99

%(3)

Guess? Bermuda Holdings, LLC

 

United States

 

Guess?, Inc.

 

100

%

Guess? Bermuda Holdings, L.P.

 

Bermuda

 

Guess?, Inc.

 

99

%(4)

Guess? Canada Corporation

 

Canada

 

Guess? Euro-Canada, B.V.

 

100

%

Guess Canary Islands, S.L.

 

Spain

 

Guess Apparel Spain, S.L.

 

51

%(5)

Guess.com, Inc.

 

United States

 

Guess?, Inc.

 

100

%

Guess? Deutschland GmbH

 

Germany

 

Guess? Europe, B.V.

 

100

%

Guess? Euro-Canada, B.V.

 

Netherlands

 

Guess? Europe, B.V.

 

100

%

Guess? Europe, B.V.

 

Netherlands

 

Guess? Bermuda Holdings, L.P.

 

100

%(6)

Guess Europe Sagl

 

Switzerland

 

Guess? Europe, B.V.

 

100

%

Guess France S.A.S.

 

France

 

Guess? Europe, B.V.

 

100

%

Guess? Holdings Korea Limited Liability Company

 

Korea

 

Guess? Europe, B.V.

 

100

%

Guess? IP GP LLC

 

United States

 

Guess? Licensing, Inc.

 

100

%

Guess? IP Holder L.P.

 

United States

 

Guess? IP LP LLC

 

82.7

%(7)

Guess? IP LP LLC

 

United States

 

Guess?, Inc.

 

100

%

Guess Italia S.r.l.

 

Italy

 

Guess? Europe, B.V.

 

100

%

Guess Jewelry Sagl

 

Switzerland

 

Guess? Europe, B.V.

 

100

%

Guess? Licensing, Inc.

 

United States

 

Guess?, Inc.

 

100

%

Guess Macau, Ltd.

 

Macau

 

Guess? Asia Ltd.

 

96

%(8)

Guess? Retail, Inc.

 

United States

 

Guess?, Inc.

 

100

%

Guess Service S.r.l.

 

Italy

 

Guess? Europe, B.V.

 

100

%

Guess? (Shanghai) Limited

 

China

 

Guess? Asia Limited

 

100

%

Guess Sud S.A.S.

 

France

 

Guess France S.A.S.

 

60

%(9)

Guess U.K. Limited

 

United Kingdom

 

Guess? Europe, B.V.

 

100

%

Guess? Value LLC

 

United States

 

Guess? Retail, Inc.

 

100

%

Lyon Confluence

 

France

 

ONE Sarl

 

100

%

Lyon Herriot Sarl

 

France

 

ONE Sarl

 

100

%

Lyon Lapardieu Sarl

 

France

 

ONE Sarl

 

100

%

Marlit Sarl

 

France

 

ONE Sarl

 

100

%

Marseille Grignan

 

France

 

ONE Sarl

 

100

%

 

Schedule 5.13-1

--------------------------------------------------------------------------------


 

Montpellier Odysseum Sarl

 

France

 

ONE Sarl

 

100

%

Nimes Cap Costieres Sarl

 

France

 

ONE Sarl

 

100

%

ONE Sarl

 

France

 

Guess Sud S.A.S.

 

100

%

Toulouse Blagnac Sarl

 

France

 

ONE Sarl

 

100

%

Toulouse Nailloux Sarl

 

France

 

ONE Sarl

 

100

%

Toulouse Roques Sarl

 

France

 

ONE Sarl

 

100

%

 

--------------------------------------------------------------------------------

(1)         The remaining 25% is owned by Focus Pull SpA, an Italian company

(2)         The remaining 49% is owned by Grupo Axo, S.A.I.P. de C.V., a Mexican
company

(3)         The remaining 1% is owned by Guess France S.A.S.

(4)         The remaining 1% is owned by Guess? Bermuda Holdings, LLC

(5)         The remaining 49% is owned by Depositos Almacenes Numero Uno, S.A.

(6)         On January 30, 2011, Guess? Apparel Retail, B.V. merged with and
into its parent company, Guess? Europe, B.V., with Guess? Europe, B.V. being the
surviving entity

(7)         The remaining 17.3% is owned by Guess? IP GP LLC

(8)         The remaining 4% is owned by Guess? Holdings Korea Limited Liability
Company

(9)         The remaining 40% is owned by Sebastien Chiche (36%) and Anne-Flor
Chiche (4%), individuals

 

b.             Equity Investments

 

The investments listed on Schedule 7.03.

 

Schedule 5.13-2

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

Intellectual Property Matters

 

I.

TRADEMARKS

 

 

 

 

a.

U.S. Registered Trademarks:

 

No.

 

Trademark

 

Registration
Number

 

Registration
Date

1

 

213

 

1370226

 

11/12/1985

2

 

BIRDS ’N BEES

 

3329854

 

11/6/2007

3

 

Design (Double pocket stitching bounce)

 

3161010

 

10/17/2006

4

 

DIVER CHIC

 

3342355

 

11/20/2007

5

 

DIVER CLASS

 

3342356

 

11/20/2007

6

 

g (stylized) and Design

 

3001882

 

9/27/2005

7

 

G (stylized) and Design

 

3001859

 

9/27/2005

8

 

G in design (G in top triangle)

 

3532256

 

11/11/2008

9

 

GC (stylized)

 

3605306

 

4/14/2009

10

 

GG GG GG GG and Design (“G - Shine”)

 

3895911

 

12/28/2010

11

 

GIRL DESIGN (“GG CHARACTER”)

 

2398409

 

10/24/2000

12

 

GUESS U.S.A. AMERICAN ETC.

 

2197173

 

10/20/1998

13

 

GUESS? AND TRIANGLE DESIGN

 

1435363

 

4/7/1987

14

 

L.A. DENIM ATELIER

 

3185046

 

12/12/2006

15

 

LA DENIM

 

3203054

 

1/23/2007

16

 

MGA

 

3006128

 

10/11/2005

17

 

MGA

 

1298259

 

9/25/1984

18

 

PALM FROND DESIGN

 

3213385

 

2/27/2007

19

 

SE-1

 

3381390

 

2/12/2008

20

 

Y (stylized) and Design

 

3075822

 

4/4/2006

 

 

b.

U.S. Pending Trademark Applications:

 

 

 

Trademark Name

 

App. No.

 

Application
Date

1

 

SMART LUXURY

 

85/056451

 

6/7/2010

2

 

GC (stylized)

 

77/478564

 

5/19/2008

3

 

GG GG GG GG and Design

 

77/681706

 

3/2/2009

4

 

GGG Stylized

 

77/681720

 

3/2/2009

5

 

G-SHINE logo

 

85216132

 

12-Jan-11

6

 

GUESS BY MARCIANO

 

85/161743

 

10/26/2010

7

 

GUESS. DENIM IS OUR WORLD.

 

85/294649

 

4/13/2011

8

 

GUESS. ONE WORLD ONE BRAND

 

85/277033

 

3/25/2011

 

Schedule 5.17-1

--------------------------------------------------------------------------------


 

9

 

I’M YOURS

 

85/298227

 

18-Apr-11

10

 

SPARKLING PINK

 

85/261524

 

3/8/2011

11

 

SPORTING PINK

 

78/924540

 

7/7/2006

12

 

THE WORLD IS OUR FIELD

 

85/289511

 

7-Apr-11

 

II.

PATENTS

 

 

 

 

a.

U.S. Issued Patents:

 

No.

 

Patent
Number

 

Issue Date

 

Title

 

Inventor/Assignee

1.

 

D421828

 

03/28/2000

 

Shoe

 

Guess?, Inc.

2.

 

D531040

 

10/31/2006

 

Cosmetics Bottle

 

Henry De Monclin/Guess?, Inc.

 

 

b.

U.S. Pending Patent Applications:

 

 

 

 

None

 

Schedule 5.17-2

--------------------------------------------------------------------------------


 

III.

COPYRIGHTS

 

 

 

a.

U.S. Copyright Registrations:

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000294353 / 1988-02-05

Application Title:

 

Teddy bear.

Title:

 

Guess.

Description:

 

art reproduction : design on T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1985

Date of Publication:

 

1985-05-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102849 / 1986-10-01

Title:

 

Petunia stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000103853 / 1986-11-25

Title:

 

Pheasant.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280473 / 1987-03-05

Title:

 

Photographer.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-08-29

Authorship on Application:

 

Guess, Inc.?, employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102625 / 1986-10-23

Title:

 

Pocahantes [sic]

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Other Title:

 

Pocahontas

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102844 / 1986-10-01

Title:

 

Rabbit.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000103284 / 1986-10-23

Title:

 

Rodeo stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000094601 / 1986-05-02

Title:

 

Salmon print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000098752 / 1986-06-13

Title:

 

Scramble print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000101585 / 1986-11-17

Title:

 

Singing dogs.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000266791 / 1987-04-09

Title:

 

Skier.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-07-09

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102854 / 1986-10-01

Title:

 

Sleds.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275836 / 1987-03-05

Title:

 

Sunset Beach / Georges Marciano.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-11-03

Authorship on Application:

 

Guess?, Inc., employer for hire.

Names:

 

Marciano, Georges

 

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000096512 / 1986-06-13

Title:

 

Teepee print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280471 / 1987-03-05

Application Title:

 

Thunderridge.

Title:

 

Thunderbridge.

Description:

 

art reproduction.

Notes:

 

Additional title from copy: Thunder Ridge.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-11-12

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280643 / 1987-10-20

Title:

 

University of the West.

Description:

 

art reproduction : design for silkscreen.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-10-30

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275838 / 1987-03-05

Application Title:

 

Boat races.

Title:

 

US National Boat Races.

Description:

 

art reproduction : silkscreened T-shirt.

Series:

 

Guess men

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-04-17

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099324 / 1986-08-13

Title:

 

Wallpaper print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280478 / 1987-03-05

Title:

 

Western gear.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-05-15

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000255945 / 1987-03-05

Title:

 

The Western horseman, men’s Guess.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-05-21

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000255941 / 1987-03-05

Title:

 

Wildlife Park, Guess mens sportswear.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-12-11

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102847 / 1986-10-01

Title:

 

Windows.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000104212 / 1986-11-17

Title:

 

Windows : fabric designs.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1986

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000255943 / 1987-03-05

Title:

 

Yachting Club, Guess mens sportswear.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-05-31

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000103776 / 1986-05-19

Title:

 

Airplane print.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102860 / 1986-10-01

Title:

 

Apache.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280477 / 1987-03-05

Title:

 

Around the world.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-04-28

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280476 / 1987-03-05

Title:

 

Bamboo surfer.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-11-10

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275835 / 1987-03-05

Application Title:

 

Football man.

Title:

 

The Best of times.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-06-07

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000107513 / 1986-10-28

Title:

 

Bouquet.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099374 / 1986-08-22

Title:

 

By Guess season class ocean drive drag race, Guess Yachting Club (with stars and
flags design)

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000107514 / 1986-10-28

Title:

 

Cactus stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280470 / 1987-03-05

Title:

 

Canoeing.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-10-30

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102846 / 1986-10-01

Title:

 

Circus.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000096577 / 1986-05-02

Title:

 

Clock print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102852 / 1986-10-01

Title:

 

Coconut palms.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102853 / 1986-10-01

Title:

 

Cowboy.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000092456 / 1986-05-02

Title:

 

Cowboy print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000096578 / 1986-05-02

Title:

 

Daisy print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275831 / 1987-03-05

Title:

 

[Diving]

Description:

 

art reproduction : silkscreened T-shirt.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-04-17

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275832 / 1987-03-05

Application Title:

 

10,000 Mile Club.

Title:

 

Driven to quality, 10,000 Mile Club.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-11-05

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099392 / 1986-08-13

Title:

 

Fish pattern.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099325 / 1986-08-13

Title:

 

Floral hearts.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000103933 / 1986-11-19

Title:

 

Football with question mark in triangle label.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000096511 / 1986-06-13

Title:

 

Geometric grid print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099475 / 1986-09-15

Title:

 

Georges Marciano, Guess men, the best of times: Georges Marciano.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Other Title:

 

Georges Marciano.

 

 

Guess men, the best of times

 

 

The Best of times

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280529 / 1987-10-20

Title:

 

Giant slalom.

Description:

 

art reproduction : design on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-06-30

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280468 / 1987-03-05

Title:

 

Golfer.

Description:

 

art reproduction.

Notes:

 

Additional title from copy: Pro golfing.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-07-17

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Other Title:

 

Pro golfing.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099393 / 1986-08-13

Title:

 

Golfers.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Text

Registration Number / Date:

 

TXu000270211 / 1986-11-14

Application Title:

 

Guess? question mark inside of triangle design.

Title:

 

Guess?

Description:

 

1 p.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1984

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000095669 / 1986-06-27

Title:

 

Guess 10,000 mile club—driven to quality : Guess.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Copyright Note:

 

C.O. correspondence.

Other Title:

 

Guess.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286788 / 1987-03-27

Application Title:

 

Guess Club with palm tree.

Title:

 

Guess Club, California.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess? Kids

Date of Creation:

 

1986

Date of Publication:

 

1986-12-01

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess? Kids

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099376 / 1986-08-22

Title:

 

Guess Company original design (house design inside of circle) : Guess.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Other Title:

 

Guess.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280474 / 1987-03-05

Title:

 

Guess crest.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-12-15

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099373 / 1986-08-22

Title:

 

Guess cup sailing 12 (with design of stars, flags, and sailing ship.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275815 / 1987-08-25

Application Title:

 

Guess ace flyer.

Title:

 

Guess Flying ace.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-04-20

Authorship on Application:

 

Guess?, Inc., employer for hire.

Other Title:

 

Flying ace

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275834 / 1987-03-05

Application Title:

 

Flying ace.

Title:

 

Guess, Flying ace.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-04-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000255942 / 1987-03-05

Application Title:

 

Guess surfrider.

Title:

 

Guess, Georges Marciano.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-04-24

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275814 / 1987-08-25

Title:

 

Guess house.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-08-29

Authorship on Application:

 

Guess?, Inc., employer for hire.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286939 / 1987-03-05

Application Title:

 

Second Austin shoot.

Title:

 

Guess jeans / ad Paul Marciano ; photo Wayne Maser.

Appears in:

 

W Magazine, Aug. 1986

Description:

 

photoprints : advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-06-01

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Marciano, Paul

 

 

Maser, Wayne

 

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286938 / 1987-03-05

Application Title:

 

Austin shoot.

Title:

 

Guess jeans / ad Paul Marciano ; photo Wayne Maser.

Appears in:

 

Mademoiselle

Description:

 

photoprints : advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-02-01

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Marciano, Paul

 

 

Maser, Wayne

 

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275833 / 1987-03-05

Application Title:

 

Flags.

Title:

 

Guess Jeans, California, U S A / by Georges Marciano.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-11-05

Authorship on Application:

 

Guess?, Inc., employer for hire.

Names:

 

Marciano, Georges

 

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000282872 / 1987-11-05

Application Title:

 

Golf club.

Title:

 

Guess Los Angeles.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1987

Date of Publication:

 

1986-01-18

Authorship on Application:

 

Guess?, Inc., employer for hire.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286937 / 1987-03-05

Application Title:

 

Bandera Rodeo shoot.

Title:

 

Guess men / ad Paul Marciano ; photo Wayne Maser.

Appears in:

 

M Magazine, Mar. 1987

Description:

 

photoprints : advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-08-01

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Marciano, Paul

 

 

Maser, Wayne

 

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099375 / 1986-08-22

Title:

 

Guess men helicopter traffic squadron : Highways of the air.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Other Title:

 

Highways of the air.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000255944 / 1987-03-05

Application Title:

 

Palm tree with triangle.

Title:

 

Guess, mens active, sports club.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-04-17

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280472 / 1987-03-05

Title:

 

Guess with patch.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-12-15

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275837 / 1987-03-05

Title:

 

Guess Yachting Club.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-10-30

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102850 / 1986-10-01

Title:

 

Hearts & clouds.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275830 / 1987-03-05

Application Title:

 

Helicopter.

Title:

 

Helicopter traffic squadron.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1986-05-06

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280479 / 1987-03-05

Title:

 

International Surf Team.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1986-04-18

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099391 / 1986-08-13

Title:

 

Jewel pattern.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000099326 / 1986-08-13

Title:

 

Large pansey [sic].

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Other Title:

 

Large pansy

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102848 / 1986-10-01

Title:

 

Leaves & palms.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000115361 / 1986-11-17

Application Title:

 

Leaves and stripes.

Title:

 

Leaves & stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000096510 / 1986-06-13

Title:

 

Mirage diamond print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102845 / 1986-10-01

Title:

 

Navajo.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000096032 / 1986-05-19

Title:

 

Palm tree print.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000102851 / 1986-10-01

Title:

 

Penguins & stripes.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000122067 / 1987-11-05

Title:

 

Liberte flags : patt. no. 5396.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000321018 / 1987-12-03

Title:

 

Love bear : style 91573.

Description:

 

art reproduction : silkscreened shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-05-25

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114846 / 1987-07-08

Title:

 

Malaga diner.

Description:

 

art original : design on sweatshirt.

Notes:

 

Additional title from copy: Cruising America, Guess.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Other Title:

 

Cruising America, Guess.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000287299 / 1987-03-27

Title:

 

Miro.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-02-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000118593 / 1987-08-21

Title:

 

Monet.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000122064 / 1987-11-05

Title:

 

Monoscope : patt. 5465.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000118592 / 1987-08-21

Title:

 

Mozart.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000118595 / 1987-08-21

Title:

 

Nature.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000120583 / 1987-05-14

Title:

 

Objects : pattern no. 5058.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000293676 / 1987-11-05

Title:

 

[Paris shoot]

Appears in:

 

Vogue, Oct. 1987, p. 59, etc.

Description:

 

commercial prints : advertisement.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-09-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000294164 / 1988-02-19

Title:

 

[Paris shoot]

Appears in:

 

Vogue magazine, Sept. 1987, p. 101-111

Description:

 

commercial prints : advertisements.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-09-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000294163 / 1988-02-19

Title:

 

[Paris shoot]

Appears in:

 

Elle magazine, Oct. 1987, p. 56-57

Description:

 

commercial prints : advertisements.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-09-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000311195 / 1988-06-14

Title:

 

Pelican.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-11-30

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121828 / 1987-11-05

Title:

 

Pineapple city.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121802 / 1987-10-14

Title:

 

Pogen flower.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000120582 / 1987-04-20

Title:

 

Puzzle fano : pattern no. 4998.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121827 / 1987-11-05

Title:

 

Rack a stack.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000118597 / 1987-08-21

Title:

 

Records.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123347 / 1987-12-03

Title:

 

Retro : patt. no. 5466.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114847 / 1987-07-08

Title:

 

Rockin’ across America.

Description:

 

art original : design on sweatshirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123337 / 1987-12-03

Title:

 

Sailor girls.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000118011 / 1987-08-21

Title:

 

Seahorse.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121829 / 1987-11-05

Title:

 

Shirts.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114845 / 1987-07-08

Application Title:

 

Drive-in pastels.

Title:

 

Snack Guess.

Description:

 

art original : design on sweatshirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000298301 / 1988-02-19

Title:

 

[Spain shoot]

Appears in:

 

Vanity fair magazine, Dec. 1987, p. 19-23

Description:

 

5 commercial prints : advertisements.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-12-01

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000112882 / 1987-05-14

Title:

 

Stars and stripes.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000298634 / 1988-04-08

Title:

 

[Surfing guy] / Georges Marciano.

Description:

 

art reproduction : T-shirt.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-09-01

Authorship on Application:

 

Guess?, Inc.

Names:

 

Guess?, Inc.

 

 

Guess, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000118594 / 1987-08-21

Title:

 

Surfswimmer.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000110261 / 1987-02-20

Title:

 

Thunderbird : patt. no. 4792.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000122065 / 1987-11-05

Title:

 

Travel : patt. no. 5413.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121800 / 1987-10-14

Title:

 

Triangle dash.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121798 / 1987-10-14

Title:

 

Tubes and brushes.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123344 / 1987-12-03

Title:

 

Two little pigs.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280469 / 1987-03-05

Title:

 

Activewear bear.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1987-01-20

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000112843 / 1987-04-20

Title:

 

African glass.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000308752 / 1988-06-14

Title:

 

[Alligator]

Description:

 

art reproduction : design for clothing.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-11-30

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114843 / 1987-07-08

Title:

 

Anchor.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000287298 / 1987-03-27

Title:

 

Baseball player.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-02-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121797 / 1987-10-14

Title:

 

Basket print.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000308753 / 1988-06-14

Title:

 

[Beach scene]

Description:

 

art reproduction : design for clothing.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-11-30

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000311415 / 1988-06-14

Title:

 

[Boy bear]

Description:

 

art reproduction : T-shirt.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-11-30

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121799 / 1987-10-14

Title:

 

Bunny clouds.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000122066 / 1987-11-05

Title:

 

Carmen : patt. no. 5397.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000118596 / 1987-08-21

Title:

 

Chachacha.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114197 / 1987-05-20

Title:

 

Cherry vine.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000349691 / 1989-04-03

Application Title:

 

Baby Guess classic.

Title:

 

Classic Baby Guess auto 1955.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-09-01

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123343 / 1987-12-03

Title:

 

Clown.

Description:

 

art reproduction : silkscreened T-shirt.

Notes:

 

Additional title from copy: Baby Guess.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Other Title:

 

Baby Guess.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121801 / 1987-10-14

Title:

 

Corvette stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000108521 / 1987-02-03

Title:

 

Country French.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000121803 / 1987-10-20

Title:

 

Cow.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000118010 / 1987-08-21

Title:

 

Desert cactus.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114850 / 1987-07-08

Application Title:

 

Drive-in in Navy.

Title:

 

Diners Guess.

Description:

 

art original : design on sweatshirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114844 / 1987-07-08

Title:

 

Drive-in Guess.

Description:

 

art original : design on sweatshirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114851 / 1987-07-08

Application Title:

 

Snack Guess.

Title:

 

Drive-in Guess.

Description:

 

art original : design on sweatshirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000107968 / 1987-01-12

Title:

 

Ducks.

Notes:

 

Cataloged from appl. only.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000122068 / 1987-11-05

Title:

 

Elephants.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123345 / 1987-12-03

Title:

 

Four little bears.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000308754 / 1988-06-14

Title:

 

[Girl bear]

Description:

 

art reproduction : design for clothing.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-11-30

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114849 / 1987-07-08

Title:

 

Grill.

Description:

 

art original : design on sweatshirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286789 / 1987-03-27

Application Title:

 

Guess jeans surf.

Title:

 

Guess.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess? Kids

Date of Creation:

 

1987

Date of Publication:

 

1987-01-01

Date in Notice:

 

notice: 1986

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess? Kids

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123340 / 1987-12-03

Title:

 

Guess 1st mate.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000274481 / 1987-08-21

Title:

 

[Guess anchor crest]

Description:

 

art reproduction : silkscreened T-shirt.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-06-30

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123342 / 1987-12-03

Title:

 

Guess at the beach.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000114848 / 1987-07-08

Title:

 

Guess? Chili diner.

Description:

 

art original : design on sweatshirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Other Title:

 

Chili diner

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123341 / 1987-12-03

Title:

 

Guess in the water.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000280475 / 1987-03-05

Title:

 

Guess jean banner.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1987-01-13

Authorship on Application:

 

Guess?, Inc., employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000298635 / 1988-04-08

Application Title:

 

Guess with palm trees design.

Title:

 

Guess jeans.

Description:

 

art reproduction : T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-09-01

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000119731 / 1987-08-25

Application Title:

 

Guess jeans bowling.

Title:

 

Guess jeans.

Description:

 

art reproduction : design on T-shirt.

Copyright Claimant:

 

Guess? Inc.

Date of Creation:

 

1986

Names:

 

Guess? Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000559054 / 1992-10-26

Application Title:

 

Paris shoot.

Title:

 

Guess jeans.

Appears in:

 

Vogue, Sept. 1987, p. 108-109

Description:

 

commercial print : advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-09-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000119732 / 1987-08-25

Application Title:

 

Guess airplane label.

Title:

 

Guess jeans by Georges Marciano, style, quality, comfort.

Description:

 

art reproduction : design on T-shirt.

Copyright Claimant:

 

Guess? Inc.

Date of Creation:

 

1987

Names:

 

Guess? Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000274572 / 1987-08-21

Title:

 

Guess jeans crest.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-06-30

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286786 / 1987-03-27

Title:

 

Guess jeans cycling.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-02-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286785 / 1987-03-27

Application Title:

 

Guess jeans baseball.

Title:

 

Guess jeans, east west baseball.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-01-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275813 / 1987-08-25

Application Title:

 

Guess cricket.

Title:

 

Guess jeans, Georges Marciano, finest quality.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1986

Date of Publication:

 

1987-06-30

Date in Notice:

 

notice: 1986

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000274483 / 1987-08-21

Title:

 

[Guess jeans nautical]

Description:

 

art reproduction : silkscreened T-shirt.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-06-30

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000298636 / 1988-04-08

Application Title:

 

North shore surfing.

Title:

 

Guess jeans, north shore surfing.

Description:

 

art reproduction: T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-09-01

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286783 / 1987-03-27

Application Title:

 

Guess jeans rowing.

Title:

 

Guess jeans, U. S. A., all star, rowing crew ‘87.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-01-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286782 / 1987-03-27

Application Title:

 

Guess jeans croquet.

Title:

 

Guess jeans, U. S. A. Croquet Club.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-02-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286784 / 1987-03-27

Application Title:

 

Guess jeans windsurfing.

Title:

 

Guess jeans, U. S. A. Windsurfing Club.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-01-01

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123338 / 1987-12-03

Title:

 

Guess maiden U S A.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123339 / 1987-12-03

Title:

 

Guess on the watch.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000274480 / 1987-08-21

Title:

 

[Guess sailing]

Description:

 

art reproduction : silkscreened T-shirt.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-06-30

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123323 / 1987-12-03

Title:

 

Guess wheel.

Description:

 

art reproduction : T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000274482 / 1987-08-21

Title:

 

[Guess windsurf]

Description:

 

art reproduction : silkscreened T-shirt.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1987-06-30

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000123356 / 1987-12-03

Title:

 

Hawaii : patt. no. 5420.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000122063 / 1987-11-05

Title:

 

Kids clothing : patt. no. 5415.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000275839 / 1987-03-05

Title:

 

Lawn tennis, men’s singles.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1986

Date of Publication:

 

1987-01-31

Date in Notice:

 

notice: 1986

Names:

 

Guess?, Inc.

 

 

Guess Men

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000286787 / 1987-03-27

Application Title:

 

Lawn tennis.

Title:

 

Lawn Tennis Men’s Singles Guess Tournament.

Description:

 

art reproduction : silkscreened T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

notice: Guess Men

Date of Creation:

 

1987

Date of Publication:

 

1987-02-01

Authorship on Application:

 

Guess, Inc.?, employer for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

Guess Men

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000130662 / 1988-04-08

Title:

 

Music sheets.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134284 / 1988-07-12

Title:

 

New cabbage rose.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000127338 / 1988-02-19

Title:

 

Ocean flowers.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000349692 / 1989-04-03

Application Title:

 

Football.

Title:

 

The Original league.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

Baby Guess?, Inc.

Date of Creation:

 

1988

Date of Publication:

 

1988-09-01

Authorship on Application:

 

Guess?, Inc.

Names:

 

Guess?, Inc.

 

 

Baby Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000307650 / 1988-05-24

Application Title:

 

Nerd.

Title:

 

Original nerd.

Description:

 

art reproduction : T-shirt design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1988-01-30

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140737 / 1988-09-26

Title:

 

Out of Africa.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140735 / 1988-09-30

Title:

 

Paisley.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000349690 / 1989-04-03

Application Title:

 

Panda bear.

Title:

 

Panda : style 9100.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

Baby Guess, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1988-03-01

Date in Notice:

 

notice: 1987

Authorship on Application:

 

Guess?, Inc.

Other Title:

 

Panda bear.

Names:

 

Guess?, Inc.

 

 

Baby Guess, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135247 / 1988-06-14

Title:

 

Pick up sticks.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134281 / 1988-07-12

Title:

 

Piglet.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000131021 / 1988-02-19

Application Title:

 

Guess plaid team.

Title:

 

Plaid team.

Description:

 

art reproduction : design on shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135244 / 1988-06-14

Title:

 

Poodle.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140736 / 1988-09-30

Title:

 

Pop classic.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134275 / 1988-07-12

Title:

 

Primarily poppies.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134271 / 1988-07-12

Title:

 

Rear! Rear!

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134267 / 1988-07-12

Title:

 

Rocks ‘n stars.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134360 / 1988-07-12

Application Title:

 

Guess rose.

Title:

 

Rose.

Description:

 

art original : design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

Guess.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134365 / 1988-07-12

Title:

 

Rose bouquet.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134149 / 1988-05-24

Title:

 

Roses.

Description:

 

art reproduction : graphic design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140743 / 1988-09-30

Title:

 

Sailorman.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134268 / 1988-07-12

Title:

 

Sardines.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134280 / 1988-07-12

Title:

 

Seashells.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134277 / 1988-07-12

Title:

 

Seaweed.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000130659 / 1988-04-08

Title:

 

Shattered glass.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000130660 / 1988-04-08

Title:

 

Shooting stars.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000298302 / 1988-02-19

Title:

 

[Spain shoot]

Appears in:

 

Interview magazine, Feb. 1988, p. 45-50

Description:

 

commercial prints : advertisements.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1988-02-01

Previous Registration:

 

Appl. states photos pub. in Vanity fair magazine, Dec. 1, 1987 are preexisting
material.

Basis of Claim:

 

New Matter: “new and additional photographic material.”

Other Title:

 

Vanity fair magazine, Dec. 1, 1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000298300 / 1988-02-19

Title:

 

[Spain shoot]

Appears in:

 

Mademoiselle magazine, Mar. 1988, p. 228-233

Description:

 

6 commercial prints : advertisements.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1988-02-15

Previous Registration:

 

Appl. states photos which appeared in Vanity fair magazine, Dec. 1, 1987 and
Interview magazine, Feb. 1, 1988 are preexisting material.

Basis of Claim:

 

New Matter: “new and additional photographic material.”

Other Title:

 

Vanity fair magazine, Dec. 1, 1987

 

 

Interview magazine, Feb. 1, 1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135239 / 1988-06-14

Title:

 

Spirals.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140752 / 1988-09-30

Title:

 

Star stamps stripe : pattern 5972.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135243 / 1988-06-14

Title:

 

Starfish.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134274 / 1988-07-12

Title:

 

Static.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140742 / 1988-09-30

Title:

 

Stock o’ blocks.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135238 / 1988-06-14

Title:

 

Straw stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134272 / 1988-07-12

Title:

 

Strobelite.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140761 / 1988-09-30

Title:

 

Sunflower.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135242 / 1988-06-14

Title:

 

Tictactoe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134285 / 1988-07-12

Title:

 

Victoria’s secret.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135249 / 1988-06-14

Title:

 

The Wall.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000308751 / 1988-06-14

Application Title:

 

Win to wear.

Title:

 

Wear to win.

Description:

 

art reproduction : design for clothing.

Notes:

 

Additional title from copy: Summer Games 1988.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1988-01-30

Other Title:

 

Summer Games 1988.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000130661 / 1988-04-08

Title:

 

Wood chips.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140749 / 1988-09-30

Title:

 

Woodblock.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134270 / 1988-07-12

Title:

 

Yachting.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000349689 / 1989-04-03

Title:

 

Zebra : style 9100.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

Baby Guess, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1988-03-01

Date in Notice:

 

notice: 1987

Authorship on Application:

 

Guess?, Inc.

Names:

 

Guess?, Inc.

 

 

Baby Guess, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000130596 / 1988-03-02

Title:

 

African stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135240 / 1988-06-14

Title:

 

Afro.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000127339 / 1988-02-19

Title:

 

Ballerina.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140748 / 1988-09-30

Title:

 

Bandana.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134279 / 1988-07-12

Title:

 

Bandana stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134278 / 1988-07-12

Title:

 

Barking dogs.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000129832 / 1988-02-05

Title:

 

Batik leaves : patt. no. 5467.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140733 / 1988-09-30

Title:

 

Beyond baroque.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140740 / 1988-09-30

Title:

 

Big bows.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000131022 / 1988-02-19

Title:

 

Bikers.

Description:

 

art reproduction : design on shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000131025 / 1988-02-19

Title:

 

Biking group.

Description:

 

art reproduction : design on shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135248 / 1988-06-14

Title:

 

Budspread.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134286 / 1988-07-12

Title:

 

Circuit city.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000349693 / 1989-04-03

Application Title:

 

Circus balloon.

Title:

 

Circus : no. 11.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

Baby Guess, Inc.

Date of Creation:

 

1988

Date of Publication:

 

1988-09-01

Authorship on Application:

 

Guess?, Inc.

Other Title:

 

Circus balloon.

Names:

 

Guess?, Inc.

 

 

Baby Guess, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000349688 / 1989-04-03

Application Title:

 

Elephant circus.

Title:

 

Circus : no. 14.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

Baby Guess, Inc.

Date of Creation:

 

1988

Date of Publication:

 

1988-09-01

Authorship on Application:

 

Guess?, Inc.

Other Title:

 

Elephant circus.

Names:

 

Guess?, Inc.

 

 

Baby Guess, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134362 / 1988-07-12

Title:

 

Colorful blossoms.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134282 / 1988-07-12

Title:

 

Crepella rose.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134054 / 1988-05-24

Title:

 

Diamond rose : patt. no. 5842.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134273 / 1988-07-12

Title:

 

Dole.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134276 / 1988-07-12

Title:

 

Dots and knots.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140744 / 1988-09-30

Title:

 

Etch asketch.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134283 / 1988-07-12

Title:

 

Feathers.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000129712 / 1988-04-08

Title:

 

Fifties car.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140751 / 1988-09-30

Title:

 

Firetrees.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134363 / 1988-07-12

Title:

 

Flowers in full bloom.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000131027 / 1988-02-19

Application Title:

 

George Marciano crest.

Title:

 

George Marciano.

Description:

 

art reproduction : graphic design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000349687 / 1989-04-03

Title:

 

Giraffe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Copyright Notice:

 

Baby Guess, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1988-03-01

Date in Notice:

 

notice: 1987

Authorship on Application:

 

Guess?, Inc.

Names:

 

Guess?, Inc.

 

 

Baby Guess, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135241 / 1988-06-14

Title:

 

Gothic.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140734 / 1988-09-30

Title:

 

Gothic gates.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000321669 / 1988-09-30

Application Title:

 

Guess bouquet.

Title:

 

Guess.

Description:

 

art reproduction : T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Date of Publication:

 

1988-09-01

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140745 / 1988-09-30

Title:

 

Guess bowling.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000131023 / 1988-02-19

Title:

 

Guess Breaking away.

Description:

 

art reproduction : design on shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Other Title:

 

Breaking away

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000126160 / 1988-02-05

Title:

 

Guess? collegiate.

Description:

 

art reproduction : design for garments.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000332972 / 1988-07-12

Title:

 

Guess dogs.

Description:

 

art reproduction.

Notes:

 

Additional title from copy: Guess jeans.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Date of Publication:

 

1988-05-30

Other Title:

 

Guess jeans.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000350222 / 1988-03-02

Title:

 

Guess Eyewear / by George Marciano.

Appears in:

 

Elle, Mar. 1988, p. 194-195

Description:

 

commercial print : advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Date of Publication:

 

1988-03-01

Authorship on Application:

 

Guess?, Inc.

Names:

 

Marciano, George

 

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134150 / 1988-05-24

Title:

 

Guess Jeans Beach Club.

Description:

 

art reproduction : graphic design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000131026 / 1988-02-19

Title:

 

Guess medals.

Description:

 

art reproduction : graphic design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134361 / 1988-07-12

Title:

 

Guess Oval bouquet.

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Other Title:

 

Oval bouquet

Names:

 

Guess?, Inc.

 

 

Guess.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000309080 / 1988-06-14

Title:

 

Guess quartz.

Description:

 

sculpture : watch design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1987

Date of Publication:

 

1988-04-01

Date in Notice:

 

notice: 1987

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134053 / 1988-05-24

Title:

 

Hawaiian waters.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134682 / 1988-07-22

Title:

 

Holiday.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134266 / 1988-07-12

Title:

 

Hotel Miramar.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000130595 / 1988-03-02

Title:

 

Houses.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000131024 / 1988-02-19

Title:

 

International cycle race.

Description:

 

art reproduction : design on shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135246 / 1988-06-14

Title:

 

Iris.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140732 / 1988-09-30

Title:

 

Kimono cloth.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000135245 / 1988-06-14

Title:

 

Laurel.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140750 / 1988-09-30

Title:

 

Leather floral.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140738 / 1988-09-30

Title:

 

Lido beach.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000140747 / 1988-09-30

Title:

 

Little bows.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000134269 / 1988-07-12

Title:

 

Mariner.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148850 / 1989-04-03

Title:

 

Alpine.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000162023 / 1989-09-20

Title:

 

Aztec stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148861 / 1989-04-03

Title:

 

Black current [sic] : pattern 6413.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Other Title:

 

Black currant

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000162025 / 1989-09-20

Title:

 

Blanket stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161252 / 1989-08-15

Title:

 

Butterfly.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148851 / 1989-04-03

Title:

 

Centipede : pattern 6418.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148857 / 1989-04-03

Title:

 

Climbing floral.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000162026 / 1989-09-20

Title:

 

Country paisley.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161258 / 1989-08-15

Title:

 

Crayon batik.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148858 / 1989-04-03

Title:

 

Crayon : pattern 6456.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150629 / 1989-04-03

Title:

 

Crows feet.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161250 / 1989-08-15

Title:

 

Daisey.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148216 / 1989-01-03

Title:

 

Daisys [sic]

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Other Title:

 

Daisies

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161253 / 1989-08-15

Title:

 

Dancing buds.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150630 / 1989-04-03

Title:

 

Delacroix.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161251 / 1989-08-15

Title:

 

Dykot.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161255 / 1989-08-15

Title:

 

Flags.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148856 / 1989-04-03

Title:

 

Floating flower dots.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150628 / 1989-04-03

Title:

 

Floating flowers.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161257 / 1989-08-15

Title:

 

Floral patch.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000162024 / 1989-09-20

Title:

 

Gramets.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000160299 / 1989-08-15

Title:

 

Guess USA duck with two surfboards.

Description:

 

art original.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150635 / 1989-04-03

Title:

 

Gypsy floral.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148862 / 1989-04-03

Title:

 

Inca block.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148855 / 1989-04-03

Title:

 

Industry gears.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148865 / 1989-04-03

Title:

 

Kyot-o-flower : pattern 6461.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150633 / 1989-04-03

Title:

 

Negative roses.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150625 / 1989-04-03

Title:

 

Nite leaves.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148854 / 1989-04-03

Application Title:

 

Stars & stripes.

Title:

 

Number 1671.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161254 / 1989-08-15

Title:

 

Patchwork.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148215 / 1989-01-03

Application Title:

 

Patchwork floral.

Title:

 

Pattern 6249.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148217 / 1989-01-03

Application Title:

 

Krinkle.

Title:

 

Pattern 6250.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Other Title:

 

Crinkle

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148849 / 1989-04-03

Application Title:

 

Z’s.

Title:

 

Pattern 6414.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148860 / 1989-04-03

Title:

 

Polka daisy : patt. no. 6598.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148863 / 1989-04-03

Title:

 

Potpour[r]i : pattern 6461.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Other Title:

 

Potpouri [sic]

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150626 / 1989-04-03

Title:

 

Silver leaves.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148848 / 1989-04-03

Title:

 

Skiers.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148859 / 1989-04-03

Title:

 

Snow flake.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148852 / 1989-04-03

Title:

 

Stained glass and ribbon : pattern 6416.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1988

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000161256 / 1989-08-15

Title:

 

Stripping lei.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000148864 / 1989-04-03

Title:

 

Tennis rackets.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150624 / 1989-04-03

Title:

 

Tri block.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000160298 / 1989-08-15

Title:

 

Triangle duck with a surfboard.

Description:

 

art original.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000150627 / 1989-04-03

Title:

 

Wheels.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000179690 / 1990-04-20

Title:

 

7 little Indians.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000191666 / 1990-09-10

Supplemented by:

 

VAu000212340 / 1991-02-11

Title:

 

Arrow and fruit design.

Description:

 

art original.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Copyright Note:

 

See also Arrow and fruit design; Reg. 11Feb91; VAu 212-340

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000212340 / 1991-02-11

Supplement to:

 

VAu000191666 / 1990

Title:

 

Arrow and fruit design. By Guess?, Inc.

Copyright Claimant:

 

Guess?, Inc.

Authorship on Application:

 

Guess?, Inc., employer for hire.

Supplement to Registration:

 

VAu 191-666, 1990

Variant title:

 

Arrow and fruit design.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000206802 / 1990-12-04

Supplemented by:

 

VAu000222820 / 1991-01-24

Title:

 

Braid stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Copyright Note:

 

See also Braid stripe; Reg. 24Jan91; VAu 222-820

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000222820 / 1991-01-24

Supplement to:

 

VAu000206802 / 1990

Title:

 

Braid stripe. By Guess?, Inc.

Copyright Claimant:

 

Guess?, Inc.

Authorship on Application:

 

Guess?, Inc., employer for hire.

Supplement to Registration:

 

VAu 206-802, 1990

Variant title:

 

Braid stripe

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000185424 / 1990-09-17

Supplemented by:

 

VAu000219223 / 1990-12-21

Title:

 

El Coyote.

Description:

 

art original : drawing.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Copyright Note:

 

See also El Coyote; Reg. 21Dec90; VAu 219-223

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000219223 / 1990-12-21

Supplement to:

 

VAu000185424 / 1990

Title:

 

El Coyote. By Guess?, Inc.

Copyright Claimant:

 

Guess?, Inc.

Authorship on Application:

 

Guess?, Inc., employer for hire.

Supplement to Registration:

 

VAu 185-424, 1990

Variant title:

 

El Coyote.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172509 / 1990-02-01

Title:

 

Crazy paisley.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172505 / 1990-02-01

Title:

 

Diamond paisley.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172503 / 1990-02-01

Title:

 

Fish life.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000191740 / 1990-09-10

Supplemented by:

 

VAu000200194 / 1991-02-11

Title:

 

Guess aquarium.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Copyright Note:

 

See also Guess aquarium; Reg. 11Feb91; VAu 200-194

Other Title:

 

Aquarium

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000200194 / 1991-02-11

Supplement to:

 

VAu000191740 / 1990

Title:

 

Guess aquarium. By Guess?, Inc.

Copyright Claimant:

 

Guess?, Inc.

Authorship on Application:

 

Guess?, Inc., employer for hire.

Supplement to Registration:

 

VAu 191-740, 1990

Variant title:

 

Guess aquarium.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000191741 / 1990-09-10

Supplemented by:

 

VAu000200195 / 1991-02-11

Title:

 

Guess cruising.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Copyright Note:

 

See also Guess cruising; Reg. 11Feb91; VAu 200-195

Other Title:

 

Cruising

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000200195 / 1991-02-11

Supplement to:

 

VAu000191741 / 1990

Title:

 

Guess cruising. By Guess?, Inc.

Copyright Claimant:

 

Guess?, Inc.

Authorship on Application:

 

Guess?, Inc., employer for hire.

Supplement to Registration:

 

VAu 191-741, 1990

Variant title:

 

Guess cruising.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000188978 / 1990-09-17

Supplemented by:

 

VAu000200184 / 1991-02-19

Title:

 

Head dress and saddles.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Copyright Note:

 

See also Head dress and saddles; Reg. 19Feb91; VAu 200-184

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000200184 / 1991-02-19

Supplement to:

 

VAu000188978 / 1990

Title:

 

Head dress and saddles. By Guess?, Inc.

Copyright Claimant:

 

Guess?, Inc.

Authorship on Application:

 

Guess?, Inc., employer for hire.

Supplement to Registration:

 

VAu 188-978, 1990

Variant title:

 

Head dress and saddles.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172504 / 1990-02-01

Title:

 

Heart and flower cut-outs.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000195832 / 1990-12-17

Title:

 

Hopi stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000180455 / 1990-04-20

Title:

 

Indian cat.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172512 / 1990-02-01

Title:

 

Indian motifs.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172511 / 1990-02-01

Title:

 

Indian snowflakes.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000191922 / 1990-12-13

Supplemented by:

 

VAu000213845 / 1991-02-11

Title:

 

Jewelry stripe.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Copyright Note:

 

See also Jewelry stripe; Reg. 11Feb91; VAu 213-845

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000213845 / 1991-02-11

Supplement to:

 

VAu000191922 / 1990

Title:

 

Jewelry stripe. By Guess?, Inc.

Copyright Claimant:

 

Guess?, Inc.

Authorship on Application:

 

Guess?, Inc., employer for hire (on original appl.: Guess?, Inc.)

Supplement to Registration:

 

VAu 191-922, 1990

Variant title:

 

Jewelry stripe.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000180731 / 1990-04-20

Title:

 

Jungle flowers.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000400339 / 1990-04-20

Title:

 

Lego challis.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Date of Publication:

 

1990-04-03

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000180453 / 1990-04-20

Title:

 

Lego tee pee.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172506 / 1990-02-01

Title:

 

Legos.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000191739 / 1990-09-10

Supplemented by:

 

VAu000200193 / 1991-02-11

Title:

 

Life saver.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Copyright Note:

 

See also Life saver; Reg. 11Feb91; VAu 200-193

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000200193 / 1991-02-11

Supplement to:

 

VAu000191739 / 1990

Title:

 

Life saver. By Guess?, Inc.

Copyright Claimant:

 

Guess?, Inc.

Authorship on Application:

 

Guess?, Inc., employer for hire.

Supplement to Registration:

 

VAu 191-739, 1990

Variant title:

 

Life saver.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172508 / 1990-02-01

Title:

 

Mini paisley.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172510 / 1990-02-01

Title:

 

Partridge in a pear tree.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172507 / 1990-02-01

Title:

 

Stripe paisley.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000172502 / 1990-02-01

Title:

 

Wall paper paisley.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1989

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000459489 / 1991-05-06

Title:

 

[Foxy lifeguard]

Description:

 

art reproduction : T-shirt.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Date of Publication:

 

1991-04-01

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000459492 / 1991-05-06

Title:

 

Foxy scuba diver.

Description:

 

art reproduction : T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Date of Publication:

 

1991-04-01

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000459696 / 1991-05-16

Title:

 

Foxy triplets.

Description:

 

art reproduction : design on T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Date of Publication:

 

1991-04-01

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000211847 / 1991-07-30

Title:

 

Guess Hawaiian stripe.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1991

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000195039 / 1991-01-15

Title:

 

Hopi diamond.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000459491 / 1991-05-06

Title:

 

Indian head.

Description:

 

art reproduction : T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Date of Publication:

 

1991-04-01

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000548461 / 1992-11-02

Title:

 

[Las Vegas shoot]

Appears in:

 

W, June 24-July 1, 1991, p. 5, etc.

Description:

 

Advertisements.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1991

Date of Publication:

 

1991-06-24

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000201274 / 1991-02-06

Title:

 

Petite daisy.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000204950 / 1991-05-24

Title:

 

Shell print.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1991

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000459490 / 1991-05-06

Title:

 

Surfing Foxy.

Description:

 

art reproduction : T-shirt.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1990

Date of Publication:

 

1991-04-01

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243176 / 1992-11-05

Title:

 

Broken line floral.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243178 / 1992-11-05

Title:

 

Fall leaves : no. 65565.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243174 / 1992-11-05

Application Title:

 

Floral abstract.

Title:

 

Floral abstract—gray.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243180 / 1992-11-05

Title:

 

Guess aeroplane : no. 65573.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Other Title:

 

Aeroplane

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000239800 / 1992-10-20

Application Title:

 

Guess Indian head dress.

Title:

 

Guess USA.

Description:

 

Screenprint.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000612568 / 1993-12-27

Application Title:

 

Guess Jeans an American tradition.

Title:

 

Guess USA : style 015, 050, 075 / by Georges Marciano.

Description:

 

Product packaging.

Copyright Claimant:

 

Guess?, Inc. (employer for hire)

Date of Creation:

 

1992

Date of Publication:

 

1992-08-21

Other Title:

 

Guess Jeans an American tradition.

Names:

 

Marciano, Georges

 

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000244217 / 1992-12-30

Title:

 

Indian camp.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess? Inc.

Date of Creation:

 

1992

Names:

 

Guess? Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000228840 / 1992-05-26

Title:

 

Indian head dress

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243084 / 1992-11-05

Title:

 

Jungle leopard.

Description:

 

Design for fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000529848 / 1992-10-26

Title:

 

[Los Angeles/Mojave shoot]

Description:

 

2 photos.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1991

Date of Publication:

 

1992-01-27

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243071 / 1992-11-05

Title:

 

Medicine man : no. 65569.

Description:

 

3 designs for fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243183 / 1992-11-05

Title:

 

Mountain buffalo : no. 65566.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243179 / 1992-11-05

Title:

 

Olive green foliage.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243175 / 1992-11-05

Title:

 

Paris plaid.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243083 / 1992-11-05

Title:

 

Patchwork squares.

Description:

 

Design for fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000242696 / 1992-11-05

Title:

 

Pawnee patch.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243182 / 1992-11-05

Title:

 

Ropes & feathers : no. 65571.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000245195 / 1992-11-05

Title:

 

Saddle & six gun.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243181 / 1992-11-05

Title:

 

Small planes : no. 65572.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243177 / 1992-11-05

Title:

 

Stars & moons : no. 65560.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243184 / 1992-11-05

Title:

 

Sunshine cactus.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000243085 / 1992-11-05

Title:

 

Teepee & tomahawk.

Description:

 

Design for fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000244110 / 1992-12-30

Title:

 

Western ranch.

Description:

 

fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000285444 / 1993-12-27

Title:

 

Bordello floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281511 / 1993-11-05

Title:

 

Cajun floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000253769 / 1993-05-04

Title:

 

Clovervine stripe.

Description:

 

Fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281517 / 1993-11-05

Title:

 

Cotillion floral.

Description:

 

Art original.

Notes:

 

Design for fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281516 / 1993-11-05

Title:

 

Country quilt.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000285442 / 1993-12-27

Title:

 

Fish patchwork.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000285441 / 1993-12-27

Title:

 

Foulard boxes.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000568655 / 1993-04-05

Application Title:

 

Wild Guess triangle.

Title:

 

Guess.

Description:

 

Art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Date of Publication:

 

1993-02-08

Authorship on Application:

 

Guess, Inc., & DIC Merchandising Enterprises, Inc., employers for hire.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

DIC Merchandising Enterprises, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281510 / 1993-11-05

Title:

 

Hathaway floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000285446 / 1993-12-27

Title:

 

Hawaiian bandanna.

Description:

 

Print on fabric.

Notes:

 

2 color variations.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000258935 / 1993-06-11

Title:

 

Jungle hibiscus.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000253768 / 1993-05-04

Title:

 

Mad plaid.

Description:

 

Fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000285443 / 1993-12-27

Title:

 

Magnolia.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000244214 / 1993-01-06

Title:

 

Mexican border.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess? Inc.

Date of Creation:

 

1992

Names:

 

Guess? Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281508 / 1993-11-05

Title:

 

Mississippi daisy.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000285445 / 1993-12-27

Title:

 

Paisley vines.

Description:

 

Print on fabric.

Notes:

 

2 color variations.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000258936 / 1993-06-11

Title:

 

Patchwork plaids and stars.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000253771 / 1993-05-04

Title:

 

Patriotic patchwork.

Description:

 

Fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281513 / 1993-11-05

Title:

 

Picket fence border.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281512 / 1993-11-05

Title:

 

Plantation stripe.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000285440 / 1993-12-27

Title:

 

Ranch rose.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281515 / 1993-11-05

Title:

 

Sunshine floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281514 / 1993-11-05

Title:

 

Tara floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000281509 / 1993-11-05

Title:

 

Trellis floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000253770 / 1993-05-04

Title:

 

Twilight floral.

Description:

 

Fabric design.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000569102 / 1993-06-22

Application Title:

 

Wild Guess triangle with animals.

Title:

 

Wild Guess?

Description:

 

art reproduction.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1992

Date of Publication:

 

1993-02-08

Authorship on Application:

 

Guess, Inc., & DIC Merchandising Enterprises, Inc., employers for hire.

Names:

 

Guess?, Inc.

 

 

DIC Merchandising Enterprises, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283854 / 1994-04-13

Title:

 

Antique rose.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283853 / 1994-04-13

Title:

 

Banana leaves floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283852 / 1994-04-13

Title:

 

Black vine floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283851 / 1994-04-13

Title:

 

Bursting paisley.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283850 / 1994-04-13

Title:

 

Calico grove.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283849 / 1994-04-13

Title:

 

Candy flower.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283848 / 1994-04-13

Title:

 

Carnival lights.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000294413 / 1994-04-13

Title:

 

Checkerboard plaid.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283847 / 1994-04-13

Title:

 

Crosses & daisies.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283846 / 1994-04-13

Title:

 

Earth garden.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283845 / 1994-04-13

Title:

 

Floating paisley.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283844 / 1994-04-13

Title:

 

Floral vision.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283843 / 1994-04-13

Title:

 

Flowers & shields.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283842 / 1994-04-13

Title:

 

Gentleman’s stripe.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283841 / 1994-04-13

Title:

 

Ginger floral.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283840 / 1994-04-13

Title:

 

Gothic vines.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283839 / 1994-04-13

Title:

 

Ironwork stripe.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283838 / 1994-04-13

Title:

 

Paint stroke stripe.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283837 / 1994-04-13

Title:

 

Paisley leaves.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283836 / 1994-04-13

Title:

 

Paisley ribbon stripe.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283835 / 1994-04-13

Title:

 

Patched bandana : no. R2641-M1240-C.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283834 / 1994-04-13

Title:

 

Petite paisley stripe.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000294412 / 1994-04-13

Title:

 

Quatro stripe.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283833 / 1994-04-13

Title:

 

Retro Hawaiian.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283832 / 1994-04-13

Title:

 

Stencil hibiscus.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000294411 / 1994-04-13

Title:

 

Tossed foulard squares.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283831 / 1994-04-13

Title:

 

Tossed mini paisley : no. R2643-M1242-A.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283830 / 1994-04-13

Title:

 

Tulip vines.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000283829 / 1994-04-13

Title:

 

Window box.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1993

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000395994 / 1997-07-22

Application Title:

 

Negative no. 787-H6-9/10.

Title:

 

161787-H6 no. 9/10.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863617 / 1997-06-09

Application Title:

 

Negative no. 38524-18.

Title:

 

38524-18.

Appears in:

 

W magazine, May 1997

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-03-22

Names:

 

Guess ?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863619 / 1997-06-09

Application Title:

 

Negative no. 57178-20.

Title:

 

57178-20.

Appears in:

 

Detour, May 1997

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-04-01

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903986 / 1998-02-09

Application Title:

 

Negative no. F 10.

Title:

 

F 10.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903985 / 1998-02-09

Application Title:

 

Negative no. F 13.

Title:

 

F 13.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903984 / 1998-02-09

Application Title:

 

Negative no. F 14.

Title:

 

F 14.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903981 / 1998-02-09

Application Title:

 

Negative no. F 16.

Title:

 

F 16.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903982 / 1998-02-09

Application Title:

 

Negative no. F 17.

Title:

 

F 17.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903980 / 1998-02-09

Application Title:

 

Negative no. F 23.

Title:

 

F 23.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903979 / 1998-02-09

Application Title:

 

Negative no. F 25.

Title:

 

F 25.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903977 / 1998-02-09

Application Title:

 

Negative no. F 26.

Title:

 

F 26.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903978 / 1998-02-09

Application Title:

 

Negative no. F 27.

Title:

 

F 27.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903976 / 1998-02-09

Application Title:

 

Negative no. F 30.

Title:

 

F 30.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903975 / 1998-02-09

Application Title:

 

Negative no. F 31.

Title:

 

F 31.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903988 / 1998-02-09

Application Title:

 

Negative no. F 5.

Title:

 

F5.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903987 / 1998-02-09

Application Title:

 

Negative no. F 9.

Title:

 

F9.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903989 / 1998-02-09

Application Title:

 

Negative no. F3.

Title:

 

Guess collection.

Description:

 

Photoprint.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-01-15

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863624 / 1997-06-09

Title:

 

Guess collection : [Negative no. 57260-19A]

Appears in:

 

W magazine, May 1997

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-03-22

Other Title:

 

Negative no. 57260-19A

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863621 / 1997-06-09

Title:

 

Guess ? jeans : [Negative no.] 38531-36A.

Appears in:

 

Details, May 1997

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-03-14

Other Title:

 

[Negative no.] 38531-36A

Names:

 

Guess ?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863618 / 1997-06-09

Title:

 

Guess ? jeans : [Negative no.] 56986-1.

Appears in:

 

Details, May 1997

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-03-14

Other Title:

 

[Negative no.] 56986-1

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863620 / 1997-06-09

Title:

 

Guess ? jeans : [Negative no.] 57238-17.

Appears in:

 

Interview, May 1997

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-03-24

Other Title:

 

[Negative no.] 57238-17

Names:

 

Guess ?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863622 / 1997-06-09

Title:

 

Guess ? jeans : [Negative no.] 57243-6.

Appears in:

 

Marie Claire, May 1997

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-03-22

Other Title:

 

[Negative no.] 57243-6

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863625 / 1997-06-09

Title:

 

Guess ? : Negative no. 56923-19.

Appears in:

 

Las Vegas image, Feb. 1997

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-04-12

Other Title:

 

Negative no. 56923-19

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000863623 / 1997-06-09

Title:

 

Guess ? : [Negative no.] 56966-11.

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1997-05-01

Other Title:

 

[Negative no.] 56966-11

Names:

 

Guess ?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396001 / 1997-07-22

Application Title:

 

Negative no. 787-A2-11.

Title:

 

Neg. no. 161787-A2-11.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396013 / 1997-07-22

Application Title:

 

Negative no. 787-B15-2/3.

Title:

 

Neg. no. 161787-B15-2/3.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396009 / 1997-07-22

Application Title:

 

Negative no. 787-C5-3/4.

Title:

 

Neg. no. 161787-C5-3/4.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000395999 / 1997-07-22

Application Title:

 

Negative no. 787-F6-9.

Title:

 

Neg. no. 161787-F6-9.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000395995 / 1997-07-22

Application Title:

 

Negative no. 787-G4-10.

Title:

 

Neg. no. 161787-G4-10.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000395997 / 1997-07-22

Application Title:

 

Negative no. 941-B3-8.

Title:

 

Neg. no. 161941-B3-8.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396010 / 1997-07-22

Application Title:

 

Negative no. 941-C2-3/4.

Title:

 

Neg. no. 161941-C2-3/4.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396008 / 1997-07-22

Application Title:

 

Negative no. 941-D6-3.

Title:

 

Neg. no. 161941-D6-3.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396003 / 1997-07-22

Application Title:

 

Negative no. 941-E2-12.

Title:

 

Neg. no. 161941-E2-12.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396002 / 1997-07-22

Application Title:

 

Negative no. 941-E8-6.

Title:

 

Neg. no. 161941-E8-6.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396000 / 1997-07-22

Application Title:

 

Negative no. 974-F1-7.

Title:

 

Neg. no. 161941-F1-7.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000395996 / 1997-07-22

Application Title:

 

Negative no. 941-G4-9.

Title:

 

Neg. no. 161941-G4-9.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396007 / 1997-07-22

Application Title:

 

Negative no. 985-A3-2/3.

Title:

 

Neg. no. 161985-A3-2/3.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396005 / 1997-07-22

Application Title:

 

Negative no. 985-C4-5.

Title:

 

Neg. no. 161985-C4-5.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396004 / 1997-07-22

Application Title:

 

Negative 985-D14-10.

Title:

 

Neg. no. 161985-D14-10.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000395998 / 1997-07-22

Application Title:

 

Negative no. 985-F6-12.

Title:

 

Neg. no. 161985-F6-12.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396011 / 1997-07-22

Application Title:

 

Negative no. 985-H7-6.

Title:

 

Neg. no. 161985-H7-6.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396006 / 1997-07-22

Application Title:

 

Negative no. 985-15-10/11.

Title:

 

Neg. no. 161985-J5-10/11.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000396012 / 1997-07-22

Application Title:

 

Negative no. 985-K3-1.

Title:

 

Neg. no. 161985-K3-1.

Description:

 

Photo.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000349267 / 1997-06-09

Title:

 

Negative no. 38509-33A.

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000349266 / 1997-06-09

Title:

 

Negative no. 56943-15.

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000349264 / 1997-06-09

Title:

 

Negative no. 57194-9A.

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000349265 / 1997-06-09

Title:

 

Negative no. 57258-29A.

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Names:

 

Guess ?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000349263 / 1997-06-09

Title:

 

Negative no. 57286-13.

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000349268 / 1997-06-09

Title:

 

Negative no. 57304-29A.

Description:

 

Photoprint.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

1997

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0000903983 / 1998-02-09

Application Title:

 

Negative no. F 15.

Title:

 

F 15.

Description:

 

Photoprint.

Notes:

 

Design for advertisement.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

1997

Date of Publication:

 

1998-01-15

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Serial

Application Title:

 

Guess journal.

Title:

 

Guess journal international magazine.

Serial Publication Year:

 

1998

Description:

 

print material.

Frequency:

 

Semiannually.

Description based on:

 

Vol. 13, spring 2000.

Copyright Claimant:

 

Guess?, Inc.

Issues Registered:

 

v. 10, fall 98. Created 1998; Pub. 1998-08-10; Reg. 2000-08-21; TX0005157204

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Serial

Application Title:

 

Guess journal.

Title:

 

Guess journal international magazine.

Serial Publication Year:

 

1999

Description:

 

print material.

Frequency:

 

Semiannually.

Description based on:

 

Vol. 13, spring 2000.

Copyright Claimant:

 

Guess?, Inc.

Issues Registered:

 

v. 11, spring 99. Created 1999; Pub. 1999-02-04; Reg. 2000-08-21; TX0005157203

 

 

v. 12, fall 99. Created 1999; Pub. 1999-08-02; Reg. 2000-08-21; TX0005157201

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Serial

Application Title:

 

Guess journal.

Title:

 

Guess journal international magazine.

Serial Publication Year:

 

2000

Description:

 

print material.

Frequency:

 

Semiannually.

Description based on:

 

Vol. 13, spring 2000.

Copyright Claimant:

 

Guess?, Inc.

Issues Registered:

 

v. 13, spring 00. Created 2000; Pub. 2000-02-07; Reg. 2000-08-21; TX0005157202

 

 

v. 14, fall 00. Created 2000; Pub. 2000-08-18; Reg. 2000-08-21; TX0005157229

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000496634 / 2000-08-21

Title:

 

[Rendevous rayon]

Description:

 

Print on fabric.

Notes:

 

Title from appl.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

2000

Names:

 

Guess ?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001036445 / 2000-08-21

Title:

 

Tiger print.

Description:

 

Print on fabric.

Copyright Claimant:

 

Guess ?, Inc.

Date of Creation:

 

2000

Date of Publication:

 

2000-08-01

Names:

 

Guess ?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001077176 / 2001-04-02

Title:

 

Guess Jeans 2001, love story / photographed by Raphael Mazzucco.

Description:

 

1 v.

Copyright Claimant:

 

Guess?, Inc. (employer for hire)

Date of Creation:

 

2001

Date of Publication:

 

Feb01

Names:

 

Mazzucco, Raphael

 

 

Guess?, Inc.

 

 

 

Type of Work:

 

Serial

Application Title:

 

Guess journal.

Title:

 

Guess journal international magazine.

Serial Publication Year:

 

2001

Description:

 

print material.

Frequency:

 

Semiannually.

Description based on:

 

Vol. 13, spring 2000.

Copyright Claimant:

 

Guess?, Inc.

Issues Registered:

 

v. 15, spring 01. Created 2001; Pub. *Feb01; Reg. 2001-03-16; TX0005315452

 

 

v. 16, fall 01. Created 2001; Pub. *Aug01; Reg. 2001-09-24; TX0005428635

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu000540107 / 2001-11-20

Title:

 

Paisley shimmie knit.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2001

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001135669 / 2001-11-13

Title:

 

Set me free. / Photography by Raphael Mazzucco.

Description:

 

1 v.

Series:

 

Guess ; winter 2001

Notes:

 

Photos.

Copyright Claimant:

 

Guess?, Inc. (employer for hire)

Date of Creation:

 

2001

Date of Publication:

 

2001-08-17

Other Title:

 

Guess ; winter 2001

Names:

 

Mazzucco, Raphael

 

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001185606 / 2003-02-04

Title:

 

Guess celebrating twenty years : party book.

Description:

 

1 v.

Notes:

 

Photoprints with some text.

Copyright Claimant:

 

Guess? Inc.

Date of Creation:

 

2002

Date of Publication:

 

2002-08-01

Variant title:

 

Guess celebrating twenty years : party book.

Names:

 

Guess? Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Serial

Application Title:

 

Guess journal.

Title:

 

Guess journal international magazine.

Serial Publication Year:

 

2002

Description:

 

print material.

Frequency:

 

Semiannually.

Description based on:

 

Vol. 13, spring 2000.

Copyright Claimant:

 

Guess?, Inc.

Issues Registered:

 

v. 17, spring 02. Created 2002; Pub. 2002-02-01; Reg. 2002-02-20; TX0005549762

 

 

v. 18, fall 02. Created 2002; Pub. 2002-08-01; Reg. 2002-10-30; TX0005708287

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001161215 / 2002-02-07

Title:

 

Peace & love, spring 2002 / photography by Raphael Mazzucco.

Description:

 

1 v.

Notes:

 

Photos.

Copyright Claimant:

 

Guess?, Inc. (employer for hire)

Date of Creation:

 

2002

Date of Publication:

 

2002-01-25

Names:

 

Mazzucco, Raphael

 

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001155856 / 2002-09-30

Title:

 

The restless heart / created by Paul Marciano ; photography, Raphael Mazzucco.

Description:

 

1 v.

Notes:

 

Photoprints.

Copyright Claimant:

 

Guess?, Inc. (employer for hire)

Date of Creation:

 

2002

Date of Publication:

 

Aug02

Names:

 

Marciano, Paul

 

 

Mazzucco, Raphael

 

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295305 / 2005-01-19

Title:

 

Gc Guess collection fall 2003 catalogue : catalogue no. 124.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2003

Date of Publication:

 

2003-06-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295306 / 2005-01-19

Title:

 

Une nuit blanche a Paris : catalogue no. 123 = A white night in Paris.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2003

Date of Publication:

 

2003-03-01

Copyright Note:

 

Cataloged from appl. only.

Title Translated:

 

A white night in Paris.

Other Title:

 

A white night in Paris.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295295 / 2005-01-19

Title:

 

Guess by Marciano fall 2004 accessories catalogue : catalogue no. 137.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-07-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295300 / 2005-01-19

Title:

 

Guess by Marciano fall 2004 catalogue.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-07-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295302 / 2005-01-19

Title:

 

Guess by Marciano fall 2004 catalogue.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-06-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295296 / 2005-01-19

Title:

 

Guess by Marciano spring 2004 catalogue.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-01-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295303 / 2005-01-19

Title:

 

Guess fall 2004 kids catalogue.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-06-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295298 / 2005-01-19

Title:

 

Guess? image history.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-09-01

Previous Registration:

 

Appl. identifies 16 prev. reg. photos as preexisting.

Basis of Claim:

 

New Matter: text and selection, compilation and arr. of photos.

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295304 / 2005-01-19

Title:

 

Guess spring 2004 accessories catalogue : catalogue no. 130.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-01-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295294 / 2005-01-19

Title:

 

Guess spring 2004 footwear catalogue.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-01-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295297 / 2005-01-19

Title:

 

Guess spring 2004 image catalogue.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-01-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295301 / 2005-01-19

Title:

 

Guess spring/summer 2004 kids catalogue.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-01-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001295299 / 2005-01-19

Title:

 

Marciano fall 2004 catalogue.

Description:

 

Photos.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2004

Date of Publication:

 

2004-07-01

Copyright Note:

 

Cataloged from appl. only.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698522 / 2008-10-20

Application Title:

 

Guess by Marciano Holiday 2005 Catalogue.

Title:

 

Guess by Marciano Holiday 2005.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2005

Date of Publication:

 

2005-09-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph &
Jewelry Design , text.

Basis of Claim:

 

32 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698675 / 2008-10-20

Application Title:

 

Guess by Marciano Fall 2005 Catalogue.

Title:

 

Guess by Marciano New York Fall 2005.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2005

Date of Publication:

 

2005-06-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

19 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698577 / 2008-10-20

Application Title:

 

Guess by Marciano Accesory Catalogue Spring 2005.

Title:

 

Guess by Marciano Spring 2005.

Description:

 

Catalog.

Copyright Claimant:

 

Guess? Inc.

Date of Creation:

 

2005

Date of Publication:

 

2005-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess? Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

Catalogue #142

Basis of Claim:

 

20 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess? Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698381 / 2008-10-20

Application Title:

 

Guess Footwear Catalogue Spring 2005.

Title:

 

Guess Footwear Catalogue Spring 2005.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2005

Date of Publication:

 

2005-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

16 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698362 / 2008-10-20

Application Title:

 

Guess Holiday 2005 Handbag Collection Catalogue.

Title:

 

Guess Holiday 2005 Handbag Collection.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2005

Date of Publication:

 

2005-09-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph,
Text.

Pre-existing Material:

 

collection of original photographs.

Basis of Claim:

 

16 original photographs.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698511 / 2008-10-20

Application Title:

 

Guess Spring 2005 Catalogue.

Title:

 

Guess Roma, Italy Spring 2005.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2005

Date of Publication:

 

2005-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

16 original photographs.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698513 / 2008-10-20

Application Title:

 

Marciano Holiday 2005 Catalogue.

Title:

 

Marciano Holiday 2005.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2005

Date of Publication:

 

2005-09-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph,
Text.

Basis of Claim:

 

22 original photographs.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698328 / 2008-10-20

Application Title:

 

Guess Kids Postcard Book Spring 2005.

Title:

 

Spring 2005.

Description:

 

Postcards.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2005

Date of Publication:

 

2005-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

15 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698584 / 2008-10-20

Application Title:

 

Guess by Marciano 2006 Catalogue.

Title:

 

Catalog #159 Guess?, Inc. 2006.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2006

Date of Publication:

 

2006-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

Catalogue #159

Basis of Claim:

 

14 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698341 / 2008-10-20

Application Title:

 

Guess by Marciano Handbag Catalogue Fall 2006.

Title:

 

Guess by Marciano Fall 2006.

Description:

 

catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2006

Date of Publication:

 

2006-06-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

35 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698387 / 2008-10-20

Application Title:

 

Marciano Catalogue Fall 2006.

Title:

 

Marciano Fall 2006.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2006

Date of Publication:

 

2006-06-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

33 original photographs.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698718 / 2008-10-20

Application Title:

 

Guess Book 2007.

Title:

 

Book # 172 Guess?, Inc. 2007.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

Book #172

Basis of Claim:

 

41 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698559 / 2008-10-20

Application Title:

 

Guess Kids Spring 2007.

Title:

 

California Dreaming.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

Catalogue #175

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698507 / 2008-10-20

Application Title:

 

GUESS BY MARCIANO Spring 2007 Catalogue.

Title:

 

catalog #179 Guess?, Inc. 2007.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

catalogue #179

Basis of Claim:

 

42 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698484 / 2008-10-20

Application Title:

 

Guess Kids Catalogue 2007.

Title:

 

Catalog #181 Guess?, Inc. 2007.

Description:

 

catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

Catalogue #181

Basis of Claim:

 

12 original photographs by the author, 5 graphic designs by the author, 2
original photograph and graphic design compilations by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698388 / 2008-10-20

Application Title:

 

Guess by Marciano Accessory Catalogue Fall 07.

Title:

 

Fall 2007 collection.

Description:

 

catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-06-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

19 original photographs.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698600 / 2008-10-20

Application Title:

 

Guess by Marciano Accessory Catalog Spring 07.

Title:

 

Guess by Marciano Spring 07 Collection.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

22 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698605 / 2008-10-20

Application Title:

 

Guess by Marciano Spring 07 Accessory Catalogue.

Title:

 

Guess by Marciano Spring 2007 Accessory collection.

Description:

 

catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

Book #174-B

Basis of Claim:

 

15 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698704 / 2008-10-20

Application Title:

 

Guess by Marciano Spring 2007 Catalogue.

Title:

 

Guess by Marciano Spring/Summer 2007 Collection.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

Catalogue #173

Basis of Claim:

 

16 Original Photographs by the author.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698612 / 2008-10-20

Application Title:

 

Marciano Spring 2007 Catalogue.

Title:

 

Marciano Spring 2007 Collection.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2007

Date of Publication:

 

2007-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

12 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698713 / 2008-10-20

Application Title:

 

Guess by Marciano Spring Catalogue 2008.

Title:

 

Catalog # 189 Guess?, Inc. 2008.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2008

Date of Publication:

 

2008-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photograph.

Basis of Claim:

 

24 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698592 / 2008-10-20

Application Title:

 

Guess by Marciano Fall 2006.

Title:

 

Guess by Marciano catalogue 4.

Description:

 

catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2006

Date of Publication:

 

2008-06-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: Photographs.

Alternative Title on Application:

 

Catalogue 4

Basis of Claim:

 

15 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698679 / 2008-10-20

Application Title:

 

GUESS BY MARCIANO FALL 2008 CATALOGUE.

Title:

 

GUESS BY MARCIANO FALL 2008.

Description:

 

Catalog.

Copyright Claimant:

 

GUESS?, INC.

Date of Creation:

 

2008

Date of Publication:

 

2008-06-01

Nation of First Publication:

 

United States

Authorship on Application:

 

GUESS?, INC., employer for hire; Domicile: Delaware. Authorship: PHOTOGRAPH.

Alternative Title on Application:

 

CATALOGUE #192

Basis of Claim:

 

23 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

GUESS?, INC.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698570 / 2008-10-20

Application Title:

 

Guess By Marciano Catalogue Spring 2008.

Title:

 

Guess By Marciano Spring 2008.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2008

Date of Publication:

 

2008-01-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc.; Domicile: Delaware. Authorship: Photograph.

Alternative Title on Application:

 

catalogue #187

Basis of Claim:

 

43 original photographs.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001698601 / 2008-10-20

Application Title:

 

Guess Kids Spring Catalogue.

Title:

 

Guess Catalog 186.

Description:

 

Catalog.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2008

Date of Publication:

 

2008-06-01

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: Delaware. Authorship: photographs.

Alternative Title on Application:

 

Catalogue #186

Basis of Claim:

 

21 original photographs by the author.

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001691431 / 2009-10-22

Application Title:

 

G by GUESS Holiday 2009 Artwork.

Title:

 

G by GUESS Holiday 2009 Artwork.

Appears in:

 

G by Guess Holiday Mailer

Description:

 

photoprint, 1 p.

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2009

Date of Publication:

 

2009-10-15

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: United States. Authorship:
text/poetry, compilation, 2-dimensional artwork, photography.

Rights and Permissions:

 

Theresa McManus, Guess?, Inc., 1444 South Alameda Street,

 

 

Los Angeles, CA, 90021, United States, (213) 765-3212,

 

 

theremc@gmail.com

Copyright Note:

 

Regarding author information: Text/poetry is name only;

 

 

words and short phrases such as names, titles & slogans

 

 

not copyrightable. 37 CFR 202.1(a).

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001739658 / 2010-09-15

Application Title:

 

Bunny.

Title:

 

Bunny.

Description:

 

Electronic file (eService)

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2010

Date of Publication:

 

2010-09-06

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: United States; Citizenship: United
States. Authorship: jewelry design,

 

 

2-D artwork.

Rights and Permissions:

 

Theresa McManus, Guess?, Inc., 1444 South Alameda Street,

 

 

Los Angeles, CA, 90021, United States, (213) 765-3212,

 

 

theremc@guess.com

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001739659 / 2010-09-15

Application Title:

 

Dragon.

Title:

 

Dragon.

Description:

 

Electronic file (eService)

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2010

Date of Publication:

 

2010-09-06

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: United States; Citizenship: United
States. Authorship: jewelry design, 2-D artwork.

Rights and Permissions:

 

Theresa McManus, Guess?, Inc., 1444 South Alameda Street,

 

 

Los Angeles, CA, 90021, United States, (213) 765-3212,

 

 

theremc@guess.com

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VAu001043106 / 2010-09-15

Application Title:

 

Fairy.

Title:

 

Fairy.

Description:

 

Electronic file (eService)

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2010

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: United States; Citizenship: United
States. Authorship: jewelry design, 2-D artwork.

Rights and Permissions:

 

Theresa McManus, Guess?, Inc., 1444 South Alameda Street,

 

 

Los Angeles, CA, 90021, United States, (213) 765-3212,

 

 

theremc@guess.com

Copyright Note:

 

C.O. correspondence.

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001739464 / 2010-09-15

Application Title:

 

Large Teddy Bear.

Title:

 

Large Teddy Bear.

Description:

 

Electronic file (eService)

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2010

Date of Publication:

 

2010-09-06

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: United States; Citizenship: United
States. Authorship: jewelry design, 2-D artwork.

Rights and Permissions:

 

Theresa McManus, Guess?, Inc., 1444 South Alameda Street,

 

 

Los Angeles, CA, 90021, United States, (213) 765-3212,

 

 

theremc@guess.com

Names:

 

Guess?, Inc.

 

 

 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001739657 / 2010-09-15

Application Title:

 

Serpent.

Title:

 

Serpent.

Description:

 

Electronic file (eService)

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2010

Date of Publication:

 

2010-09-06

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: United States; Citizenship: United
States. Authorship: jewelry design, 2-D artwork.

Rights and Permissions:

 

Theresa McManus, Guess?, Inc., 1444 South Alameda Street,

 

 

Los Angeles, CA, 90021, United States, (213) 765-3212,

 

 

theremc@guess.com

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

Type of Work:

 

Visual Material

Registration Number / Date:

 

VA0001739654 / 2010-09-15

Application Title:

 

Small Teddy Bear.

Title:

 

Small Teddy Bear.

Description:

 

Electronic file (eService)

Copyright Claimant:

 

Guess?, Inc.

Date of Creation:

 

2010

Date of Publication:

 

2010-09-06

Nation of First Publication:

 

United States

Authorship on Application:

 

Guess?, Inc., employer for hire; Domicile: United States; Citizenship: United
States. Authorship: jewelry design, 2-D artwork.

Rights and Permissions:

 

Theresa McManus, Guess?, Inc., 1444 South Alameda Street,

 

 

Los Angeles, CA, 90021, United States, (213) 765-3212,

 

 

theremc@guess.com

Names:

 

Guess?, Inc.

 

--------------------------------------------------------------------------------


 

 

b.

Pending U.S. Copyright Registration Applications:

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.12

 

Guarantors

 

The following Subsidiaries of the Borrower are Guarantors:

 

Guess.com, Inc.

Guess? Bermuda Holdings, LLC

Guess? Retail, Inc.

Guess? Value LLC

 

Schedule 6.12-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

Existing Liens

 

a.                                       Guess?, Inc.

 

Jurisdiction

 

Filing No.

 

Filing Date

 

Secured Party

 

Collateral Description

Delaware SOS

 

54071628

 

12/30/2005

 

IBM Credit LLC

 

Leased equipment

Delaware SOS

 

60242073

 

01/20/2006

 

Dell Financial Services, L.P.

 

Leased equipment

Delaware SOS

 

71141687

 

03/27/07

 

Canon Financial Services

 

Leased equipment

Delaware SOS

 

72978640

 

08/06/07

 

Cisco Systems Capital Corporation

 

Leased equipment

Delaware SOS

 

73167235

 

08/20/07

 

Canon Financial Services

 

Leased equipment

Delaware SOS

 

74924832

 

12/31/07

 

IBM Credit LLC

 

Leased equipment

Delaware SOS

 

81499746

 

04-30-08

 

IBM Credit LLC

 

Leased equipment

Delaware SOS

 

82857355

 

08/21/08

 

Canon Financial Services

 

Leased equipment

Delaware SOS

 

00974794

 

03/22/10

 

Canon Financial Services

 

Leased equipment

 

b.                                      European Liens and Bank Guarantees

 

(BG= Bank guarantee)

 

Entity

 

Type

 

Currency

 

Amount

 

Description

Guess Italia, S.r.l.

 

Capital lease

 

EUR

 

9,595,744

 

Lease for building in Florence

Focus Europe, S.r.l.

 

BG against credit lines

 

EUR

 

1,200,000

 

guarantee for custom domiciliation procedure

Guess Italia, S.r.l.

 

BG against credit lines

 

EUR

 

1,400,000

 

rent for store

Guess Europe Sagl

 

BG against credit lines

 

CHF

 

938,644

 

office equipment Lugano building

Guess Europe Sagl

 

BG against credit lines

 

EUR

 

558,570

 

guarantee for Italian VAT reimbursement

Guess Europe Sagl

 

BG against credit lines

 

EUR

 

1,339,225

 

guarantee for Italian VAT reimbursement

Guess Europe Sagl

 

BG against credit lines

 

EUR

 

1,133,480

 

guarantee for Italian VAT reimbursement

Guess Europe Sagl

 

BG against credit lines

 

EUR

 

10,000,000

 

guarantee for custom domiciliation procedure

Guess Europe Sagl

 

BG against credit lines

 

EUR

 

700,000

 

Counter-guarantee

Guess Europe Sagl

 

BG against credit lines

 

EUR

 

600,000

 

Counter-guarantee

 

Liens on assets of certain Foreign Subsidiaries of the Borrower granted in
connection with bank guaranties and cash deposits supporting store rents and
certain other operating obligations in aggregate amounts of approximately Euros
8.8 million, GBP 0.5 million, and CHF 0.4 million.

 

Schedule 7.01-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

Existing Indebtedness

 

a.                                       Existing Letters of Credit.  See
Schedule 2.03.

 

b.                                      Foreign Letters of Credit:

 

Entity

 

Type

 

Currency

 

Amount

 

Beneficiary

 

Description

Guess Europe Sagl

 

letter of credit

 

USD

 

4,952,751

 

vendors

 

L/C for inventory purchase

Guess Europe Sagl

 

letter of credit

 

USD

 

663,000

 

vendors

 

L/C for inventory purchase

Guess Europe Sagl

 

letter of credit

 

USD

 

1,599,183

 

vendors

 

L/C for inventory purchase

Guess Europe Sagl

 

letter of credit

 

EUR

 

1,291,111

 

vendors

 

L/C for inventory purchase

 

Letters of Credit in aggregate amounts of approximately US $0.5 million and
Euros 1 million issued on behalf of certain Foreign Subsidiaries of the Borrower
in connection with inventory purchases.

 

c.                                       Foreign Loans:

 

Entity

 

Type

 

Currency

 

Amount

 

Description

One Sarl

 

Loan

 

EUR

 

1,000,000

 

loans for stores

 

d.                                      Foreign Bank Guarantees:  See Schedule
7.01(b)

 

e.                                       Capital Lease:

 

Entity

 

Type

 

Currency

 

Amount

 

Beneficiary

 

Description

 

Bank

 

Expiration
(day/ month/
year)

Guess Italia S.r.l.

 

Capital lease

 

EUR

 

9,595,744

 

Lefim Spa

 

Lease for building in Florence

 

INTESA SAN PAOLO/ UNICREDIT

 

01/05/16

 

In addition to the Capital Lease listed above, certain Capital Leases for
equipment are in existence for which Liens are listed on Schedule 7.01.

 

Schedule 7.02-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

Existing Investments

 

a.                                       Publicly Traded Equity Securities

 

Entity

 

Number of Shares/Interests Owned

 

FJ Benjamin Holdings LTD (in Singapore exchange)

 

300,000

 

Microsoft

 

14,000

 

 

b.                                      Swaps

 

The Borrower is a party to interest rate swap agreements to hedge against
interest rate fluctuations related to liabilities and capital lease obligations
that bear a variable interest rate.

 

c.                                       Forward Foreign Exchange Contracts

 

In the ordinary course of business, the Borrower enters into foreign currency
forward contracts in relation to various transactions including, but not limited
to, forecasted merchandise purchases, forecasted cash flows, intercompany
royalties and operating expenses.

 

d.             Investments held in trusts with respect to obligations under the
Borrower’s supplemental executive retirement plan and deferred compensation
plan.

 

e.                                       Subsidiaries and Other Equity
Investments:  See Schedule 5.13

 

f.                                         Corporate artwork with a book value
of $2.7 million.

 

Schedule 7.03-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

Existing Transactions with Affiliates

 

General Marciano Transactions

 

The Company and its subsidiaries periodically enter into transactions with other
entities or individuals that may be considered related parties, including
certain transactions with entities affiliated with trusts for the respective
benefit of Maurice and Paul Marciano, who are executives of the Borrower, Armand
Marciano, their brother and former executive of the Borrower, and certain of
their children (the “Marciano Trusts”).

 

Leases

 

The Borrower leases warehouse and administrative facilities, including the
Borrower’s corporate headquarters in Los Angeles, California, from partnerships
affiliated with the Marciano Trusts and certain of their affiliates. There are
currently four of these leases in effect with expiration dates ranging from 2013
to 2020.

 

Aircraft Arrangements

 

The Borrower periodically charters aircraft owned by MPM Financial, LLC (“MPM
Financial”), an entity affiliated with the Marciano Trusts, including through
independent third party management companies contracted by MPM Financial to
manage its aircraft. Under an informal arrangement with MPM Financial and the
third party management companies, the Borrower has chartered and may from
time-to-time continue to charter aircraft owned by MPM Financial at a discount
from the third party management companies’ preferred customer hourly charter
rates.

 

Guess? Foundation Contributions

 

The Guess? Foundation is a California non-profit public benefit corporation
established in 1994 as a vehicle through which the Borrower periodically makes
voluntary charitable contributions. Although certain directors and executive
officers of the Borrower also participate as directors and officers of the
Guess? Foundation, no proceeds thereof will, directly or indirectly, compensate
or materially benefit any related person.

 

Schedule 7.08-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

Certain Existing Agreements

 

None.

 

Schedule 7.09-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                ,            

 

To:                              JPMorgan Chase Bank, N.A., as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of July 6, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Guess ?, Inc., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

 

The undersigned hereby requests (select one):

 

 

 

 

o

A Borrowing of Committed Loans

o      A conversion or continuation of Loans

 

 

 

 

1.

On
                                                                                                 
(a Business Day).

 

 

 

 

2.

In the amount of
[$]                                                                  .

 

 

 

 

3.

Comprised of                                                                   .

 

 

 

[Type of Committed Loan requested:

 

 

 

Base Rate Loan or Eurodollar Rate Loan]

 

 

If conversion, of                    Loans to                    Loans.

 

 

 

 

4.

Denominated in [Currency].

 

 

 

 

5.

For Eurodollar Rate Loans: with an Interest Period of                 months.

 

The Committed Borrowing, if any, requested herein complies with clause (i) of
the provisos to the first sentence of Sections 2.01(a) and (b) of the Agreement.

 

 

GUESS ?, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                ,             

 

To:                              JPMorgan Chase Bank, N.A., as Swing Line Lender
JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of July 6, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Guess ?, Inc., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.            
On                                                                                   (a
Business Day).

 

2.             In the amount of
$                                               .

 

The making of the Swing Line Loan requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Agreement.

 

 

GUESS ?, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

, 20      

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of July 6, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the applicable currency in immediately available
funds at the Administrative Agent’s Office or at such other place as should be
designated in writing for such purpose in accordance with the terms of the
Agreement.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note may become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

The terms of this Note are subject to amendment only in the manner provided in
the Agreement.  This Note is subject to restrictions on transfer or assignment
as provided in the Agreement.

 

B-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

GUESS ?, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                   ,            

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of July 6, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Guess ?, Inc., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and JPMorgan Chase Bank, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                  of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             [Attached hereto as Schedule 1] [Posted on the website of the
Borrower] are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             [Attached hereto as Schedule 1] [Posted on the website of the
Borrower] are the unaudited financial statements required by Section 6.01(b) of
the Agreement for the fiscal quarter of the Borrower ended as of the above
date.  Such financial statements fairly present the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a review in reasonable detail of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

C-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

[Use following paragraph 5 for annual deliveries of the Certificate]

 

5.             Attached hereto as Schedule 3 is a supplement to Schedule
[II]/[IV] ([locations at which Goods are kept]/[Intellectual Property]) to the
Security Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                ,                                   .

 

 

GUESS ?, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)(1)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.11(a) — Total Adjusted Leverage Ratio.(2)

 

 

 

 

A.

The sum of

 

 

 

 

 

 

 

 

 

1.

Consolidated Funded Indebtedness as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

2.

Eight times the real property lease rental expense (excluding any Capitalized
Lease expenses) of the Borrower and its Subsidiaries for the most recently
completed period of four fiscal quarters (excluding from real property lease
rental expense up to $75,000,000 of concession commissions in respect of
concession contracts with an original tenor of less than two years (to the
extent otherwise included in real property lease rental expense of the Borrower
and its Subsidiaries)):

 

$

 

 

 

 

 

 

 

 

3.

Line I.A.1 plus Line I.A.2

 

$

 

 

 

 

 

 

 

B.

EBITDAR for four consecutive fiscal quarters ending on above date (“Subject
Period”):

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Income (including income recognized from deferred revenues on
payments by licensees) for Subject Period:

 

$

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

3.

The provision for Federal, state, local and foreign income Taxes payable for the
Subject Period:

 

$

 

 

 

 

 

 

 

 

4.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

5.

Amortization expenses for Subject Period:

 

$

 

--------------------------------------------------------------------------------

(1)      In the event the Borrower changes its fiscal year or fiscal quarter end
dates, all calculations of financial covenants set forth in this Schedule 2 will
be performed using such new dates as if the prior fiscal quarters had ended on
such new dates.

 

(2)      Total Adjusted Leverage Ratio shall be determined on a Pro Forma Basis.

 

C-3

--------------------------------------------------------------------------------


 

 

 

6.

Charges arising from the impairment of goodwill or any other assets for Subject
Period:

 

$

 

 

 

 

 

 

 

 

7.

Any non-cash charges or expenses during Subject Period resulting from stock
compensation, including, without limitation, any currently outstanding stock
options or any future grant, exercise or cancellation of stock options, shares
of restricted stock or warrants:

 

$

 

 

 

 

 

 

 

 

8.

Real property lease rental expense (excluding any Capitalized Lease obligations)
of the Borrower and its Subsidiaries for Subject Period (excluding from real
property lease rental expense up to $75,000,000 of concession commissions in
respect of concession contracts with an original tenor of less than two years
(to the extent otherwise included in real property lease rental expense of the
Borrower and its Subsidiaries)):

 

$

 

 

 

 

 

 

 

 

9.

Customary fees, costs and expenses incurred in connection with any equity or
debt offering, Investments or Indebtedness permitted by the Agreement or in
connection with the consummation of acquisitions permitted pursuant to
Section 7.03(h) for Subject Period:

 

$

 

 

 

 

 

 

 

 

10.

Restructuring charges or reserves (including, without limitation, non-cash
retention, severance, systems establishment costs, accelerated pension charges,
contract termination costs including future lease commitments, and costs to
consolidate facilities and relocate employees) for Subject Period (not to exceed
$50,000,000 in the aggregate through the Maturity Date):

 

$

 

 

 

 

 

 

 

 

11.

Other non-recurring expenses (excluding losses generated from barter
transactions) during Subject Period reducing such Consolidated Net Income which
do not represent a cash item in the Subject Period or any future period:

 

$

 

 

 

 

 

 

 

 

12.

Federal, state, local and foreign income Tax credits (to the extent included in
calculating such Consolidated Net Income) for Subject Period:

 

$

 

C-4

--------------------------------------------------------------------------------


 

 

 

13.

All non-recurring non-cash items (excluding gains generated from barter
transactions) increasing Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

14.

EBITDAR (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 +10 + 11 – 12 – 13):

 

$

 

 

 

 

 

 

 

C.

Total Adjusted Leverage Ratio (Line I.A.3 ¸ Line I.B.14):

 

to 1

 

 

 

 

 

 

 

 

Maximum permitted: 4.25 to 1.00

 

 

 

II.

Section 7.11(b) — Consolidated Fixed Charge Coverage Ratio.(3)

 

 

 

 

 

 

 

 

 

A.

1.

EBITDAR for the Subject Period (Line I.B.14 above):

 

$

 

 

 

 

 

 

 

 

2.

Federal, state, local and foreign income taxes paid in cash for the Subject
Period:

 

$

 

 

 

 

 

 

 

 

3.

Maintenance Capital Expenditures for the Subject Period (but in no event less
than $10,000,000):

 

$

 

 

 

 

 

 

 

 

4.

Lines II.A.1 – 2 – 3:

 

$

 

 

 

 

 

 

 

B.

The sum of

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Interest Charges for Subject Period (excluding non-cash charges in
connection with forward foreign exchange Swap Contracts):

 

$

 

 

 

 

 

 

 

 

2.

All regularly scheduled principal payments for Subject Period (excluding debt
refinanced):

 

$

 

 

 

 

 

 

 

 

3.

Real property lease rental expense (excluding Capitalized Lease obligations) for
Subject Period (excluding from real property lease rental expense up to
$75,000,000 of concession commissions in respect of concession contracts with an
original tenor of less than two years (to the extent otherwise included in real
property lease rental expense of the Borrower and its Subsidiaries)):

 

$

 

 

 

 

 

 

 

 

4.

Lines II.B.1 + 2 + 3:

 

$

 

 

 

 

 

 

 

C.

Consolidated Fixed Charge Coverage Ratio (Line II.A.4 ¸ Line II.B.4):

 

to 1

 

--------------------------------------------------------------------------------

 

(3)

Consolidated Fixed Charge Coverage Ratio shall be determined on a Pro Forma
Basis.

 

C-5

--------------------------------------------------------------------------------


 

 

 

Minimum required: 1.20 to 1.00

 

 

 

 

 

 

 

 

III.

Calculation of Basket Usage.

 

 

 

 

 

 

 

 

 

A.

Liens — Section 7.01

 

 

 

 

 

 

 

 

 

 

(i)

Liens securing acquired property permitted under

 

 

 

 

 

Section 7.01(m) (not to exceed $40,000,000):

 

 

 

 

 

 

 

 

 

 

(ii)

Other Liens permitted under Section 7.01(v)

 

 

 

 

 

(not to exceed $10,000,000):

 

 

 

 

 

 

 

 

 

B.

Indebtedness — Section 7.02

 

 

 

 

 

 

 

 

 

 

(i)

Debt under IP Financing permitted under Section 7.02(b)

 

 

 

 

 

(not to exceed $200,000,000):

 

 

 

 

 

 

 

 

 

 

(ii)

Debt permitted under Section 7.02(i)

 

 

 

 

 

(not to exceed $30,000,000):

 

 

 

 

 

 

 

 

 

 

(iii)

Foreign Subsidiary debt under Section 7.02(j)

 

 

 

 

 

(not to exceed $250,000,000):

 

 

 

 

 

 

 

 

 

 

(iv)

Debt permitted under Section 7.02(k):

 

 

 

 

 

 

 

 

 

 

(v)

Debt permitted under Section 7.02(q)

 

 

 

 

 

(not to exceed $20,000,000):

 

 

 

C-6

--------------------------------------------------------------------------------


 

 

 

(vi)

Debt permitted under Section 7.02(r)

 

 

 

 

 

(not to exceed $400,000,000):

 

 

 

 

 

 

 

 

 

C.

Investments — Section 7.03

 

 

 

 

 

 

 

 

 

 

(i)

Cash and Cash Equivalents held by Borrower and its Domestic Subsidiaries (see
Section 7.03(a)):

 

$

 

 

 

 

 

 

 

 

(ii)

Minority Equity Interests in foreign Persons and Investments in non-wholly owned
Domestic Subsidiaries under Section 7.03(c)(v)

 

 

 

 

 

(not to exceed $50,000,000):

 

 

 

 

 

 

 

 

 

 

(iii)

Acquisitions under Section 7.03(h):

 

 

 

 

 

 

 

 

 

 

(iv)

Investments in publicly traded securities under Section 7.03(j) (not to exceed
$4,000,000 plus the amount of proceeds from the sale of such securities):

 

 

 

 

 

 

 

 

 

 

(v)

Other Investments under Section 7.03(l) (not to exceed $35,000,000):

 

 

 

 

 

 

 

 

 

D.

Restricted Payments made under Section 7.06(c): $

 

 

 

C-7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, Guaranty and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

(i)                                     Assignor:
                                                                       which
[is/is not] a Defaulting Lender

 

(ii)                                  Assignee:
                                                          [and is an
Affiliate/Approved Fund of [identify Lender](4)]

 

(iii)                               Borrower:           Guess?, Inc.

 

--------------------------------------------------------------------------------

(4)  Select as applicable.

 

D-1

--------------------------------------------------------------------------------


 

(iv)                              Administrative Agent:  JPMorgan Chase Bank,
N.A., as the administrative agent under the Credit Agreement.

 

(v)                                 Credit Agreement:  Credit Agreement, dated
as of July 6, 2011, among Guess?, Inc., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and JPMorgan Chase Bank, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

(vi)                              Assigned Interest:

 

Aggregate
Amount of
Commitment
for all Lenders*

 

Amount of
Commitment
Assigned*

 

Percentage
Assigned of
Commitment(5)

 

CUSIP Number

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

 

(vii)                           [Trade Date:
                                          ](6)

 

Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

*         Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(5)       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(6)       To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to and] Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to]:

 

 

 

 

 

GUESS?, INC.,

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

D-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

GUESS ?, INC. CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other

 

D-4

--------------------------------------------------------------------------------


 

Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

GUARANTY

 

GUARANTY dated as of July 6, 2011 (the “Guaranty”) made by Guess? Retail, Inc.,
a Delaware corporation, Guess? Value LLC, a Virginia limited liability company,
Guess? Bermuda Holdings, LLC, a Delaware limited liability company, and
Guess.com, Inc., a Delaware corporation (collectively with any future Domestic
Subsidiary (as defined in the Credit Agreement referred to below), if any, that
becomes a party to this Guaranty, a “Guarantor” and collectively, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A. (“JPMorgan”) as
Administrative Agent for the Lenders (as defined below) (in such capacity, the
(“Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)           Guess ?, Inc., a Delaware corporation (the “Borrower”), various
lenders (the “Lenders”), the Administrative Agent and JPMorgan, as L/C Issuer
and Swing Line Lender, have entered into a Credit Agreement dated as of the date
hereof (said Agreement, as it may hereafter be amended or otherwise modified
from time to time, being the “Credit Agreement”; capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have, among other
things, and subject to the terms and conditions set forth in the Credit
Agreement, agreed to make Loans and Letters of Credit available to the Borrower.

 

(2)           It is a condition precedent to the making of Loans and the
issuance of Letters of Credit by the L/C Issuer under the Credit Agreement that
each Guarantor shall have executed and delivered this Guaranty.

 

(3)           The Guarantors have duly authorized the execution, delivery and
performance of this Guaranty.

 

(4)           Each Guarantor hereby confirms that it will derive substantial
direct and indirect benefit from the transactions contemplated by the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to induce the L/C Issuer to issue Letters of Credit
under the Credit Agreement for the benefit of the Borrower from time to time,
each Guarantor hereby agrees as follows:

 

Section 1.  Guaranty: Limitation of Liability.

 

(a)           Each of the Guarantors hereby jointly and severally
unconditionally and irrevocably, as primary obligor and not merely as surety,
guarantees the full and prompt payment when due, whether by acceleration or
otherwise, and at all times thereafter, of (i) all obligations of the Borrower
howsoever created, arising or evidenced, whether director or indirect, absolute
or contingent, now or hereafter existing, or due or to become due, which arise
out of or in connection with the Credit Agreement or any other Loan Document, as
the same may be amended, modified, extended or renewed from time to time,
(ii) all obligations of the Borrower to any Lender Party (as defined below)
under any Swap Contract, any Secured Foreign Exchange

 

E-1

--------------------------------------------------------------------------------


 

Agreement and under any Cash Management Agreement and (c) all costs and expenses
paid or incurred by the Administrative Agent or any Lender Party in enforcing
this Guaranty or any other applicable Loan Document against such Guarantor (all
such obligations being herein collectively called the “Guaranteed
Obligations”).  As used herein, “Lender Party” means each Lender, each Hedge
Bank, each Cash Management Bank and each Foreign Exchange Bank.  Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower to the Administrative Agent or any Lender Party
under the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower.

 

(b)           This Guaranty constitutes a guaranty by each Guarantor of payment
when due and not of collection, and each Guarantor specifically agrees that it
shall not be necessary or required that the Administrative Agent or any Lender
Party exercise any right, assert any claim or demand or enforce any remedy
whatsoever against the Borrower (or any other Person) before or as a condition
to the obligations of such Guarantor hereunder.

 

(c)           Wherever possible, each provision of this Guaranty will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty is prohibited by or invalid under such
law, such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.  Consistent with the foregoing, and
notwithstanding any other provision of this Guaranty to the contrary, in the
event that any action or proceeding is brought in whatever form and in whatever
forum seeking to invalidate any Guarantor’s obligations under this Guaranty
under any fraudulent conveyance, fraudulent transfer theory, or similar
avoidance theory, whether under state or federal law, such Guarantor (the
“Affected Guarantor”), automatically and without any further action being
required of the Affected Guarantor, the Administrative Agent or any Lender
Party, shall be liable under this Guaranty only for an amount equal to the
maximum amount of liability that could have been incurred under applicable law
by the Affected Guarantor under any guaranty of the Guaranteed Obligations (or
any portion thereof) at the time of the execution and delivery of this Guaranty
(or, if such date is determined not to be the appropriate date for determining
the enforceability of the Affected Guarantor’s obligations hereunder for
fraudulent conveyance or transfer (or similar avoidance) purposes, on the date
determined to be so appropriate) without rendering such a hypothetical guaranty
voidable under applicable law relating to fraudulent conveyance, fraudulent
transfer, or any other grounds for avoidance (such highest amount determined
hereunder being the Affected Guarantor’s “Maximum Guaranty Amount”), and not for
any greater amount, as if the stated amount of this Guaranty as to the Affected
Guarantor had instead been the Maximum Guaranty Amount.  This Section is
intended solely to preserve the rights of the Administrative Agent and the
Lender Parties under this Guaranty to the maximum extent not subject to
avoidance under applicable law, and neither the Affected Guarantor nor any other
Person shall have any right or claim under this Section with respect to the
limitation described in this Guaranty, except to the extent necessary so that
the obligations of the Affected Guarantor under this Guaranty shall not be
rendered voidable under applicable law.  Without limiting the generality of the
foregoing, the determination of a Maximum Guaranty Amount for the Affected
Guarantor pursuant to the provisions of the second preceding sentence of this
Section shall not in any manner reduce or otherwise affect the obligations of
any other guarantors of any of the Guaranteed Obligations.

 

E-2

--------------------------------------------------------------------------------


 

Section 2.  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender Party with respect thereto.  The Obligations
of each Guarantor under this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against any Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions.  The
creation or existence from time to time of additional Guaranteed Obligations to
the Administrative Agent or the Lender Parties or any of them is authorized,
without notice to any Guarantor, and shall in no way impair the rights of the
Administrative Agent or the Lender Parties or the obligations of any Guarantor
under this Guaranty, including the Guaranty hereunder of such additional
Guaranteed Obligations.  The liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following to the fullest extent permitted
by applicable law:

 

(a)           any lack of validity, legality or enforceability of the Credit
Agreement or any Loan Document;

 

(b)           the failure of the Administrative Agent or any Lender Party:

 

(i)            to assert any claim or demand or to enforce any right or remedy
against the Borrower or any other Person (including any other guarantor) under
the provisions of the Credit Agreement, any other Loan Document or otherwise, or

 

(ii)           to exercise any right or remedy against any other guarantor of,
or collateral securing, any Guaranteed Obligations;

 

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other extension,
compromise or renewal of any Guaranteed Obligation;

 

(d)           any reduction, limitation, impairment or termination of any
Guaranteed Obligations for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to (and such
Guarantor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Guaranteed Obligations;

 

(e)           any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of the Credit Agreement or any
other Loan Document;

 

(f)            (i) any addition, exchange, release, surrender or non-perfection
of any collateral or (ii) any amendment to or waiver or release or addition of,
or consent to departure from, any other guaranty held by the Administrative
Agent or any Lender Party, securing or supporting any of the Guaranteed
Obligations;

 

E-3

--------------------------------------------------------------------------------


 

(g)           any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Guarantor, the Borrower,
any surety or any other guarantor; or

 

(h)           any failure of the Administrative Agent or any Lender Party to
disclose to the Borrower or any Guarantor any information relating to the
financial condition, operations, properties or prospects of any other Loan Party
now or in the future known to the Administrative Agent or any Lender Party (each
Guarantor waiving any duty on the part of the Administrative Agent or the Lender
Parties to disclose such information).

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment (in whole or in part) of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any Lender Party or any other Person upon the insolvency, bankruptcy or
reorganization of the Borrower or any other Loan Party or otherwise, all as
though such payment had not been made.

 

Section 3.  Waivers and Acknowledgments.

 

(a)           Each Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Lender Party protect, secure, perfect or insure any security interest or
Lien, or any property subject thereto, or exhaust any right or take any action
against the Borrower or any other Person (including any Guarantor) or entity or
any collateral securing any Guaranteed Obligations.

 

(b)           Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future (it
being understood and agreed that if, notwithstanding the foregoing, any such
revocation shall occur or be attempted, such revocation shall not in any event
reduce or otherwise affect any Guarantor’s liability with respect to Guaranteed
Obligations arising prior to receipt by the Administrative Agent and the Lender
Parties of written notice of such revocation or attempted revocation).

 

(c)           Each Guarantor hereby waives to the fullest extent permitted by
applicable law: (i) any rights to assert against the Administrative Agent and
the Lender Parties any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
Borrower, any other Guarantor or any other party liable to the Administrative
Agent and the Lender Parties; (ii) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (iii) any defense arising by reason of any
claim or defense based upon an election of remedies by the Administrative Agent
or the Lender Parties; (iv) any act which shall defer or delay the operation of
any statute of limitations applicable to the Guaranteed Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and (v) any defense or
benefit that may be derived from or afforded by law which limits the liability
of or exonerates guaranties or sureties or requires the Administrative Agent or
the Lender Parties to exhaust remedies against the Borrower prior to

 

E-4

--------------------------------------------------------------------------------


 

commencing any action or foreclosure against such Guarantor or its properties
including, without limitation, the benefits of Sections 2787 through 2855,
inclusive, and Sections 2899 and 3433 of the California Civil Code and any
successor provisions to such Sections, or any similar provisions under United
States law.

 

(d)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in this Section 3 are knowingly
made in contemplation of such benefits.

 

Section 4.  Subrogation.  Each Guarantor agrees that it will not exercise any
rights that it may now or hereafter acquire against the Borrower, any other
Guarantor or any other Person that arise from the existence, payment,
performance or enforcement of such Guarantor’s obligations under this Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender Party against the Borrower, any other Guarantor or any other Person or
any collateral which the Administrative Agent or any Lender Party now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from the Borrower or any Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or terminated (other than any contingent indemnification or similar
contingent obligation not yet due and payable).  If any amount shall be paid to
any Guarantor in violation of the preceding sentence at any time prior to the
later of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty and (ii) the Maturity Date, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lender Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations and any other amounts payable
under this Guaranty whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) a Guarantor shall make payment to the Administrative Agent or any Lender
Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
be paid in full in cash and (iii) the Maturity Date shall have occurred, the
Administrative Agent and the Lender Parties shall, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.

 

Section 5.  Payments Free and Clear of Taxes, Etc.

 

(a)           Any and all payments made by any Guarantor hereunder to or for the
account of the Administrative Agent or any Lender Party shall be made, in
accordance with and subject to Section 3.01 of the Credit Agreement, free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if such Guarantor shall be required by applicable law to
deduct or withhold any Indemnified Taxes (including any Other Taxes) from

 

E-5

--------------------------------------------------------------------------------


 

such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions or withholdings (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or the applicable Lender Party, as the case may be, receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the applicable Guarantor shall make such deductions or
withholdings and (iii) the applicable Guarantor shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.

 

(b)           Without limiting the provisions of subsection (a) above, the
Guarantors shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)           Each Guarantor will indemnify the Administrative Agent and each
Lender Party, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender Party, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the applicable Guarantor by a Lender Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender Party, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Guarantor to a Governmental Authority, such Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Lender Party that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which a
Guarantor is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall, if requested by a Guarantor or the Administrative Agent, deliver to such
Guarantor (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by such Guarantor or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by a Guarantor or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Guarantor or the Administrative Agent as will enable such Guarantor or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements.

 

(f)            If the Administrative Agent or any Lender Party determines, in
its good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by a Guarantor or with respect to
which a Guarantor has paid additional amounts pursuant to this Section, it shall
pay to such Guarantor an amount equal to such refund (but only

 

E-6

--------------------------------------------------------------------------------


 

to the extent of indemnity payments made, or additional amounts paid, by such
Guarantor under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out of pocket expenses of the Administrative
Agent or such Lender Party, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Guarantor, upon the request of the Administrative
Agent or such Lender Party, agrees to repay the amount paid over to such
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender Party if the
Administrative Agent or such Lender Party is required to repay such refund to
such Governmental Authority.  This subsection shall not be construed to require
the Administrative Agent or any Lender Party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Guarantor.

 

(g)           If a Guarantor determines in good faith that a reasonable basis
exists for contesting a Tax or Other Tax with respect to which such Guarantor
has paid an additional amount under this Section, the Administrative Agent or
the relevant Lender Party, as applicable, shall cooperate with such Guarantor
(but shall have no obligation to disclose any confidential information, unless
arrangements satisfactory to the relevant Lender Party have been made to
preserve the confidential nature of such information) in challenging such Tax or
Other Tax at the Guarantor’s expense if requested by such Guarantor (it being
understood and agreed that none of the Administrative Agent or any Lender Party
shall have any obligation to contest, or any responsibility for contesting, any
Tax), and any cost incurred by the Administrative Agent or the relevant Lender
Party in connection with its cooperation shall be borne by the relevant
Guarantor.

 

Section 6.  Representations and Warranties.  Each Guarantor hereby represents
and warrants that such Guarantor has, independently and without reliance upon
the Administrative Agent or any Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and such Guarantor has established
adequate means of obtaining from any other Loan Parties on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the financial condition, operations, properties and
prospects of such other Loan Parties.

 

Section 7.  Affirmative Covenants.  Each Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid, any Letter
of Credit shall be outstanding or any Lender Party shall have any Commitment
(other than any contingent indemnification or similar contingent obligation not
yet due and payable), if, under the terms of the Credit Agreement, the Borrower
is required to cause such Guarantor or any of such Guarantor’s Subsidiaries to
take, or to refrain from taking, any action, or to comply with any requirements,
obligations, limitations or restrictions contained therein, in each case whether
individually or together with any other Loan Parties, such Guarantor shall, and
shall cause any such Subsidiaries to, take or refrain from taking (as the case
may be) any such action and comply with all such requirements, obligations,
limitations and restrictions and not take any action that would create an Event
of Default.

 

E-7

--------------------------------------------------------------------------------


 

Section 8.  Amendments, Etc.  No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent and the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Anything contained herein to the contrary notwithstanding, any
amendment to this Guaranty pursuant to the form attached hereto shall be
effective upon execution by the party thereto and acceptance thereof by the
Administrative Agent, in each case without further consent by or notice to the
Required Lenders or any of the Loan Parties.

 

Section 9.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including by facsimile communication).  All such
written notices shall be mailed, faxed or delivered to the address, facsimile
number or electronic mail address specified, in the case of any Guarantor, on
the signature pages hereto and in the case of the Administrative Agent or any
Lender Party, in the Credit Agreement, or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties.  All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party hereto and (ii) (A) if delivered by
hand or by courier, when signed for by or on behalf of the relevant party
hereto; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when
delivered.  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

Section 10.  No Waiver; Remedies.  No failure on the part of the Administrative
Agent or any Lender Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 11.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 of the Credit Agreement to
authorize the Administrative Agent to declare the Note or Notes due and payable
pursuant to the provisions of said Section 8.02, each Lender Party is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender Party to or for the credit or the account of any
Guarantor against any and all of the Obligations of such Guarantor now or
hereafter existing under this Guaranty, whether or not such Lender Party shall
have made any demand under this Guaranty and although such Obligations may be
unmatured.  Each Lender Party agrees promptly to notify each Guarantor after any
such set-off and application; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of each Lender Party under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that such
Lender Party may have.

 

Section 12.  Indemnification.  Without limitation on any other obligations of
any Guarantor or remedies of the Lender Parties under this Guaranty, each
Guarantor shall, to the

 

E-8

--------------------------------------------------------------------------------


 

fullest extent permitted by law, indemnify, defend and save and hold harmless
the Administrative Agent and each Lender Party from and against, and shall pay
on demand, any and all losses, liabilities, damages, costs, expenses and charges
(including the reasonable documented fees and disbursements of the
Administrative Agent’s or such Lender Party’s legal counsel) suffered or
incurred by the Administrative Agent or such Lender Party as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except that the enforceability of this Guaranty may be limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

Section 13.  Continuing Guaranty; Assignments under the Credit Agreement.  This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and the termination of the Commitments
(other than any contingent indemnification or similar contingent obligation not
yet due and payable), (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Administrative
Agent and the Lender Parties and their successors, transferees and assigns. 
Without limiting the generality of the foregoing clause (c), any Lender Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender Party herein or
otherwise, in each case as and to the extent provided in Section 10.06 of the
Credit Agreement.

 

If all of the stock of a Guarantor or any of its successors in interest under
this Guaranty shall be sold or otherwise disposed of (including by merger or
consolidation) in a sale or other disposition not prohibited by the Credit
Agreement or otherwise consented to by the Required Lenders, such Guarantor or
such successor in interest, as the case may be, may request, and the
Administrative Agent shall, upon such request, execute and deliver documents or
instruments necessary to evidence the release and discharge such Guarantor from
Guaranty.

 

Section 14.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAW
PRINCIPLES.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH GUARANTOR AND THE ADMINISTRATIVE AGENT
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING

 

E-9

--------------------------------------------------------------------------------


 

ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  EACH GUARANTOR AND THE ADMINISTRATIVE AGENT WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

(c)           EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(d)           Section captions used in this Guaranty are for convenience of
reference only, and shall not affect the construction of this Guaranty.

 

(e)           Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

(f)            This Guaranty, taken together with all of the other Loan
Documents and all certificates and other documents delivered by the Borrower and
the Guarantors to the Administrative Agent or the Lender Parties, embodies the
entire agreement and supersedes all prior agreements, written and oral, relating
to the subject matter hereof.

 

(g)           This Guaranty may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile shall be as effective as delivery
of a manually executed counterpart of this Guaranty.

 

(h)           If any action or proceeding is filed in a court of the State of
California by or against any party hereto in connection with any of the
transactions contemplated by this Guaranty or any other Loan Document, the court
shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who shall be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that at the option of

 

E-10

--------------------------------------------------------------------------------


 

any party to such proceeding, any such issues pertaining to a “provisional
remedy” as defined in California Code of Civil Procedure Section 1281.8 shall be
heard and determined by the court.

 

E-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed and delivered by its officers thereunto duly authorized as of the date
first above written.

 

 

GUARANTORS:

 

 

 

GUESS? BERMUDA HOLDINGS, LLC

 

GUESS.COM, INC.

 

GUESS? RETAIL, INC.

 

GUESS? VALUE LLC

 

 

 

 

 

By:

 

 

Name:

Dennis Secor

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

Address:

1444 South Alameda Street

 

 

Los Angeles, CA 90021

 

E-12

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

E-13

--------------------------------------------------------------------------------


 

AMENDMENT TO GUARANTY

 

This Amendment to Guaranty (this “Amendment”), dated as of                   ,
        , relates to the Guaranty dated as of July 6, 2011 (as amended to date,
the “Guaranty”), from certain Domestic Subsidiaries (collectively, the
“Guarantors”) of the Borrower in favor of the Lender Parties (as defined in the
Guaranty) and JPMorgan Chase Bank, N.A., as Administrative Agent
(“Administrative Agent”).

 

In compliance with Section 6.12 of the Credit Agreement dated as of July 6, 2011
(as amended from time to time, the “Credit Agreement”) among Guess?, Inc. (the
“Borrower”), the Administrative Agent, the L/C Issuer, the Swing Line Lender and
the Lenders party thereto, the undersigned Domestic Subsidiary (the “Additional
Guarantor”) hereby agrees as follows (capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement):

 

1.             Amendment.  The Guaranty is hereby amended to add as a party, and
more specifically, as a Guarantor, thereunder, the Additional Guarantor.

 

2.             Representations and Warranties.  The Additional Guarantor
represents and warrants to the Administrative Agent and the Lender Parties that
each of the representations and warranties of a Guarantor contained in the
Guaranty is hereby made by the Additional Guarantor as of the date hereof and is
true and correct, in all material respects, as to the Additional Guarantor as of
the date hereof.

 

3.             Additional Guarantor as Guarantor.  The Additional Guarantor
assumes all of the obligations and liabilities of a Guarantor under the
Guaranty, agrees to be bound thereby as if the Additional Guarantor were an
original party to the Guaranty and shall be a Guarantor for all purposes under
the Loan Documents.

 

4.             Effectiveness.  This Amendment shall become effective as of the
date hereof upon acceptance by the Administrative Agent (notice of which is
hereby waived by the Additional Guarantor).

 

E-14

--------------------------------------------------------------------------------


 

5.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

 

Accepted and Agreed to

 

this          day of                       , 20    :

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

E-15

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) dated as of July 6, 2011 is among
Guess ?, Inc., a Delaware corporation (the “Borrower”), each Domestic Subsidiary
(as defined in the Credit Agreement referred to below) of the Borrower listed on
the signature pages hereof, each other person or entity which from time to time
becomes a party hereto (collectively, including the Borrower, the “Grantors” and
individually each a “Grantor”) and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for the Lenders (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, various financial institutions (the “Lenders”) and the
Administrative Agent have entered into that certain Credit Agreement dated as of
the date hereof (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”) pursuant to which the Lenders have, among other things,
and subject to the terms and conditions set forth in the Credit Agreement,
agreed to make Loans and Letters of Credit available to the Borrower;

 

WHEREAS, certain Domestic Subsidiaries have guaranteed all of the obligations of
the Borrower under or in connection with the Credit Agreement and certain other
obligations pursuant to a Guaranty dated as of even date herewith (the
“Guaranty”);

 

WHEREAS, each Grantor will benefit from the making of loans and the issuance of
letters of credit pursuant to the Credit Agreement; and

 

WHEREAS, the obligations of the Borrower under the Credit Agreement and the
other Loan Documents (as defined in the Credit Agreement) and the obligations of
the other Grantors under the Guaranty are to be secured pursuant to this
Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions.  When used herein (a) the
terms Account, Account Debtor, Certificated Security, Chattel Paper, Commercial
Tort Claim, Commodity Account, Commodity Contract, Deposit Account, Document,
Equipment, Fixture, General Intangibles,
Goods, Instrument, Inventory, Investment Property, Proceeds, Security,
Securities Account, Security Entitlement and Uncertificated Security have the
meanings assigned to such terms in the UCC; (b) capitalized terms used but not
defined have the meanings assigned to such terms in the Credit Agreement and
(c) the following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):

 

“Administrative Agent” is defined in the introductory paragraph.

 

“Agreement” is defined in the introductory paragraph.

 

F-1

--------------------------------------------------------------------------------


 

“Assignee Deposit Account” is defined in Section 4 hereof.

 

“Borrower” is defined in the introductory paragraph.

 

“Collateral” means, with respect to any Grantor, all property and rights of such
Grantor in which a security interest is granted hereunder.

 

“Computer Hardware and Software” means, with respect to any Grantor, (i) all
computer and other electronic data processing hardware, whether now or hereafter
owned, licensed or leased by such Grantor, including, without limitation, all
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and all peripheral devices and other related computer
hardware; (ii) all software programs, whether now or hereafter owned, licensed
or leased by such Grantor, designed for use on the computers and electronic data
processing hardware described in clause (i) above, including, without
limitation, all operating system software, utilities and application programs in
whatsoever form (source code and object code in magnetic tape, disk or hard copy
format or any other listings whatsoever); (iii) all firmware associated
therewith, whether now or hereafter owned, licensed or leased by such Grantor;
and (iv) all documentation for such hardware, software and firmware described in
the preceding clauses (i), (ii) and (iii), whether now or hereafter owned,
licensed or leased by such Grantor, including, without limitation, flow charts,
logic diagrams, manuals, specifications, training materials, charts and pseudo
codes.

 

“Costs and Expenses” means, with respect to any Grantor, all reasonable
documented costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Administrative Agent in connection with (i) the
execution, delivery and performance of this Agreement by such Grantor,
(ii) protecting, preserving or maintaining any Collateral of such Grantor,
(iii) collecting the Liabilities of such Grantor and (iv) enforcing any rights
of the Administrative Agent hereunder in respect of the Collateral of such
Grantor.

 

“Credit Agreement” is defined in the recitals.

 

“Grantor” is defined in the introductory paragraph.

 

“Guaranty” is defined in the recitals.

 

“Intellectual Property” means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names,
designs, logos, indicia, and/or other source and/or business identifiers and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including, without limitation, copyrights for
computer programs) and copyright registrations or applications for registrations
which have heretofore been or may hereafter be issued throughout the world and
all tangible property embodying the copyrights; unpatented inventions (whether
or not patentable); patent applications and patents; industrial designs,
industrial design applications and registered industrial designs, license
agreements related to any of the foregoing set forth in this definition and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets,

 

F-2

--------------------------------------------------------------------------------


 

source codes, object codes and other physical manifestations, embodiments or
incorporations of any of the foregoing set forth in this definition; the right
to sue for all past, present and future infringements of any of the foregoing
set forth in this definition; and all common law and other rights throughout the
world in and to all of the foregoing.

 

“Lender Party” means each Lender, each Cash Management Bank, each Foreign
Exchange Bank and each Hedge Bank.

 

“Lenders” is defined in the recitals.

 

“Liabilities” means (a) as to the Borrower, all obligations of the Borrower to
the Administrative Agent or any Lender Party, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, which arise out of or in connection with any
of the Loan Documents (including, without limitation, with respect to Letters of
Credit), as the same may be amended, modified, extended or renewed from time to
time, all obligations of the Borrower to any Lender Party under any Swap
Contract, all obligations of the Borrower to any Lender Party under any Secured
Foreign Exchange Agreement and all obligations of the Borrower to any Lender
Party under any Cash Management Agreement, (b) with respect to each Grantor
other than the Borrower, all obligations of such Grantor under the Guaranty,
under any Secured Hedge Agreement, under any Secured Cash Management Agreement,
under any Secured Foreign Exchange Agreement or any other Collateral Document,
and (c) with respect to each Grantor, all Costs and Expenses payable by such
Grantor.

 

“Non-Tangible Collateral” means, with respect to any Grantor, collectively, such
Grantor’s Accounts and General Intangibles.

 

“UCC” means the Uniform Commercial Code as in effect in the State of California
on the date of this Agreement, as the same may be amended from time to time.

 

2.                                       Grant of Security Interest.  As
security for the payment of all Liabilities, each Grantor hereby assigns to the
Administrative Agent for the benefit of the Lender Parties, and grants to the
Administrative Agent for the benefit of the Lender Parties a continuing security
interest in, the following, whether now or hereafter existing or acquired:

 

All of such Grantor’s:

 

(i)                                     Accounts;

 

(ii)                                  Chattel Paper;

 

(iii)                               Commercial Tort Claims;

 

(iv)                              Computer Hardware and Software and all rights
with respect thereto, including, without limitation, any and all licenses,
options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing;

 

F-3

--------------------------------------------------------------------------------


 

(v)                                 Deposit Accounts;

 

(vi)                              Documents;

 

(vii)                           General Intangibles;

 

(viii)                        Goods (including, without limitation, all its
Equipment, Fixtures and Inventory), together with all accessions, additions,
attachments, improvements, substitutions and replacements thereto and therefor;

 

(ix)                                Instruments;

 

(x)                                   Intellectual Property;

 

(xi)                                Investment Property;

 

(xii)                             Letter-of-Credit Rights and letters of credit
(as such term is defined in the UCC);

 

(xiii)                          money (as such term is defined in the UCC) of
every jurisdiction whatsoever;

 

(xiv)                         to the extent not included in the foregoing, other
personal property of any kind or description;

 

(xv)                            to the extent not included in the foregoing, all
books, records, writings, data bases, information and other property relating
to, used or useful in connection with, evidencing, embodying, incorporating or
referring to any of the foregoing, all claims and/or insurance proceeds arising
out of the loss, nonconformity or any interference with the use of, or any
defects or infringements of rights in, or damage to, any of the foregoing; and

 

(xvi)                         all proceeds, products, offspring, rents, issues,
profits and returns of and from, and all distributions on and rights arising out
of, any of the foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (i) more than 65% of the Equity Interests of a first-tier Foreign
Subsidiary and (ii) any Excluded Assets.

 

3.                                       Warranties.  Each Grantor warrants
that:  (i) such Grantor shall take no action to cause or permit any financing
statement (other than any which may have been filed on behalf of the
Administrative Agent or in connection with Permitted Liens (as defined below))
covering any of the Collateral to be on file in any public office; (ii) such
Grantor is and will be the lawful owner of its interest in all Collateral, free
of all Liens whatsoever, other than the security interest hereunder and
Permitted Liens, with full entity power and authority to execute this Agreement
and perform such Grantor’s obligations hereunder, and to subject the Collateral
to the security interest hereunder; (iii) such Grantor’s true legal name as
registered in the jurisdiction in which such Grantor is organized or
incorporated, state of incorporation or organization, organizational

 

F-4

--------------------------------------------------------------------------------


 

identification number as designed by the state of its incorporation or
organization, federal employee identification number, chief executive office,
and principal place of business are as set forth on Schedule I hereto (as
supplemented by the Grantor from time to time) (and such Grantor has not
maintained its chief executive office and principal place of business at any
other location at any time after January 1, 2006 and on or prior to the Closing
Date), except to the extent that Grantor has given the Administrative Agent
notice of any change as contemplated by Section 6 of this Agreement; (iv) each
other location where such Grantor maintains a place of business or locates Goods
with a value in excess of $250,000 is set forth on Schedule II hereto or in the
Closing Date Letter, as of the most recent date of delivery of a supplement to
such Schedule (as supplemented by the Grantor from time to time but no less
frequently than annually); (v) except as disclosed on Schedule III, such Grantor
is not known as of the date of this Agreement and during the five years
preceding the date hereof has not previously been known by any trade name;
(vi) except as disclosed on Schedule III, during the five years preceding the
date hereof such Grantor has not been known by any legal name different from the
one set forth on the signature page of this Agreement nor has such Grantor been
the subject of any merger or other corporate reorganization; and
(vii) Schedule IV, as of the most recent date of delivery of a supplement to
such Schedule (as supplemented by the Grantor from time to time but no less
frequently than annually) hereto contains a complete listing of all of such
Grantor’s Intellectual Property which has been registered under any United
States federal registration statute.

 

4.                                       Collections, etc.  Until such time
during the existence of an Event of Default as the Administrative Agent shall
notify such Grantor of the revocation of such power and authority, each Grantor
(a) will, at its own expense, endeavor to collect, consistent with past
practice, all amounts due under any of the Non-Tangible Collateral, including
the taking of such action with respect to such collection as such Grantor may
deem advisable in the exercise of its business judgment , and (b) may grant, in
the ordinary course of business, to any party obligated on any of the
Non-Tangible Collateral, any rebate, refund or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Non-Tangible
Collateral.  The Administrative Agent, however, may, at any time that an Event
of Default exists, whether before or after any revocation of such power and
authority or the maturity of any of the Liabilities, notify any parties
obligated on any of the Non-Tangible Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder and enforce
collection of any of the Non-Tangible Collateral by suit or otherwise and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder or evidenced thereby.  Upon request of the
Administrative Agent during the existence of an Event of Default, each Grantor
will, at its own expense, notify any parties obligated on any of the
Non-Tangible Collateral to make payment to the Administrative Agent of any
amounts due or to become due thereunder.

 

Upon request by the Administrative Agent during the existence of an Event of
Default, (i) each Grantor will forthwith, upon receipt, transmit and deliver to
the Administrative Agent, in the form received, all cash, checks, drafts and
other instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Administrative Agent) which
may be received by such Grantor at any time in full or partial payment or
otherwise as proceeds of any of the Collateral, and (ii) except as the
Administrative Agent may otherwise consent in writing, any such items which may
be so received by any

 

F-5

--------------------------------------------------------------------------------


 

Grantor during the existence of an Event of Default will not be commingled with
any other of its funds or property, but will be held separate and apart from its
own funds or property and upon express trust for the Administrative Agent until
delivery is made to the Administrative Agent.  Each Grantor will comply with the
terms and conditions of any consent given by the Administrative Agent pursuant
to the foregoing sentence.

 

During the existence of an Event of Default, (i) all items or amounts which are
delivered by any Grantor to the Administrative Agent on account of partial or
full payment or otherwise as proceeds of any of the Collateral shall be
deposited to the credit of a deposit account (each an “Assignee Deposit
Account”) under which the Administrative Agent is the depositary bank of such
Grantor, as security for payment of the Liabilities, and (ii) no Grantor shall
have any right to withdraw any funds deposited in the applicable Assignee
Deposit Account.  The Administrative Agent may, from time to time, in its
discretion, and shall upon request of the applicable Grantor made not more than
once in any week, apply all or any of the then balance, representing collected
funds, in the Assignee Deposit Account, toward payment of the Liabilities,
whether or not then due, in such order of application as the Administrative
Agent may determine, and the Administrative Agent may, from time to time, in its
discretion, release all or any of such balance to the applicable Grantor.

 

During the existence of an Event of Default, the Administrative Agent is
authorized to endorse, in the name of the applicable Grantor, any item,
howsoever received by the Administrative Agent, representing any payment on or
other proceeds of any of the Collateral.

 

From and after the date that is 90 days after the date hereof, no Grantor shall
maintain any Deposit Account or deposit any items or amounts in any Deposit
Account, except: (i) Deposit Accounts maintained with the Administrative Agent,
(ii) local Deposit Accounts maintained by each respective Grantor in order to
fund such Grantor’s ordinary course of business operations, (iii) other Deposit
Accounts of the Grantors for which account control agreements with the
Administrative Agent are in effect or that are swept into concentration accounts
for which account control agreements with the Administrative Agent are in place,
(iv) Deposit Accounts with an aggregate amount on deposit not to exceed
$1,000,000, (v)  any Deposit Account used solely for (A) funding payroll or
segregating payroll taxes, (B) segregating 401k contribution or contributions to
an employee stock purchase plan and other health and benefit plans, in each case
for payment in accordance with any applicable laws, and (C) holding customer
deposits which by its terms or applicable law may not be pledged by a Grantor
and (vi) as otherwise permitted by the Credit Agreement.

 

5.                                       Certificates, Schedules and Reports. 
Each Grantor will from time to time deliver to the Administrative Agent such
schedules, certificates and reports respecting all or any of the Collateral at
the time subject to the security interest hereunder, and the items or amounts
received by such Grantor in full or partial payment of any of the Collateral, as
the Administrative Agent may reasonably request.  Any such schedule, certificate
or report shall be executed by a duly authorized officer of such Grantor and
shall be in such form and detail as the Administrative Agent may reasonably
specify.  Each Grantor shall immediately notify the Administrative Agent of the
occurrence of any event causing any loss or depreciation in the value of its
Inventory or other Goods which is material to the Borrower and its Subsidiaries
taken as a whole, and such notice shall specify the amount of such loss or
depreciation.

 

F-6

--------------------------------------------------------------------------------


 

6.                                       Agreements of the Grantors.  Each
Grantor (a) will, upon request of the Administrative Agent, execute such
financing statements and other documents (and pay the cost of filing or
recording the same in all public offices reasonably deemed appropriate by the
Administrative Agent) and do such other acts and things (including, without
limitation, delivery to the Administrative Agent of any Instruments or
Certificated Securities which constitute Collateral), all as the Administrative
Agent may from time to time reasonably request, to establish and maintain a
valid perfected security interest in the Collateral (free of all other liens,
claims and rights of third parties whatsoever, other than Permitted Liens) to
secure the payment of the Liabilities; (b) hereby authorizes the Administrative
Agent to file financing statements describing the collateral as “all property”
or words of similar import, and to file other documents without its signature
(to the extent allowed by applicable law); (c) on and as of the date of delivery
of each supplement to Schedule II hereto, will have all its Inventory, Equipment
and all other Goods, in each case with a value in excess of $250,000, at, and
will not have any place of business or any such Goods at any location other than
its address(es) shown on Schedules I and II hereto as so supplemented; (d) shall
not change its state of organization or incorporation or its name, identity or
organizational structure such that any financing statement filed to perfect the
Administrative Agent interests under this Agreement would become seriously
misleading, unless the Grantor shall have given the Administrative Agent not
less than 10 days’ prior notice of such change (provided that this
Section 6(d) shall not be deemed authorize any change or transaction prohibited
under the Credit Agreement); (e) will furnish the Administrative Agent such
information concerning such Grantor, the Collateral and the Account Debtors as
the Administrative Agent may from time to time reasonably request; (f) will,
upon request of the Administrative Agent, stamp on its records concerning the
Collateral and add on all Chattel Paper constituting a portion of the
Collateral, a notation, in form reasonably satisfactory to the Administrative
Agent, of the security interest of the Administrative Agent hereunder;
(g) except as permitted by the Credit Agreement, will not sell, lease, assign or
create or permit to exist any lien on or security interest in any Collateral
other than Permitted Liens and liens and security interests in favor of the
Administrative Agent; (h) will at all times keep all its Inventory and other
Goods insured as required by Section 6.07 of the Credit Agreement, and cause all
such insurance policies for loss or damage to provide that loss thereunder shall
be payable to the Administrative Agent as its interest may appear (it being
understood that (A) so long as no Event of Default shall be existing, the
Administrative Agent shall deliver any proceeds of such insurance which may be
received by it to such Grantor and (B) whenever an Event of Default shall be
existing, the Administrative Agent may apply any proceeds of such insurance
which may be received by it toward payment of the Liabilities, whether or not
due, in such order of application as the Administrative Agent may determine) and
such policies or certificates thereof shall, if the Administrative Agent so
requests, be deposited with or furnished to the Administrative Agent; (i) will
take all steps reasonably necessary to protect, preserve and maintain all of its
rights in all material portions of the Collateral; and (j) will reimburse the
Administrative Agent for all documented expenses, including reasonable
attorneys’ fees and legal expenses, incurred by the Administrative Agent in
seeking to collect or enforce any rights in respect of such Grantor’s
Collateral.

 

Any expenses incurred in protecting, preserving and maintaining any Collateral
shall be borne by the applicable Grantor.  Whenever an Event of Default shall be
existing, the Administrative Agent shall have the right to bring suit to enforce
any or all of the Intellectual Property or licenses thereunder, in which event
the applicable Grantor shall at the request of the

 

F-7

--------------------------------------------------------------------------------


 

Administrative Agent do any and all lawful acts and execute any and all proper
documents required by the Administrative Agent in aid of such enforcement and
such Grantor shall promptly, upon demand, reimburse and indemnify the
Administrative Agent for all reasonable and documented costs and expenses
incurred by the Administrative Agent in the exercise of its rights under this
Section 6, except to the extent any of the foregoing result from the gross
negligence, bad faith or willful misconduct of the Administrative Agent. 
Notwithstanding the foregoing, except as set forth in Section 8, the
Administrative Agent shall have no obligations or liabilities regarding the
Collateral or any thereof by reason of, or arising out of, this Agreement.

 

7.                                       Default.  Whenever an Event of Default
shall be existing, the Administrative Agent may exercise from time to time any
and all rights and remedies available to it under applicable law, in addition to
those described in this section below.

 

(a)                                  Each Grantor agrees, in case of an Event of
Default, (i) at the Administrative Agent’s request, to assemble, at its expense,
all its Inventory and other Goods (other than Fixtures) at a convenient place or
places acceptable to the Administrative Agent, and (ii) at the Administrative
Agent’s request, to execute all such documents and do all such other things
which may be necessary or desirable in order to enable the Administrative Agent
or its nominee to be registered as owner of the Intellectual Property with any
competent registration authority.

 

(b)                                 Notice of the intended disposition of the
Collateral may be given by first-class mail, hand-delivery (through a delivery
service or otherwise), facsimile or E-mail, and shall be deemed to have been
“sent” upon deposit in the U.S. Mails with adequate postage properly affixed,
upon delivery to an express delivery service or upon the electronic submission
through telephonic or Internet services, as applicable.  Each Grantor hereby
agrees and acknowledges that (i) with respect to collateral that is: (A)
perishable or threatens to decline speedily in value, or (B) is of a type
customarily sold on a recognized market (including but not limited
to, Investment Property), no notice of disposition need be given; and (ii) with
respect to Collateral not described in clause (i) above, notification sent
during an Event of Default exists and ten days before any proposed disposition
provides notice within a reasonable time before disposition.

 

(c)                                  Each Grantor hereby agrees and acknowledges
that a commercially reasonable disposition of Inventory, Equipment, Computer
Hardware and Software, or Intellectual Property may be by lease or license of,
in addition to the sale of, such Collateral.  Each Grantor further agrees and
acknowledges that and that a disposition: (i) made in the usual manner on any
recognized market, or (ii) a disposition at the price current in any recognized
market at the time of disposition, or (iii) a disposition in conformity with
reasonable commercial practices among dealers in the type of property subject to
the disposition; shall be deemed commercially reasonable.

 

(d)                                 Any cash proceeds of any disposition by the
Administrative Agent of any of the Collateral shall be applied by the
Administrative Agent to payment of expenses in connection with the Collateral,
including reasonable attorneys’ fees and legal expenses, and thereafter to the
payment of any and all of the Liabilities in the order of application set forth
in Section 8.03 of the Credit Agreement, and thereafter any surplus will be paid
to the Grantor.  The Administrative Agent need not apply or pay over for
application noncash proceeds of collection and enforcement unless: (i) the
failure to do so would be commercially unreasonable and (ii) the

 

F-8

--------------------------------------------------------------------------------


 

affected Grantor has provided the Administrative Agent with a written demand to
apply or pay over such noncash proceeds on such basis.

 

8.                                       General.  The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any of the Collateral in its possession if it treats such
Collateral with the same care it affords its own property or if it takes such
action for that purpose as any applicable Grantor requests in writing, but
failure of the Administrative Agent to comply with any such request shall not,
of itself, be deemed a failure to exercise reasonable care, and no failure of
the Administrative Agent to preserve or protect any rights with respect to such
Collateral against prior parties, or to do any act with respect to the
preservation of such Collateral not so requested by any Grantor, shall be deemed
a failure to exercise reasonable care in the custody or preservation of such
Collateral.

 

Notwithstanding anything herein to the contrary, assets (including Equity
Interests) of any Grantor to the extent the Administrative Agent reasonably
determines that the cost of obtaining or perfecting a security interest in such
assets is excessive in relation to the benefit expected to be afforded to the
Lenders thereby, then, with respect to such assets, the Grantor shall not be
required to comply with the terms and covenants of this Agreement that would
otherwise be applicable to such assets.

 

All notices and requests hereunder shall be in writing (including facsimile
transmission) and shall be sent (i) if to the Administrative Agent, to its
address shown on Schedule 10.02 to the Credit Agreement or such other address as
it may, by written notice to the Borrower, have designated as its address for
such purpose, and (ii) if to any Grantor, to its address shown on Schedule I
hereto or to such other address as such Grantor may, by written notice to the
Administrative Agent, have designated as its address for such purpose.  Notices
sent by facsimile transmission shall be deemed to have been given when sent;
notices sent by mail shall be deemed to have been given four Business Days after
the date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier shall be deemed to have been given
when received.

 

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

 

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full and all Commitments have terminated (other than any contingent
indemnification or similar contingent obligation not yet due and payable).  If
at any time all or any part of any payment theretofore applied by the
Administrative Agent or any Lender Party to any of the Liabilities is or must be
rescinded or returned by the Administrative Agent or such Lender Party for any
reason whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of any Grantor), such Liabilities shall, for the purposes of this
Agreement, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued in existence, notwithstanding such application by
the Administrative Agent or such Lender Party, and this Agreement shall continue
to be effective or be reinstated, as the case may be, as to such

 

F-9

--------------------------------------------------------------------------------


 

Liabilities, all as though such application by the Administrative Agent or such
Lender Party had not been made.

 

Upon the payment in full of all Obligations, the cancellation or termination of
the Commitments and the cancellation or expiration of all outstanding Letters of
Credit (other than any contingent indemnification or similar contingent
obligation not yet due and payable), the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantors.  Upon any such termination the Administrative Agent will, at Grantor’s
expense, execute and deliver to Grantors such documents as Grantors shall
reasonably request to evidence such termination.  In addition, upon the proposed
sale, transfer or other disposition of any Collateral by Grantors in compliance
with the Credit Agreement for which such Grantor desires to obtain a security
interest release from the Administrative Agent, such Grantor shall deliver an
Officer’s Certificate (x) stating that the Collateral subject to such
disposition is being sold, transferred or otherwise disposed of in compliance
with the terms of the Credit Agreement and (y) specifying the Collateral being
sold, transferred or otherwise disposed of in the proposed transaction.  Upon
the receipt of such Officer’s Certificate, the Administrative Agent shall, at
Grantor’s expense, execute and deliver such releases of its security interest in
such Collateral which is to be so sold, transferred or disposed of, as may be
reasonably requested by such Grantor.

 

This Agreement and all other Loan Documents shall be governed by and construed
in accordance with and governed by the internal laws of the State of New York
(except to the extent that pursuant to New York law, the perfection, the effect
of perfection or nonperfection, or the priority of the security interest granted
hereunder may be determined in accordance with the laws of a different
jurisdiction).  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

The rights and privileges of the Administrative Agent hereunder shall inure to
the benefit of its successors.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.  At any time after the date of this
Agreement, one or more additional persons or entities may become parties hereto
by executing and delivering to the Administrative Agent a counterpart of this
Agreement (including supplements to the Schedules hereto).  Immediately upon
such execution and delivery (and without any further action), each such
additional person or entity will become a party to, and will be bound by all the
terms of, this Agreement.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH GRANTOR, THE

 

F-10

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH GRANTOR, THE
ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. 
THE BORROWER, EACH GRANTOR AND THE ADMINISTRATIVE AGENT WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court.

 

F-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

GUESS ?, INC.

 

GUESS? BERMUDA HOLDINGS, LLC

 

GUESS.COM, INC.

 

GUESS? RETAIL, INC.

 

GUESS? VALUE LLC

 

 

 

 

 

By:

 

 

Name:

Dennis Secor

 

Title:

Senior Vice President and Chief Financial Officer

 

F-12

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent for the Lenders

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-13

--------------------------------------------------------------------------------


 

SCHEDULE I

TO SECURITY AGREEMENT

 

Grantor’s federal employment identification number:

 

Grantor’s state identification number:

 

Grantor’s state of incorporation/organization:

 

Grantor’s true and correct name as registered in its state of
incorporation/organization:

 

Grantor’s chief executive office:

 

Grantor’s principal place of business:

 

F-14

--------------------------------------------------------------------------------


 

SCHEDULE II

TO SECURITY AGREEMENT

 

ADDRESSES OF ALL LOCATIONS AT WHICH GOODS ARE KEPT

 

F-15

--------------------------------------------------------------------------------


 

SCHEDULE III

TO SECURITY AGREEMENT

 

TRADE NAMES

 

F-16

--------------------------------------------------------------------------------


 

SCHEDULE IV

TO SECURITY AGREEMENT

 

LIST OF INTELLECTUAL PROPERTY

 

F-17

--------------------------------------------------------------------------------


 

EXHIBIT G

 

OPINION MATTERS

 

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

 

·                                          Section 5.01(a), (b) and (c)

 

·                                          Section 5.02

 

·                                          Section 5.03

 

·                                          Section 5.04

 

·                                          Section 5.06

 

·                                          Section 5.14(b)

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) dated as of July 6, 2011, is among
Guess ?, Inc., a Delaware corporation (the “Borrower”), each Domestic Subsidiary
(as defined in the Credit Agreement referred to below) of the Borrower from time
to time party hereto (together with the Borrower, individually each a “Pledgor”
and collectively, the “Pledgors”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (as defined below) (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, various financial institutions (the “Lenders”) and the
Administrative Agent have entered into that certain Credit Agreement dated as of
the date hereof (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”) pursuant to which the Lenders have, among other things,
and subject to the terms and conditions set forth in the Credit Agreement,
agreed to make Loans and Letters of Credit available to the Borrower;

 

WHEREAS, certain Domestic Subsidiaries have guaranteed all of the obligations of
the Borrower under or in connection with the Credit Agreement and certain other
obligations pursuant to a Guaranty dated as of even date herewith (the
“Guaranty”);

 

WHEREAS, each Pledgor will benefit from the making of loans and the issuance of
letters of credit pursuant to the Credit Agreement; and

 

WHEREAS, the obligations of the Borrower under the Credit Agreement and the
other Loan Documents (as defined in the Credit Agreement) and the obligations of
each other Pledgor under the Guaranty are to be secured pursuant to this
Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  When used herein, (a) the capitalized terms used
but not defined have the meanings assigned to such terms in the Credit Agreement
and (b) the following terms have the following meanings (such meanings to be
applicable to both the singular and plural forms of such terms):

 

“Administrative Agent” is defined in introductory paragraph.

 

“Agreement” is defined in the introductory paragraph.

 

“Borrower” is defined in the introductory paragraph.

 

“Collateral” is defined in Section 2.

 

H-1

--------------------------------------------------------------------------------


 

“Costs and Expenses” means, with respect to any Pledgor, all reasonable
documented costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Administrative Agent in connection with (i) such
Pledgor’s execution, delivery and performance of this Agreement,
(ii) protecting, preserving or maintaining any Collateral of such Pledgor,
(iii) collecting the Liabilities of such Pledgor and (iv) enforcing any rights
of the Administrative Agent hereunder in respect of the Collateral of such
Pledgor.

 

“Credit Agreement” is defined in the recitals.

 

“Guaranty” is defined in the recitals.

 

“Issuer” means the issuer of any of the shares of stock or other securities
representing all or any of the Collateral.

 

“Lender Party” means each Lender, each Cash Management Bank, each Foreign
Exchange Bank and each Hedge Bank.

 

“Lenders” is defined in the recitals.

 

“Liabilities” means (a) as to the Borrower, all obligations of the Borrower to
the Administrative Agent or any Lender Party, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, which arise out of or in connection with any
of the Loan Documents (including, without limitation, with respect to Letters of
Credit), as the same may be amended, modified, extended or renewed from time to
time, all obligations of the Borrower to any Lender Party under any Swap
Contract, all obligations of the Borrower under any Secured Foreign Exchange
Agreement and all obligations of the Borrower to any Lender Party under any Cash
Management Agreement, (b) with respect to each Pledgor other than the Borrower,
all obligations of such Pledgor under the Guaranty, under any Secured Hedge
Agreement, under any Secured Cash Management Agreement, under any Secured
Foreign Exchange Agreement or any other Collateral Document, and (c) with
respect to each Pledgor, all Costs and Expenses payable by such Pledgor.

 

“Pledgor” is defined in the introductory paragraph.

 

2.             Pledge.  As security for the payment of all Liabilities, each
Pledgor hereby pledges to the Administrative Agent for the benefit of the Lender
Parties, and grants to the Administrative Agent for the benefit of the Lender
Parties a continuing security interest in, all of the following:

 

A.            All of the shares of stock and other securities described in
Schedule I opposite the name of such Pledgor, all of the certificates and/or
instruments representing such shares of stock and other securities, and all
cash, securities, dividends, rights and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or other securities; provided, however,
notwithstanding anything to the contrary herein, the Collateral shall not
include (x) more than 65% of the total equity interests of each Foreign
Subsidiary that

 

H-2

--------------------------------------------------------------------------------


 

is a direct Subsidiary of the Borrower or any Domestic Subsidiary or (y) any
equity interests in any IP Subsidiary;

 

B.            All additional shares of stock of any of the Issuers listed in
Schedule I opposite the name of such Pledgor at any time and from time to time
acquired by the Pledgor in any manner, all of the certificates representing such
additional shares, and all cash, securities, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares;
provided, however, notwithstanding anything to the contrary herein, the
Collateral shall not include (x) more than 65% of the total equity interests of
each Foreign Subsidiary that is a direct Subsidiary of the Borrower or any
Domestic Subsidiary or (y) any equity interests in any IP Subsidiary;

 

C.            All other property hereafter delivered to the Administrative Agent
by such Pledgor in substitution for or in addition to any of the foregoing, all
certificates and instruments representing or evidencing such property, and all
cash, securities, interest, dividends, rights and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all thereof; and

 

D.            All products and proceeds of all of the foregoing.

 

All of the foregoing are herein collectively called the “Collateral”.  By its
acceptance of the pledges hereunder, the Administrative Agent acknowledges that
for purposes of this Agreement only, it accepts such pledges, and holds the
Collateral hereunder, for the benefit of all Lender Parties.

 

Each Pledgor agrees to deliver to the Administrative Agent, promptly upon
receipt and in due form for transfer (i.e., endorsed in blank or accompanied by
stock or bond powers executed in blank), any Collateral (other than dividends
which such Pledgor is entitled to receive and retain pursuant to Section 5
hereof) which may at any time or from time to time be in or come into the
possession or control of such Pledgor; and prior to the delivery thereof to the
Administrative Agent, such Collateral shall be held by such Pledgor separate and
apart from its other property and in express trust for the Administrative Agent.

 

3.             Warranties; Further Assurances.  Each Pledgor warrants to the
Administrative Agent, as to its Collateral, for the benefit of each Lender Party
that:  (a) such Pledgor is (or at the time of any future delivery, pledge,
assignment or transfer thereof will be) the legal and equitable owner of such
Pledgor’s Collateral free and clear of all liens, security interests and
encumbrances of every description whatsoever other than the security interest
created hereunder or as otherwise permitted by the Credit Agreement; (b) the
pledge and delivery of the Collateral pursuant to this Agreement will create a
valid perfected security interest in such Collateral in favor of the
Administrative Agent; (c) all shares of stock referred to in Schedule I opposite
the name of such Pledgor are duly authorized, validly issued, fully paid and
non-assessable; (d) as to each Issuer whose name appears in Schedule I opposite
the name of such Pledgor, such Pledgor’s Collateral represents on the date
hereof not less than the applicable percent (as shown in Schedule I) of the
total shares of capital stock issued and outstanding of such Issuer; and (e) the
information contained in Schedule I opposite the name of such Pledgor is true
and accurate in all

 

H-3

--------------------------------------------------------------------------------


 

respects.  Schedule I may be supplemented from time to time by any Pledgor to
reflect additional Collateral or in connection with the execution of a
counterpart hereof by an additional person becoming a Pledgor hereunder.

 

So long as any of the Liabilities shall be outstanding or any commitment shall
exist on the part of any Lender Party with respect to the creation of any
Liabilities (other than any contingent indemnification or similar contingent
obligation not yet due and payable), each Pledgor (i) shall not, except as
permitted by the Credit Agreement or with the express prior written consent of
the Administrative Agent, sell, assign, exchange, pledge or otherwise transfer,
encumber, or grant any option, warrant or other right to purchase the stock of
any Issuer which is pledged hereunder, or otherwise diminish or impair any of
its rights in, to or under any of the Collateral; (ii) shall deliver such
Uniform Commercial Code financing statements and other documents (and pay the
costs of filing and recording or re-filing and re-recording the same in all
public offices reasonably deemed necessary or appropriate by the Administrative
Agent) and do such other acts and things, all as the Administrative Agent may
from time to time reasonably request, to establish and maintain a valid,
perfected security interest in such Pledgor’s Collateral (free of all other
liens, claims and rights of third parties whatsoever) to secure the performance
and payment of the Liabilities (and by its signature hereto, such Pledgor
authorizes the Administrative Agent to file any financing statements without the
signature of such Pledgor); (iii) will execute and deliver to the Administrative
Agent such stock powers and similar documents relating to such Pledgor’s
Collateral, reasonably satisfactory in form and substance to the Administrative
Agent, as the Administrative Agent may reasonably request; and (iv) will furnish
the Administrative Agent such information concerning such Pledgor’s Collateral
as the Administrative Agent may from time to time reasonably request.

 

4.             Holding in Name of Administrative Agent, etc.  The Administrative
Agent may from time to time after the occurrence and during the continuance of
an Event of Default, with notice to the Pledgors, take all or any of the
following actions:  (a) transfer all or any part of the Collateral into the name
of the Administrative Agent or any nominee or sub-agent for the Administrative
Agent, with or without disclosing that such Collateral is subject to the lien
and security interest hereunder, (b) appoint one or more sub-agents or nominees
for the purpose of retaining physical possession of the Collateral, (c) notify
the parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder, (d) endorse
any checks, drafts or other writings in the name of any Pledgor to allow
collection of the Collateral, (e) enforce collection of any of the Collateral by
suit or otherwise, and surrender, release or exchange all or any part thereof,
or compromise or renew for any period (whether or not longer than the original
period) any obligations of any nature of any party with respect thereto, and
(f) take control of any proceeds of the Collateral.

 

5.             Voting Rights, Dividends, etc.  (a) Notwithstanding certain
provisions of Section 4 hereof, so long as the Administrative Agent has not
given the notice referred to in paragraph (b) below:

 

A.            The Pledgors shall be entitled to exercise any and all voting or
consensual rights and powers and stock purchase or subscription rights relating
or pertaining to the Collateral or any part thereof for any purpose; provided
that each Pledgor agrees that it

 

H-4

--------------------------------------------------------------------------------


 

will not exercise any such right or power in any manner which would have a
material adverse effect on the value of the Collateral.

 

B.            The Pledgors shall be entitled to receive and retain any and all
lawful dividends payable in respect of the Collateral which are paid in cash by
any Issuer if such dividends are permitted by the Credit Agreement, but all
dividends and distributions in respect of the Collateral or any part thereof
made in shares of stock or securities or other property or representing any
return of capital, whether resulting from a subdivision, combination or
reclassification of Collateral or any part thereof or received in exchange for
Collateral or any part thereof or as a result of any merger, consolidation,
acquisition or other exchange of assets to which any Issuer may be a party or
otherwise or as a result of any exercise of any stock purchase or subscription
right, shall be and become part of the Collateral hereunder and, if consisting
of shares of stock or other certificated securities, when received by any
Pledgor, shall be forthwith delivered to the Administrative Agent in due form
for transfer (i.e., endorsed in blank or accompanied by stock or bond powers
executed in blank) to be held for the purposes of this Agreement.

 

C.            The Administrative Agent shall execute and deliver, or cause to be
executed and delivered, to the applicable Pledgor, all such proxies, powers of
attorney, dividend orders and other instruments as such Pledgor may request for
the purpose of enabling such Pledgor to exercise the rights and powers which it
is entitled to exercise pursuant to clause (A) above and to receive the
dividends which it is authorized to retain pursuant to clause (B) above.

 

(b)           Upon notice from the Administrative Agent during the existence of
an Event of Default, and so long as the same shall be continuing, all rights and
powers which the Pledgors are entitled to exercise pursuant to
Section 5(a)(A) hereof, and all rights of the Pledgors to receive and retain
dividends pursuant to Section 5(a)(B) hereof, shall forthwith cease, and
Pledgors shall take all actions required so that all such rights and powers
shall thereupon become vested in the Administrative Agent which shall have,
during the continuance of such Event of Default, the sole and exclusive
authority to exercise such rights and powers and to receive such dividends.  Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to this paragraph (b) shall be retained by the Administrative
Agent as additional Collateral hereunder and applied in accordance with the
provisions hereof.

 

6.             Remedies.  Whenever an Event of Default exists, the
Administrative Agent may exercise from time to time any rights and remedies
available to it under the Uniform Commercial Code as in effect in New York or
otherwise available to it.  Without limiting the foregoing, whenever an Event of
Default exists the Administrative Agent (a) may, to the fullest extent permitted
by applicable law, without notice, advertisement, hearing or process of law of
any kind, (i) sell any or all of the Collateral, free of all rights and claims
of any Pledgor therein and thereto, at any public or private sale or brokers’
board and (ii) bid for and purchase any or all of the Collateral at any such
public sale and (b) shall have the right, for and in the name, place and stead
of the applicable Pledgor, to execute endorsements, assignments, stock powers
and other instruments of conveyance or transfer with respect to all or any of
the Collateral.  Each Pledgor hereby expressly waives, to the fullest extent
permitted by applicable law, any and all notices, advertisements, hearings or
process of law in connection with the exercise by the Administrative

 

H-5

--------------------------------------------------------------------------------


 

Agent of any of its rights and remedies during the continuance of an Event of
Default.  Any notification of intended disposition of any of the Collateral
shall be deemed reasonably and properly given if given at least ten (10) days
before such disposition.  Any proceeds of any disposition of the Collateral by
the Administrative Agent may be applied by the Administrative Agent to the
payment of Costs and Expenses, and any balance of such proceeds may be applied
by the Administrative Agent toward the payment of such of the Liabilities, and
in such order of application, as the Administrative Agent may from time to time
elect (and, after payment in full of all Liabilities, any excess shall be
delivered to the applicable Pledgor or as a court of competent jurisdiction
shall direct).

 

The Administrative Agent is hereby authorized to comply with any limitation or
restriction in connection with any sale of Collateral as it may be advised by
counsel is necessary in order to (a) avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers and/or further restrict such
prospective bidders or purchasers to persons or entities who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or resale of such Collateral) or (b) obtain any
required approval of the sale or of the purchase by any governmental regulatory
authority or official, and each Pledgor agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner and that the Administrative Agent shall not be
liable or accountable to any Pledgor for any discount allowed by reason of the
fact that such Collateral is sold in compliance with any such limitation or
restriction.

 

7.             General.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
it treats such Collateral with the same care it affords its own property or if
it takes such action for that purpose as the applicable Pledgor shall request in
writing, but failure of the Administrative Agent to comply with any such request
shall not of itself be deemed a failure to exercise reasonable care, and no
failure of the Administrative Agent to preserve or protect any rights with
respect to the Collateral against prior parties, or to do any act with respect
to preservation of the Collateral not so requested by any Pledgor, shall be
deemed a failure to exercise reasonable care in the custody or preservation of
any Collateral.

 

No delay on the part of the Administrative Agent in exercising any right, power
or remedy shall operate as a waiver thereof, and no single or partial exercise
of any such right, power or remedy shall preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy.  No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement shall be effective unless the same shall be in writing and signed and
delivered by the Administrative Agent, and then such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

All obligations of the Pledgors and all rights, powers and remedies of the
Administrative Agent and the Lender Parties expressed herein are in addition to
all other rights, powers and remedies possessed by them, including, without
limitation, those provided by applicable law or in any other written instrument
or agreement relating to any of the Liabilities or any security therefor.

 

H-6

--------------------------------------------------------------------------------


 

Upon the payment in full of all Obligations, the cancellation or termination of
the Commitments and the cancellation or expiration of all outstanding Letters of
Credit and Acceptances (other than any contingent indemnification or similar
contingent obligation not yet due and payable), the security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Pledgors.  Upon any such termination the Administrative Agent will,
at Pledgor’s expense, execute and deliver to Pledgors such documents as Pledgors
shall reasonably request to evidence such termination.  In addition, upon the
proposed sale, transfer or other disposition of any Collateral by Pledgors in
compliance with the Credit Agreement for which such Pledgor desires to obtain a
security interest release from the Administrative Agent, such Pledgor shall
deliver an Officer’s Certificate (x) stating that the Collateral subject to such
disposition is being sold, transferred or otherwise disposed of in compliance
with the terms of the Credit Agreement and (y) specifying the Collateral being
sold, transferred or otherwise disposed of in the proposed transaction.  Upon
the receipt of such Officer’s Certificate, the Administrative Agent shall, at
Pledgor’s expense, execute and deliver such releases of its security interest in
such Collateral which is to be so sold, transferred or disposed of, as may be
reasonably requested by such Pledgor.

 

This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York.  Wherever possible each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

All notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown opposite its
signature hereto or at such other address as such party may, by written notice
to the other party, have designated as its address for such purpose.  Notices
sent by facsimile transmission shall be deemed to have been given when sent with
confirmation of receipt; notices sent by mail shall be deemed to have been given
four Business Days after the date when sent by registered or certified mail,
postage prepaid; and notices sent by hand delivery or overnight courier shall be
deemed to have been given when received.

 

This Agreement shall be binding upon the Pledgors and the Administrative Agent
and their respective successors and assigns (provided that no Pledgor may assign
its obligations hereunder without the prior written consent of the
Administrative Agent), and shall inure to the benefit of each Pledgor and the
Administrative Agent and the successors and assigns of the Administrative Agent.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed an original but all such counterparts shall together constitute
but one and the same Agreement.  At any time after the date of this Agreement,
one or more additional Persons may become parties hereto by executing and
delivering to the Administrative Agent a counterpart of this Agreement. 
Immediately upon such execution and delivery (and without any further action),
each such additional Person will become a party to, and will be bound by all of
the terms of, this Agreement.

 

H-7

--------------------------------------------------------------------------------


 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH OTHER PLEDGOR,
THE ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH OTHER
PLEDGOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  THE BORROWER, EACH OTHER PLEDGOR AND THE
ADMINISTRATIVE AGENT WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

H-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first written above.

 

 

GUESS ?, INC.

 

GUESS? RETAIL, INC.

 

GUESS? BERMUDA HOLDINGS, LLC

 

 

 

 

 

By:

 

 

Name:

Dennis Secor

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

Address:

1444 South Alameda Street

 

 

Los Angeles, CA 90021

 

H-9

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

H-10

--------------------------------------------------------------------------------


 

Signature page for the Pledge Agreement dated as of July 6, 2011 among Guess
?, Inc., a Delaware corporation (the “Borrower”), various subsidiaries of the
Borrower and JPMorgan Chase Bank, N.A., as Administrative Agent, under the
Credit Agreement dated as of July 6, 2011 with the Borrower and various other
parties.

 

The undersigned is executing a counterpart hereof for purposes of becoming a
party hereto:

 

 

[SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-11

--------------------------------------------------------------------------------

 


 

SCHEDULE I
TO PLEDGE AGREEMENT

 

STOCK AND LIMITED LIABILITY COMPANY INTERESTS

 

Pledgor

 

Issuer

 

Certificate #

 

# of Pledged
Shares/Interests

 

# of Shares
Issued and
Outstanding

 

Pledged
Shares/Interests as
% of Total
Shares/Interests of
Issuer Outstanding

 

Guess ?, Inc.

 

GUESS.com, Inc., a Delaware corporation

 

1

 

100

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Guess ?, Inc.

 

GUESS? Retail, Inc., a Delaware corporation

 

1

 

1,000

 

1,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Guess ?, Inc.

 

Guess? Bermuda Holdings, LLC, a Delaware limited liability company

 

N/A

 

All membership interests

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Guess ?, Inc.

 

Guess? Bermuda Holdings L.P., a Bermuda limited partnership

 

N/A

 

65% of all membership interests owned by Guess ?, Inc.(1)

 

N/A

 

64.99995508% (app.)

 

 

 

 

 

 

 

 

 

 

 

 

 

Guess? Bermuda Holdings, LLC

 

Guess? Bermuda Holdings L.P., a Bermuda limited partnership

 

N/A

 

65% of all membership interests owned by Guess? Bermuda Holdings, LLC(2)

 

N/A

 

0.00004485% (app.)

 

 

 

 

 

 

 

 

 

 

 

 

 

GUESS? Retail, Inc.

 

GUESS? Value LLC, a Virginia limited liability company

 

N/A

 

All membership interests

 

N/A

 

100%

 

 

--------------------------------------------------------------------------------

(1)  As of the Closing Date, Guess ? Inc. owns 99% of the membership interests
in Guess? Bermuda Holdings L.P,

(2)  As of the Closing Date, Guess? Bermuda Holdings, LLC owns 1% of the
membership interests in Guess? Bermuda Holdings L.P.

 

H-12

--------------------------------------------------------------------------------

 